Exhibit 10.1

 

EXECUTED COPY

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of August 31, 2005

 

among

 

DIGITAS LLC,

 

as the Borrower

 

and

 

DIGITAS INC.

 

and

 

BRONNER SLOSBERG HUMPHREY, INC.

 

as Guarantors

 

and

 

BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO FLEET NATIONAL BANK

 

and the other lending institutions set forth

on Schedule 1 hereto

 

and

 

BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO FLEET NATIONAL BANK,

as Agent



--------------------------------------------------------------------------------

1.    DEFINITIONS AND RULES OF INTERPRETATION    1      1.1.   Definitions    1
     1.2.   Rules of Interpretation    19 2.    THE REVOLVING CREDIT FACILITY   
20      2.1.   Commitment to Lend    20      2.2.   Commitment Fee    20     
2.3.   Reduction of Total Commitment    21      2.4.   The Revolving Credit
Notes    21      2.5.   Interest on Revolving Credit Loans    21      2.6.  
Requests for Revolving Credit Loans    22      2.7.   Conversion Options    22  
       2.7.1.   Conversion to Different Type of Revolving Credit Loan    22     
    2.7.2.   Continuation of Type of Revolving Credit Loan    22          2.7.3.
  Eurocurrency Rate Loans    23      2.8.   Funds for Revolving Credit Loan   
23          2.8.1.   Funding Procedures    23          2.8.2.   Advances by
Agent    23      2.9.   Optional Currency    24          2.9.1.   Request for
Optional Currency    24          2.9.2.   Exchange Rate    24          2.9.3.  
Denominations    25          2.9.4.   Repayment    25          2.9.5.   Funding
   25      2.10.   Settlements    25          2.10.1.   General    25         
2.10.2.   Failure to Make Funds Available    26          2.10.3.   No Effect on
Other Banks    26      2.11.   Intentionally Omitted    26 3.    REPAYMENT OF
THE REVOLVING CREDIT LOANS    27      3.1.   Maturity    27      3.2.  
Mandatory Repayments of Revolving Credit Loans    27      3.3.   Optional
Repayments of Revolving Credit Loans    27 4.    LETTERS OF CREDIT    28     
4.1.   Letter of Credit Commitments    28          4.1.1.   Commitment to Issue
Letters of Credit    28          4.1.2.   Letter of Credit Applications    29  
       4.1.3.   Terms of Letters of Credit    30          4.1.4.   Reimbursement
Obligations of Banks    30          4.1.5.   Participations of Banks    30     
4.2.   Reimbursement Obligation of the Borrower    30      4.3.   Letter of
Credit Payments    31      4.4.   Obligations Absolute    33      4.5.  
Reliance by Issuer    33      4.6.   Letter of Credit Fee    33      4.7.  
Letter of Credit Amounts    34



--------------------------------------------------------------------------------

     4.8.   Cash Collateral    34 5.    CERTAIN GENERAL PROVISIONS    34     
5.1.   Funds for Payments    34          5.1.1.   Payments to Agent    34       
  5.1.2.   No Offset, etc    35      5.2.   Computations    35      5.3.  
Inability to Determine Eurocurrency Rate    35      5.4.   Illegality    36     
5.5.   Additional Costs, etc    36      5.6.   Capital Adequacy    37      5.7.
  Certificate    38      5.8.   Indemnity    38      5.9.   Interest After
Default    38          5.9.1.   Overdue Amounts    38          5.9.2.   Amounts
Not Overdue    38      5.10.   Currency Matters    39          5.10.1.  
Currency of Account    39          5.10.2.   Currency Fluctuations    39     
5.11.   European Monetary Union    40      5.12.   Lending Office    42     
5.13.   Replacement of Banks    42 6.    GUARANTY    42      6.1.   Guaranty of
Payment and Performance    42      6.2.   Parent Companies’ Agreement to Pay
Enforcement Costs, etc    43      6.3.   Waivers by the Parent Companies; Banks’
Freedom to Act    43      6.4.   Unenforceability of Obligations Against
Borrower    44      6.5.   Subrogation; Subordination    44          6.5.1.  
Postponement of Rights Against Borrower    44          6.5.2.   Subordination   
44          6.5.3.   Provisions Supplemental    45      6.6.   Security; Setoff
   45      6.7.   Further Assurances    45      6.8.   Reinstatement    45     
6.9.   Successors and Assigns    46 7.    COLLATERAL SECURITY AND GUARANTIES   
46      7.1.   Security of Borrower    46      7.2.   Guaranties and Security of
Subsidiaries    46 8.    REPRESENTATIONS AND WARRANTIES    47      8.1.  
Corporate Authority    47          8.1.1.   Incorporation; Good Standing    47  
       8.1.2.   Authorization    47          8.1.3.   Enforceability    47     
8.2.   Governmental Approvals    47      8.3.   Title to Properties; Leases   
48

 

- ii -



--------------------------------------------------------------------------------

     8.4.   Financial Statements, Projections and Solvency    48          8.4.1.
  Fiscal Year    48          8.4.2.   Financial Statements    48          8.4.3.
  Projections    48          8.4.4.   Solvency    48      8.5.   No Material
Changes, etc    49      8.6.   Franchises, Patents, Copyrights, etc    49     
8.7.   Litigation    49      8.8.   No Materially Adverse Contracts, etc    49  
   8.9.   Compliance with Other Instruments, Laws, etc    49      8.10.   Tax
Status    50      8.11.   No Event of Default    50      8.12.   Holding Company
and Investment Company Acts    50      8.13.   Absence of Financing Statements,
etc    50      8.14.   Perfection of Security Interest    50      8.15.  
Certain Transactions    50      8.16.   Employee Benefit Plans    51         
8.16.1.   In General    51          8.16.2.   Terminability of Welfare Plans   
51          8.16.3.   Guaranteed Pension Plans    51          8.16.4.  
Multiemployer Plans    51      8.17.   Use of Proceeds    52          8.17.1.  
General    52          8.17.2.   Regulations U and X    52          8.17.3.  
Ineligible Securities    52      8.18.   Environmental Compliance    52     
8.19.   Subsidiaries, etc    53      8.20.   Bank Accounts    53      8.21.  
Disclosure    54      8.22.   No Filing, Recording Required    54      8.23.  
No Withholding, Etc    54      8.24.   Chief Executive Office    54 9.   
AFFIRMATIVE COVENANTS OF THE BORROWER    54      9.1.   Punctual Payment    54  
   9.2.   Maintenance of Office    54      9.3.   Records and Accounts    55  
   9.4.   Financial Statements, Certificates and Information    55      9.5.  
Notices    56          9.5.1.   Defaults    56          9.5.2.   Environmental
Events    56          9.5.3.   Notification of Claim against Collateral    56  
       9.5.4.   Notice of Litigation and Judgments    56      9.6.   Corporate
Existence; Maintenance of Properties    57      9.7.   Insurance    57      9.8.
  Taxes    57      9.9.   Inspection of Properties and Books, etc    58         
9.9.1.   General    58          9.9.2.   Communications with Accountants    58

 

- iii -



--------------------------------------------------------------------------------

     9.10.   Compliance with Laws, Contracts, Licenses, and Permits    58     
9.11.   Employee Benefit Plans    58      9.12.   Use of Proceeds    59     
9.13.   Bank Accounts    59      9.14.   New Guarantors    59      9.15.  
Additional Subsidiaries    59      9.16.   Replacement Instruments    59     
9.17.   Landlord Consents    59      9.18.   Further Assurances    59 10.   
CERTAIN NEGATIVE COVENANTS OF THE BORROWER    60      10.1.   Restrictions on
Indebtedness    60      10.2.   Restrictions on Liens    61      10.3.  
Restrictions on Investments    62      10.4.   Restricted Payments    63     
10.5.   Merger, Consolidation and Disposition of Assets    64          10.5.1.  
Mergers and Acquisitions    64          10.5.2.   Disposition of Assets    64  
   10.6.   Sale and Leaseback    64      10.7.   Compliance with Environmental
Laws    64      10.8.   Subordinated Debt    64      10.9.   Upstream
Limitations    65      10.10.   Employee Benefit Plans    65      10.11.  
Business Activities    65      10.12.   Fiscal Year    65      10.13.  
Transactions with Affiliates    65      10.14.   Bank Accounts    66      10.15.
  Inconsistent Agreements    66      10.16.   Modification of Documents and
Charter Documents    66 11.    FINANCIAL COVENANTS OF THE BORROWER    66     
11.1.   Fixed Charge Coverage Ratio    66      11.2.   Minimum Liquidity    67  
   11.3.   Ratio of Total Funded Indebtedness to EBITDA    67 12.    CLOSING
CONDITIONS    67      12.1.   Loan Documents    67      12.2.   Certified Copies
of Charter Documents    67      12.3.   Corporate Action    67      12.4.  
Incumbency Certificate    67      12.5.   Validity of Liens    68      12.6.  
Perfection Certificates and UCC Search Results    68      12.7.   Certificates
of Insurance    68      12.8.   Replacement Letter of Credit    68      12.9.  
Solvency Certificate    68      12.10.   Opinion of Counsel    68      12.11.  
Payment of Fees    68 13.    CONDITIONS TO ALL BORROWINGS    68

 

- iv -



--------------------------------------------------------------------------------

     13.1.   Representations True; No Event of Default    68      13.2.   No
Legal Impediment    69      13.3.   Governmental Regulation    69      13.4.  
Proceedings and Documents    69      13.5.   Exchange Limitations    69     
13.6.   Intentionally Omitted    69 14.    EVENTS OF DEFAULT; ACCELERATION; ETC
   69      14.1.   Events of Default and Acceleration    69      14.2.  
Termination of Commitments    72      14.3.   Remedies    73      14.4.  
Distribution of Collateral Proceeds    73      14.5.   Judgment Currency    73
15.    SETOFF    74 16.    THE AGENT    75      16.1.   Authorization    75     
16.2.   Employees and Agents    75      16.3.   No Liability    76      16.4.  
No Representations    76          16.4.1.   General    76          16.4.2.  
Closing Documentation, etc    77      16.5.   Payments    77          16.5.1.  
Payments to Agent    77          16.5.2.   Distribution by Agent    77         
16.5.3.   Delinquent Banks    77          16.5.4.   Holders of Notes    78     
    16.5.5.   Indemnity    78          16.5.6.   Agent as Bank    78      16.6.
  Resignation    78      16.7.   Notification of Defaults and Events of Default
   79      16.8.   Duties in the Case of Enforcement    79 17.    EXPENSES AND
INDEMNIFICATION    79      17.1.   Expenses    79      17.2.   Indemnification
   80      17.3.   Survival    81 18.    TREATMENT OF CERTAIN CONFIDENTIAL
INFORMATION    81      18.1.   Confidentiality    81      18.2.   Prior
Notification    81      18.3.   Other    81 19.    SURVIVAL OF COVENANTS, ETC   
81 20.    ASSIGNMENT AND PARTICIPATION    82      20.1.   Conditions to
Assignment by Banks    82

 

- v -



--------------------------------------------------------------------------------

     20.2.   Certain Representations and Warranties; Limitations; Covenants   
82      20.3.   Register    83      20.4.   New Notes    83      20.5.  
Participations    84      20.6.   Disclosure    84      20.7.   Assignee or
Participant Affiliated with the Borrower    84      20.8.   Miscellaneous
Assignment Provisions    85      20.9.   Assignment by Borrower    85 21.   
NOTICES, ETC    85 22.    GOVERNING LAW    86 23.    HEADINGS    86 24.   
COUNTERPARTS    86 25.    ENTIRE AGREEMENT, ETC    86 26.    WAIVER OF JURY
TRIAL    87 27.    CONSENTS, AMENDMENTS, WAIVERS, ETC    87 28.    USURY    87
29.    SEVERABILITY    88 30.    USA PATRIOT ACT NOTICE    88 31.   
TRANSITIONAL ARRANGEMENTS    88

 

- vi -



--------------------------------------------------------------------------------

List of Schedules and Exhibits

 

SCHEDULES     Schedule 1   Banks; Commitment Schedule 8.3   Title to Properties;
Leases Schedule 8.16   Employee Benefit Plans Schedule 8.18   Environmental
Compliance Schedule 8.19(a)   Subsidiaries Schedule 8.19(b)   Joint Ventures;
Partnerships Schedule 10.2   Existing Liens EXHIBITS     Exhibit A   Revolving
Credit Note Exhibit B   Loan Request Exhibit C   Guaranty Exhibit D   Compliance
Certificate Exhibit E   Assignment and Assumption Exhibit F   OC (Optional
Currency) Notice



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of August 31,
2005, by and among DIGITAS LLC, a Delaware limited liability company (the
“Borrower”), DIGITAS INC., a Delaware corporation, and BRONNER SLOSBERG HUMPHREY
INC., a Massachusetts corporation (collectively, the “Parent Companies”), and
BANK OF AMERICA, N.A., successor by merger to FLEET NATIONAL BANK, a national
banking association (“Bank of America”), and the other lending institutions
listed on Schedule 1 hereto and BANK OF AMERICA, N.A., successor by merger to
FLEET NATIONAL BANK, as agent for itself and such other lending institutions
(the “Agent”).

 

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of July
25, 2000, (as amended and in effect from time to time, the “Existing Credit
Agreement”), by and among the Borrower, the Parent Companies, Fleet National
Bank, as Agent for itself and the Banks (as hereinafter defined), the Banks
provided certain financial accommodations to the Borrower;

 

WHEREAS, the Borrower and the Parent Companies have requested, among other
things, to amend and restate the Existing Credit Agreement, and the Agent and
the Banks are willing to amend and restate the Existing Credit Agreement on the
terms and conditions set forth herein.

 

NOW THEREFORE, the Borrower, the Parent Companies, the Agent and the Banks agree
that, as of the Closing Date, the Existing Credit Agreement is hereby amended
and restated in its entirety as set forth herein:

 

1. DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1. Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:

 

Accounts Receivable. All rights of the Borrower or any of its Subsidiaries to
payment for goods sold, leased or otherwise marketed in the ordinary course of
business and all rights of the Borrower or any of its Subsidiaries to payment
for services rendered in the ordinary course of business and all sums of money
or other proceeds due thereon pursuant to transactions with account debtors,
except for that portion of the sum of money or other proceeds due thereon that
relate to sales, use or property taxes in conjunction with such transactions,
recorded on books of account in accordance with generally accepted accounting
principles.

 

Adjustment Date. The first Business Day which is five (5) Business Days after
receipt by the Agent of the most recent Compliance Certificate required to be
delivered by the Borrower pursuant to §9.4(c).

 

Affiliate. With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

Agent. As defined in the preamble hereto.



--------------------------------------------------------------------------------

Agent’s Head Office. The Agent’s office located at 100 Federal Street, Boston,
Massachusetts 02110, or at such other location as the Agent may designate from
time to time.

 

Agent’s Special Counsel. Bingham McCutchen LLP or such other counsel as may be
approved by the Agent.

 

Applicable Margin. The Applicable Margin shall be the applicable margin set
forth below:

 

PRIME

RATE

LOANS

--------------------------------------------------------------------------------

   

EUROCURRENCY

RATE LOANS

--------------------------------------------------------------------------------

   

LETTER OF

CREDIT

FEE

--------------------------------------------------------------------------------

   

COMMITMENT

FEE RATE

--------------------------------------------------------------------------------

  0 %   2.25 %   2.25 %   0.250 %

 

Assignment and Assumption. See §20.1.

 

Balance Sheet Date. December 31, 2004.

 

Bank of America. As defined in the preamble hereto.

 

Banks. Bank of America and the other lending institutions listed on Schedule 1
hereto and any other Person who becomes an assignee of any rights and
obligations of a Bank pursuant to §20.

 

Borrower. As defined in the preamble hereto.

 

BSHI. Bronner Slosberg Humphrey, Inc., a Massachusetts corporation.

 

Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Head Office with respect to Obligations
denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

2



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

Capital Assets. Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense, depreciated or
amortized over a useful life of twelve (12) months or less in accordance with
generally accepted accounting principles.

 

Capital Expenditures. Amounts paid or Indebtedness incurred by any of the Parent
Companies, the Borrower or any of their Subsidiaries in connection with (a) the
lease of any assets by any of the Parent Companies, the Borrower or any of their
Subsidiaries as lessee under any Synthetic Lease to the extent that such assets
would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease, or (b) the purchase or lease by any
of the Parent Companies, the Borrower or any of its Subsidiaries of Capital
Assets that would be required to be capitalized and shown on the balance sheet
of such Person in accordance with generally accepted accounting principles,
minus cash payments paid to the Parent Companies, the Borrower or any of their
Subsidiaries by any landlord under such lease for tenant improvements to the
extent expenditures for such improvements were shown on the balance sheet of
such Person for the Reference Period in which such payments were made, provided,
however, in the event that the Person accounting for the expenditures made for
such tenant improvements has not been reimbursed in full by the landlord for
such expenditures within the Reference Period in which such expenditures were
made, (i) such expenditures made shall be deducted in the fiscal quarter in
which they were made so long as the reimbursement for the full amount thereof
has been received in the immediately succeeding fiscal quarter (the “Next Fiscal
Quarter”) or (ii) if such expenditures are not reimbursed in the Next Fiscal
Quarter, the deduction taken in the prior fiscal quarter shall be added back for
purposes of the Next Fiscal Quarter and no deduction will be allowed for such
expenditures until the fiscal quarter in which reimbursement in full is actually
received.

 

Capitalization Documents. Collectively, the formation documents (including,
without limitation, any certificate of incorporation and by-laws) of the
Borrower and its Subsidiaries.

 

Capitalized Leases. Leases under which any of the Parent Companies, the Borrower
or any of their Subsidiaries is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with generally accepted
accounting principles.

 

Capital Stock. Any and all shares, interests, participation or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), any and all
warrants, options or rights to purchase or any other securities convertible into
any of the foregoing.

 

Cash Collateralize. See §4.8.

 

3



--------------------------------------------------------------------------------

Cash Equivalents. As to the Parent Companies, the Borrower and their
Subsidiaries, (a) securities issued or directly and fully guaranteed or insured
by the United States of America and having a maturity of not more than six (6)
months from the date of acquisition; (b) certificates of deposit, time deposits
and eurodollar time deposits with maturities of six (6) months or less from the
date of acquisition, bankers’ acceptances with maturities not exceeding six (6)
months and overnight bank deposits, in each case, (i) with any Banks or (ii)
with any domestic commercial bank organized under the laws of the United States
of America or any state thereof, in each case having a rating of not less than A
or its equivalent by S&P or any successor and having capital and surplus in
excess of $1,000,000,000; (c) repurchase obligations with a term of not more
than seven (7) days for underlying securities of the types described in clauses
(a) and (b) above; (d) any commercial paper or finance company paper issued by
(i) any Bank or any holding company controlling any Bank or (ii) any other
Person that is rated not less than “P-1” or “A-1” or their equivalents by
Moody’s or S&P or their successors; and (e) auction rate securities with
interest rate or dividend reset date intervals not greater than thirty-five (35)
days duration, and whose underlying securities are rated not less than “P-1” or
“A-1” or their equivalents by Moody’s or S & P or their successors.

 

CERCLA. See §8.18(a).

 

Charge. The restructuring charge of approximately $47,000,000, whether in cash
and/or on a non-cash basis, taken by the Borrower in the third fiscal quarter of
fiscal year 2002 related to the future lease payments for unoccupied real estate
of the Borrower.

 

Closing Date. The first date on which the conditions set forth in §13 have been
satisfied and any Revolving Credit Loans are to be made or any Letter of Credit
is to be issued hereunder.

 

Code. The Internal Revenue Code of 1986.

 

Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries that are or are intended to be subject to the security interests
and mortgages created by the Security Documents.

 

Commitment. With respect to each Bank, the amount set forth on Schedule 1 hereto
as the amount of such Bank’s commitment to make Revolving Credit Loans to, and
to participate in the issuance, extension and renewal of Letters of Credit for
the account of, the Borrower, as the same may be reduced from time to time; or
if such commitment is terminated pursuant to the provisions hereof, zero.

 

Commitment Fee. See §2.2.

 

Commitment Fee Rate. The applicable rate per annum set forth in the chart
contained in the definition of Applicable Margin under the heading “Commitment
Fee Rate”.

 

Commitment Percentage. With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the aggregate Commitments of all
of the Banks.

 

Compliance Certificate. See §9.4(c).

 

4



--------------------------------------------------------------------------------

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Parent Companies, the Borrower
and their Subsidiaries, consolidated in accordance with generally accepted
accounting principles.

 

Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of the Parent Companies, the Borrower and their Subsidiaries, after deduction of
all expenses, taxes, and other proper charges, determined in accordance with
generally accepted accounting principles, after eliminating therefrom all
extraordinary nonrecurring items of income and nonrecurring extraordinary
non-cash losses.

 

Consolidated Operating Cash Flow. For any period, an amount equal to (a)
Consolidated EBITDA for such period, less (b) the sum of (i) cash payments for
all taxes paid during such period, plus (ii) to the extent not already deducted
in the determination of Consolidated EBITDA, Capital Expenditures made during
such period plus (iii) all cash lease payments made during such period under the
leases for the unoccupied real estate contemplated by the Charge.

 

Consolidated Total Interest Expense. For any period, the aggregate amount of
interest required to be paid or accrued by the Parent Companies, the Borrower
and their Subsidiaries during such period on all Indebtedness of the Parent
Companies, the Borrower and their Subsidiaries outstanding during all or any
part of such period on a consolidated basis, whether such interest was or is
required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capitalized Lease, or any
Synthetic Lease and including commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees or expenses in connection with the
borrowing of money.

 

Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

Conversion Request. A notice given by the Borrower to the Agent of the
Borrower’s election to convert or continue a Loan in accordance with §2.7.

 

Copyright Memorandum. The Memorandum of Grant of Security Interest in
Copyrights, dated or to be dated on or prior to the Closing Date, between the
Modem Media, Inc. and the Agent and in form and substance satisfactory to the
Banks and the Agent.

 

Credit Agreement. This Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.

 

Default. See §14.1.

 

Delinquent Bank. See §16.5.3.

 

Digitas. Digitas Inc., a Delaware corporation and the sole stockholder of BSHI.

 

Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Capital Stock of any Person, other than dividends payable
solely in shares of common stock of such Person; the purchase, redemption, or
other retirement of any shares of any class of Capital Stock of such Person,
directly or indirectly through a Subsidiary of such Person or otherwise; the
return of capital by such Person to its shareholders as such; or any other
distribution on or in respect of any shares of any class of Capital Stock of
such Person.

 

5



--------------------------------------------------------------------------------

Dollar Equivalent. On any particular date, with respect to any amount
denominated in Dollars, such amount in Dollars, and with respect to any amount
denominated in a currency other than Dollars, the amount (as conclusively
ascertained by the Agent absent manifest error) of Dollars which could be
purchased by the Agent (in accordance with its normal banking practices) in the
London foreign currency deposit market with such amount of such currency at the
spot rate of exchange prevailing at or about 11:00 a.m. (London time) on such
date.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Bank designated as such
in Schedule 1 hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Prime Rate
Loans.

 

Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.7.

 

EBITDA. With respect to any fiscal period, an amount equal to the sum of (a)
Consolidated Net Income of the Parent Companies, the Borrower and their
Subsidiaries for such fiscal period, plus (b) in each case to the extent
deducted in the calculation of such Person’s Consolidated Net Income and without
duplication, (i) depreciation and amortization for such period, plus (ii) income
tax expense for such period, plus (iii) Consolidated Total Interest Expense paid
or accrued during such period, plus (iv) other noncash charges for such period,
and minus, to the extent added in computing Consolidated Net Income, and without
duplication, all noncash gains, in each case, for such period, all as determined
in accordance with generally accepted accounting principles.

 

Eligible Assignee. Any of (a) a commercial bank or finance company organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having total assets in excess of $1,000,000,000; (b) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000, calculated in accordance with generally accepted accounting
principles; (c) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; (d) the central bank of any country
which is a member of the OECD; and (e) if, but only if, any Event of Default has
occurred and is continuing, any other bank, insurance company, commercial
finance company or other financial institution or other Person approved by the
Agent and each Issuing Bank, such approval not to be unreasonably withheld; and
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.

 

6



--------------------------------------------------------------------------------

EMU. The economic and monetary union in accordance with the Treaty of Rome 1957,
as amended by the Single European Act 1986, the Maastricht Treaty of 1992 and
the Amsterdam Treaty of 1998.

 

EMU Legislation. The legislative measure of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

Environmental Laws. See §8.18(a).

 

EPA. See §8.18(b).

 

ERISA. The Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.

 

Euro or €. The lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation.

 

Eurocurrency Base Rate. For any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Base Rate” for
such Interest Period shall be the rate per annum determined by the Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period.

 

Eurocurrency Lending Office. Initially, the office of each Bank designated as
such in Schedule 1 hereto; thereafter, such other office of such Bank, if any,
that shall be making or maintaining Eurocurrency Rate Loans.

 

Eurocurrency Rate. For any Interest Period with respect to a Eurocurrency Rate
Loan, a rate per annum determined by the Agent pursuant to the following
formula:

 

Eurocurrency Rate =  

Eurocurrency Base Rate

--------------------------------------------------------------------------------

 

1.00 – Eurocurrency Reserve Percentage

 

7



--------------------------------------------------------------------------------

Eurocurrency Rate Loans. Revolving Credit Loans bearing interest calculated by
reference to the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated
in Dollars or in an Optional Currency.

 

Eurocurrency Reserve Percentage. For any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Bank, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

 

Euro Interbank Rate. With respect to any Revolving Credit Loan denominated or to
be denominated in Euros, the annual rate of interest at which the Agent is able
to obtain deposits for comparable amounts in Euros for the relevant Interest
Period in the London interbank market for a period comparable to the duration of
such Interest Period, as determined by the Agent.

 

Event of Default. See §14.1.

 

Existing Credit Agreement. See the first WHEREAS clause.

 

Fee Letter. The fee letter by and between the Borrower and the Agent dated as of
the Closing Date.

 

generally accepted accounting principles. (a) When used in §10, whether directly
or indirectly through reference to a capitalized term used therein, means (i)
principles that are consistent with the principles promulgated or adopted by the
Financial Accounting Standards Board and its predecessors, in effect for the
fiscal year ended on the Balance Sheet Date, and (ii) to the extent consistent
with such principles, the accounting practice of the Borrower reflected in its
financial statements for the year ended on the Balance Sheet Date, and (b) when
used in general, other than as provided above, means principles that are (i)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time,
and (ii) consistently applied with past financial statements of the Borrower
adopting the same principles, provided that in each case referred to in this
definition of “generally accepted accounting principles” a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in generally accepted accounting principles) as to financial
statements in which such principles have been properly applied.

 

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

8



--------------------------------------------------------------------------------

Guarantors. Collectively, each Parent Company and each domestic Subsidiary of
the Borrower or any Parent Company existing on the Closing Date and each other
Person which is required to be or become a guarantor from time to time pursuant
to §9.14 hereof. Each such Person shall be a party to a Guaranty.

 

Guaranty. The Guaranty, set forth in §6 of this Credit Agreement, made by each
Parent Company in favor the Banks and the Agent pursuant to which each Parent
Company guaranties to the Banks and the Agent the payment and performance of the
Obligations. The Guaranty shall include any Guaranty made by a Subsidiary of any
Parent Company or the Borrower in favor of the Banks and the Agent entered into
on or prior to the Closing Date (or such later date as is required by §9.14
hereof) substantially in the form of Exhibit C attached hereto.

 

Hazardous Substances. See §8.18(b).

 

Hedging Agreement. Any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option agreement, interest rate exchange agreement, forward
currency exchange agreement, forward rate currency agreement or other similar
agreement or arrangement to which the Borrower or any of its Subsidiaries and
any Bank or its Affiliates is a party, designed to protect the Borrower or any
of its Subsidiaries against fluctuations in interest rates, exchange rates or
forward rates.

 

Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a) every obligation of such Person for money borrowed,

 

(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,

 

(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

 

(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),

 

(e) every obligation of such Person under any Capitalized Lease,

 

(f) every obligation of such Person under any lease (a “Synthetic Lease”)
treated as an operating lease under generally accepted accounting principles and
as a loan or financing for U.S. income tax purposes,

 

(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing

 

9



--------------------------------------------------------------------------------

a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,

 

(h) every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value Capital Stock of any
class issued by such Person, any warrants, options or other rights to acquire
any such shares, or any rights measured by the value of such shares, warrants,
options or other rights,

 

(i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),

 

(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law, and

 

(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (v) any Capitalized Lease shall be the principal
component of the aggregate of the rentals obligation under such Capitalized
Lease payable over the term thereof that is not subject to termination by the
lessee, (w) any sale of receivables shall be the amount of unrecovered capital
or principal investment of the purchaser (other than the Borrower or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (x) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount, (y) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.

 

10



--------------------------------------------------------------------------------

Ineligible Securities. Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.

 

Interest Payment Date. (a) As to any Prime Rate Loan, the last day of the
calendar month with respect to interest accrued during such calendar month,
including, without limitation, the calendar month which includes the Drawdown
Date of such Prime Rate Loan; and (b) as to any Eurocurrency Rate Loan in
respect of which the Interest Period is (i) three (3) months or less, the last
day of such Interest Period and (ii) more than three (3) months, the date that
is three (3) months from the first day of such Interest Period and, in addition,
the last day of such Interest Period.

 

Interest Period. With respect to each Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending on the last day
of one of the periods set forth below, as selected by the Borrower in a Loan
Request or as otherwise required by the terms of this Credit Agreement (i) for
any Prime Rate Loan, the last day of the calendar month; and (ii) for any
Eurocurrency Rate Loan, 1, 2, 3 or 6 months; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Revolving Credit Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Conversion Request; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i) if any Interest Period with respect to a Eurocurrency Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii) if any Interest Period with respect to a Prime Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(iii) if the Borrower shall fail to give notice as provided in §2.7, (A) for
Revolving Credit Loans denominated in Dollars, the Borrower shall be deemed to
have requested a conversion of the affected Eurocurrency Rate Loan to a Prime
Rate Loan and the continuance of all Prime Rate Loans as Prime Rate Loans on the
last day of the then current Interest Period with respect thereto and (B) for
any Revolving Credit Loan denominated in any Optional Currency, the Borrower
shall repay such Revolving Credit Loan on the last day of the then current
Interest Period with respect thereto;

 

(iv) any Interest Period relating to any Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and

 

11



--------------------------------------------------------------------------------

(v) any Interest Period that would otherwise extend beyond the Revolving Credit
Loan Maturity Date shall end on the Revolving Credit Loan Maturity Date.

 

International Standby Practices. With respect to any standby Letter of Credit,
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.

 

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property (without consideration
for such transfers) to, or in respect of any guaranties (or other commitments as
described under Indebtedness), or obligations of, any Person. In determining the
aggregate amount of Investments outstanding at any particular time: (a) the
amount of any Investment represented by a guaranty shall be taken at not less
than the principal amount of the obligations guaranteed and still outstanding;
(b) there shall be included as an Investment all interest accrued with respect
to Indebtedness constituting an Investment unless and until such interest is
paid; (c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

Issuing Bank. Bank of America, in its capacity as issuer of Letters of Credit
pursuant to §4, or, in the event that Bank of America is unable to issue a
Letter of Credit, any other Bank selected by the Agent and the Borrower to issue
such Letter of Credit with the consent of such Bank.

 

L/C Obligations. As of any date, the sum of the Maximum Drawing Amount as of
such date and all Unpaid Reimbursement Obligations as of such date. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with §4.7. For
all purposes of this Credit Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the International Standby Practices,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

Letter Agreement. The Letter Agreement dated on the Closing Date, between the
Borrower and the Agent, in form and substance satisfactory to the Banks and the
Agent.

 

Letter of Credit. See §4.1.1.

 

Letter of Credit Application. See §4.1.1.

 

Letter of Credit Expiration Date. The day that is no later than two hundred
seventy (270) days after the Revolving Credit Loan Maturity Date then in effect
so long as the Borrower is in compliance with §4.1.3, or (b) in the event that
the Borrower is not in compliance with §4.1.3, the Revolving Credit Loan
Maturity Date then in effect, in either case, if such day is not a Business Day,
the next preceding Business Day.

 

12



--------------------------------------------------------------------------------

Letter of Credit Fee. See §4.6.

 

Letter of Credit Participation. See §4.1.4.

 

Loan Documents. This Credit Agreement, the Revolving Credit Notes, the Letter of
Credit Applications, the Letters of Credit, the Fee Letter, the Letter Agreement
and the Security Documents.

 

Loan Request. See §2.6.

 

Majority Banks. As of any date, if as of such date there are three or more
Banks, Banks holding at least fifty-one percent (51%) of the outstanding
principal amount of the Revolving Credit Notes on such date; and if no such
principal is outstanding, the Banks whose aggregate Commitments constitute at
least fifty-one percent (51%) of the Total Commitment. If as of such date there
are less than three Banks, Majority Banks shall mean the Banks holding at least
sixty-six and two thirds percent (66 2/3%) of the outstanding principal amount
of the Revolving Credit Notes on such date; and if no such principal is
outstanding, the Banks whose aggregate Commitments constitute at least sixty-six
and two thirds percent (66 2/3%) of the Total Commitment.

 

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.

 

Moody’s. Moody’s Investors Services, Inc. and any successor thereto.

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.

 

Net Cash Proceeds. The net cash proceeds received by any Person in respect of
any asset sale, equity issuance or debt issuance less (i) all reasonable
out-of-pocket fees, commissions and other expenses incurred in connection with
such sale or issuance, including the amount (estimated in good faith by such
Person) of income, franchise, sales and other applicable taxes required to be
paid by such Person in connection with such sale or issuance, (ii) repayment of
Indebtedness that is required to be repaid in connection with such asset sale to
the extent permitted under this Credit Agreement; (iii) required amounts to be
provided by the Parent Companies, the Borrower or any Subsidiary, as the case
may be, as a reserve, in accordance with generally accepted accounting
principles, against any liabilities associated with such asset sale including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with any such asset sale and consented to
by the Banks or otherwise permitted hereunder.

 

Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Banks and the Agent, individually or
collectively, existing on the date of this Credit Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred (a) under this
Credit Agreement or any

 

13



--------------------------------------------------------------------------------

of the other Loan Documents or pursuant to any Hedging Agreements or any cash
management services provided by any Bank or its Affiliates, and (b) in respect
of any of the Revolving Credit Loans made or Reimbursement Obligations incurred
or any of the Revolving Credit Notes, Letter of Credit Applications, Letters of
Credit or such cash management arrangements or Hedging Agreements or other
instruments at any time evidencing any thereof.

 

Optional Currency. Any currency other than Dollars which is freely convertible
into Dollars and which is traded on the London interbank market or any other
offshore interbank market selected by the Agent in good faith; provided,
however, in the event the Borrower requests an Optional Currency other than the
Euro, such request for such other Optional Currency shall be subject to the
consent of the Banks.

 

outstanding. With respect to the Revolving Credit Loans, the aggregate unpaid
principal thereof as of any date of determination.

 

Overnight Rate. For any day, (a) as to Revolving Credit Loans denominated in
Dollars, the weighted average interest rate paid by the Agent for federal funds
acquired by the Agent, and (b) as to Revolving Credit Loans denominated in an
Optional Currency, the rate of interest per annum at which overnight deposits in
the applicable Optional Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by the Agent to major banks in the London interbank market.

 

Participating Member State. Each state so described in any EMU Legislation.

 

Parent Companies. As defined in the Preamble hereto.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

Perfection Certificates. The Perfection Certificates as defined in the Security
Agreements.

 

Permitted Acquisitions. Any acquisition by any of the Parent Companies, the
Borrower or any of their domestic Subsidiaries of assets or Capital Stock of a
Person, provided (a) such assets or Capital Stock are related to the business of
such Parent Company, the Borrower or such Subsidiary, as the case may be, (b) no
Default or Event of Default exists prior to or immediately after such
acquisition, (c) the Agent is granted a valid first priority perfected security
interest in the assets or Capital Stock so acquired, pursuant to the Security
Documents (subject to any Permitted Liens), (d) the seller of such assets or
Capital Stock is not an Affiliate of any Parent Company, the Borrower or any of
their Subsidiaries, (e) the terms of such acquisition are on an arms length
basis, (f) §9.15 is complied with at the time of consummation of such
acquisition (or concurrently therewith), (g) the Borrower has demonstrated to
the reasonable satisfaction of the Agent, set forth in a pro forma Compliance
Certificate, compliance with §11 on a Pro Forma Basis immediately prior to and
after giving effect to any such acquisition, the calculation of which shall be
based upon the financial statements most recently required to be delivered
pursuant to §9.4(a) or (b) and such other financial statements requested by the
Agent for the twelve (12) full calendar month period immediately preceding such
acquisition, (h) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition, and (i) if such acquisition is made by a merger, the
Borrower or any wholly-owned domestic Subsidiary of a Parent Company or the

 

14



--------------------------------------------------------------------------------

Borrower, as the case may be, shall be the surviving entity (provided that the
Borrower shall not be merged into another entity). Notwithstanding the
foregoing, (i) in the event that the total purchase price of the assets or
Capital Stock of a Person so acquired in a single transaction does not exceed
$5,000,000, or the aggregate total purchase price of all such acquisitions does
not exceed $20,000,000, Borrower will not be required to deliver a pro forma
Compliance Certificate pursuant to clause (g) above or a legal opinion pursuant
to §9.14; and (ii) in the event that the total purchase price of the assets or
Capital Stock of a Person so acquired is greater than $5,000,000, but does not
exceed $20,000,000, the Borrower will not be required to deliver a pro forma
Compliance Certificate pursuant to clause (g) above. In addition, Permitted
Acquisitions may include the acquisition by any of the Parent Companies, the
Borrower or their Subsidiaries of the Capital Stock of a foreign Person so long
as such Parent Company, the Borrower or such Subsidiary has complied with
provisions set forth in clauses (a), (b), (d), (e) and (g) through (i) above
and, if such acquired foreign Person becomes a direct Subsidiary of such Parent
Company, the Borrower or one of their domestic Subsidiaries, sixty-five percent
(65%) of the Capital Stock of or other equity interests in such Person so
acquired shall have been pledged to the Agent for the benefit of the Banks and
the Agent.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§10.2.

 

Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.

 

Pledge Agreement. The Pledge Agreement, dated or to be dated on or prior to the
Closing Date among BSHI and the Agent and in form and substance satisfactory to
the Banks and the Agent.

 

Prime Rate. The higher of (i) the annual rate of interest announced from time to
time by Bank of America at its head office in Boston, MA, as its “prime rate” or
“base rate” and (ii) one-half of one percent (1/2 %) above the Federal Funds
Effective Rate. “Federal Funds Effective Rate” shall mean for any day, the rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day, as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent. Changes in the rate of interest resulting from any
changes in the “Prime Rate” shall take place immediately without notice or
demand of any kind.

 

Prime Rate Loans. Revolving Credit Loans bearing interest calculated by
reference to the Prime Rate.

 

Pro Forma Basis. In connection with any proposed Permitted Acquisition after the
Closing Date, the calculation of compliance with the financial covenants set
forth in §11 hereof as required by the terms of the definition of Permitted
Acquisition by the Parent Companies, the Borrower and their Subsidiaries
(including the Person to be acquired) with reference to the audited historical
financial results of such Person and the Parent Companies, the Borrower and

 

15



--------------------------------------------------------------------------------

their Subsidiaries for the applicable Test Period after giving effect on a pro
forma basis to such Permitted Acquisition in the manner described in (a), (b)
and (c) below; provided, however, that, in each case, in the event that no
audited historical financial results are available with respect to the Person or
assets to be acquired, such calculations shall be made with reference to
reasonable estimates of such past performance made by the Borrower based on
existing data and other available information, such estimates to be agreed upon
by the Borrower and the Majority Banks:

 

(a) all Indebtedness (whether under this Credit Agreement or otherwise) and any
other balance sheet adjustments incurred or made in connection with the
Permitted Acquisition shall be deemed to have been incurred or made on the first
day of the Test Period, and all Indebtedness of the Person acquired or to be
acquired in such Permitted Acquisition which was or will have been repaid in
connection with the consummation of the Permitted Acquisition shall be deemed to
have been repaid concurrently with the incurrence of the Indebtedness incurred
in connection with the Permitted Acquisition;

 

(b) all Indebtedness assumed to have been incurred pursuant to the preceding
clause (a) shall be deemed to have borne interest at the sum of (i) the
arithmetic mean of (x) the Eurocurrency Rate for Eurocurrency Rate Loans having
an Interest Period of one month in effect on the first day of the Test Period
and (y) the Eurocurrency Rate for Eurocurrency Rate Loans having an Interest
Period of one month in effect on the last day of the Test Period plus (ii) the
Applicable Margin then in effect (after giving effect to the Permitted
Acquisition on a Pro Forma Basis); and

 

(c) other reasonable cost savings, expenses and other income statement or
operating statement adjustments which are attributable to the change in
ownership and/or management resulting from such Permitted Acquisition as may be
approved by the Agent in writing (which approval shall not be unreasonably
withheld) shall be deemed to have been realized on the first day of the Test
Period.

 

Rate of Exchange. See §2.9.2.

 

RCRA. See §8.18(a).

 

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Record. The grid attached to a Revolving Credit Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by any Bank with respect to any Revolving Credit Loan referred to in such
Revolving Credit Note.

 

Reference Bank. Bank of America.

 

Reference Period. The period of four (4) consecutive fiscal quarters of the
Borrower ending on the relevant date.

 

Register. See §20.3.

 

Reimbursement Obligation. The Borrower’s obligation to reimburse the Agent and
the Banks on account of any drawing under any Letter of Credit as provided in
§4.2.

 

16



--------------------------------------------------------------------------------

Restricted Payment. In relation to the Parent Companies, the Borrower and their
Subsidiaries, any (a) Distribution or (b) payment or prepayment by the Parent
Companies, the Borrower or their Subsidiaries to any Parent Company’s, the
Borrower’s or any Subsidiary’s shareholders (or other equity holders) or to any
Affiliate of the Parent Companies, the Borrower or any Subsidiary or any
Affiliate of the Parent Companies’, the Borrower’s or such Subsidiary’s
shareholders except for payments to such shareholders or Affiliates for services
rendered in the ordinary course of such shareholder’s or Affiliate’s business to
any Parent Company, the Borrower or any such Subsidiary.

 

Restricted Subsidiaries. Digitas Asia Ltd., Digitas Mexico, Digitas
International Inc., Digitas Netherlands Holding Inc., BSH CV, Digitas Europe
(Ireland) Limited, Digitas Europe (France) SAS, Digitas Cayman Island, Modem
Media UK Ltd., Modem Media Do Brazil Ltda, Modem Holdings, LLC, and Modem Media
Canada, Inc.

 

Revolving Credit Loan Maturity Date. August 31, 2008.

 

Revolving Credit Loans. Revolving credit loans made or to be made by the Banks
to the Borrower pursuant to §2.

 

Revolving Credit Notes. See §2.4.

 

S & P. Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

Same Day Funds. With respect to disbursements and payments in (a) Dollars,
immediately available funds, and (b) an Optional Currency, same day or other
funds as may be determined by the Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Optional Currency.

 

SARA. See §8.18(a).

 

Section 20 Subsidiary. A Subsidiary of the bank holding company controlling any
Bank, which Subsidiary has been granted authority by the Federal Reserve Board
to underwrite and deal in certain Ineligible Securities.

 

Security Agreements. The Amended and Restated Security Agreement, dated or to be
dated on or prior to the Closing Date, between the Parent Companies, the
Borrower and their Subsidiaries and the Agent and in form and substance
satisfactory to the Banks and the Agent.

 

Security Documents. The Guaranty, the Global Amendment to Certain Security
Documents, the Security Agreements, the Trademark Assignments, the Copyright
Memorandum, the Stock Pledge Agreements, the Pledge Agreement and all other
instruments and documents, including without limitation Uniform Commercial Code
financing statements, required to be executed or delivered pursuant to any
Security Document.

 

Settlement. The making or receiving of payments, in Same Day Funds, by the
Banks, to the extent necessary to cause each Bank’s actual share of the
outstanding amount of Revolving Credit Loans (after giving effect to any Loan
Request) to be equal to such Bank’s Commitment Percentage of the outstanding
amount of such Revolving Credit Loans (after giving effect to any Loan Request),
in any case where, prior to such event or action, the actual share is not so
equal.

 

17



--------------------------------------------------------------------------------

Settlement Amount. See §2.10.1.

 

Settlement Date. (a) At the option of the Agent, the Drawdown Date relating to
any Loan Request, (b) the date which is thirty (30) days after the Drawdown Date
relating to any Loan Request, (c) at the option of the Agent, on any Business
Day following a day on which the account officers of the Agent active upon the
Borrower’s account become aware of the existence of an Event of Default, (d) any
Business Day on which the amount of Revolving Credit Loans outstanding from Bank
of America plus Bank of America’s Commitment Percentage of the sum of the
Maximum Drawing Amount and any Unpaid Reimbursement Obligations is equal to or
greater than Bank of America’s Commitment Percentage of the Total Commitment, or
(e) any day on which any conversion of a Prime Rate Loan to a Eurocurrency Rate
Loan occurs.

 

Settling Bank. See §2.10.1.

 

Stock Pledge Agreements. (a) The Stock Pledge Agreements, dated July 25, 2000,
between each of Digitas, the Borrower and the Agent and, (b) the Securities
Pledge Agreement, dated or to be dated on or prior to the Closing Date among
Modem Media, Inc. (DE), Digitas (Europe) LLC, and the Agent, and each in form
and substance satisfactory to the Banks and the Agent.

 

Subordinated Debt. Unsecured Indebtedness of the Parent Companies, the Borrower
or any of their Subsidiaries that is expressly subordinated and made junior to
the payment and performance in full of the Obligations, and evidenced as such by
a written instrument containing subordination provisions in form and substance
approved by the Majority Banks in writing.

 

Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.

 

Synthetic Lease. As defined in paragraph (f) of the definition of
“Indebtedness”.

 

TARGET Day. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

Test Period. (a) In connection with the calculation of financial covenant
compliance on a Pro Forma Basis as required in connection with any proposed
Permitted Acquisition, the period of four fiscal quarters most recently ended
prior to such Permitted Acquisition, and (b) in connection with the calculation
of the financial covenants set forth in §11 hereof following any Permitted
Acquisition, the period of all fiscal quarters (and any portion of a fiscal
quarter) prior to the date of such Permitted Acquisition included in the
calculation of such financial covenant.

 

Total Commitment. The sum of the Commitments of the Banks, as in effect from
time to time.

 

Total Funded Indebtedness. At any time of determination, the sum of (a) the
aggregate outstanding amount of the Revolving Credit Loans, (b) the Maximum
Drawing Amount of all Letters of Credit, (c) the aggregate outstanding amount of
all Subordinated Debt and (d) all other Indebtedness for borrowed money,
purchase money Indebtedness and with respect to Capitalized Leases and Synthetic
Leases, determined on a consolidated basis in accordance with generally accepted
accounting principles.

 

18



--------------------------------------------------------------------------------

Trademark Assignments. The several Trademark Assignments, dated or to be dated
on or prior to the Closing Date, made by the Parent Companies, the Borrower and
their Subsidiaries in favor of the Agent and in form and substance satisfactory
to the Banks and the Agent.

 

Type. As to any Revolving Credit Loan, its nature as a Prime Rate Loan, or a
Eurocurrency Rate Loan.

 

Uniform Customs. See §4.1.3.

 

Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Agent and the Banks on the date specified in,
and in accordance with, §4.2.

 

Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 

1.2. Rules of Interpretation.

 

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

 

(b) The singular includes the plural and the plural includes the singular.

 

(c) A reference to any law includes any amendment or modification to such law.

 

(d) A reference to any Person includes its permitted successors and permitted
assigns.

 

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

 

(f) The words “include”, “includes” and “including” are not limiting.

 

(g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the Commonwealth of Massachusetts, have the meanings assigned to
them therein, with the term “instrument” being that defined under Article 9 of
the Uniform Commercial Code.

 

(h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

 

19



--------------------------------------------------------------------------------

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

 

(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

 

(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.

 

(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the Agent
and the Borrower and are the product of discussions and negotiations among all
parties. Accordingly, this Credit Agreement and the other Loan Documents are not
intended to be construed against the Agent or any of the Banks merely on account
of the Agent’s or any Bank’s involvement in the preparation of such documents.

 

2. THE REVOLVING CREDIT FACILITY.

 

2.1. Commitment to Lend. Subject to the terms and conditions set forth in this
Credit Agreement, each of the Banks severally agrees to lend to the Borrower and
the Borrower may borrow, repay, and reborrow from time to time from the Closing
Date up to but not including the Revolving Credit Loan Maturity Date upon notice
by the Borrower to the Agent given in accordance with §2.6, such sums, in
Dollars or at the Borrower’s option from time to time, subject to §2.9, in an
Optional Currency, as are requested by the Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Bank’s Commitment minus such Bank’s Commitment Percentage of
the sum of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations,
provided that the Dollar Equivalent of the sum of the outstanding amount of the
Revolving Credit Loans (after giving effect to all amounts requested) plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not at any
time exceed the Total Commitment. The Revolving Credit Loans shall be made pro
rata in accordance with each Bank’s Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that the conditions set forth in §12 and §13, in the case of the
initial Revolving Credit Loans to be made on the Closing Date, and §13, in the
case of all other Revolving Credit Loans, have been satisfied on the date of
such request. Each Prime Rate Loan shall be denominated in Dollars, and each
Eurocurrency Rate Loan shall be denominated in Dollars, or subject to §2.9, in
an Optional Currency.

 

2.2. Commitment Fee. The Borrower agrees to pay to the Agent for the accounts of
the Banks in accordance with their respective Commitment Percentages a
commitment fee (the “Commitment Fee”) calculated at the rate of Commitment Fee
Rate per annum on the average daily amount during each calendar quarter or
portion thereof from the date hereof to the Revolving Credit Loan Maturity Date
by which the Total Commitment minus the sum of the Maximum Drawing Amount and
all Unpaid Reimbursement Obligations exceeds the outstanding amount of Revolving
Credit Loans during such calendar quarter. The Commitment Fee shall be

 

20



--------------------------------------------------------------------------------

payable quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter commencing on the first such date
following the date hereof, with a final payment on the Revolving Credit Loan
Maturity Date or any earlier date on which the Commitments shall terminate.

 

2.3. Reduction of Total Commitment. The Borrower shall have the right at any
time and from time to time upon three (3) Business Days prior written notice to
the Agent to reduce by $100,000 or an integral multiple thereof or terminate
entirely the Total Commitment, whereupon the Commitments of the Banks shall be
reduced pro rata in accordance with their respective Commitment Percentages of
the amount specified in such notice or, as the case may be, terminated. Promptly
after receiving any notice of the Borrower delivered pursuant to this §2.3, the
Agent will notify the Banks of the substance thereof. Upon the effective date of
any such reduction or termination, the Borrower shall pay to the Agent for the
respective accounts of the Banks the full amount of any Commitment Fee then
accrued on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.

 

2.4. The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced
by separate promissory notes of the Borrower in substantially the form of
Exhibit A hereto (each a “Revolving Credit Note”), dated prior to or as of the
Closing Date and completed with appropriate insertions. One Revolving Credit
Note shall be payable to the order of each Bank in a principal amount equal to
such Bank’s Commitment or, if less, the outstanding amount of all Revolving
Credit Loans made by such Bank, plus interest accrued thereon, as set forth
below. The Borrower irrevocably authorizes each Bank to make or cause to be
made, at or about the time of the Drawdown Date of any Revolving Credit Loan or
at the time of receipt of any payment of principal on such Bank’s Revolving
Credit Note, an appropriate notation on such Bank’s Record reflecting the making
of such Revolving Credit Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Revolving Credit Loans set forth on such
Bank’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to such Bank, but the failure to record, or any error in so
recording, any such amount on such Bank’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due.

 

2.5. Interest on Revolving Credit Loans. Except as otherwise provided in §5.11,

 

(a) Each Prime Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate per annum equal to the Prime Rate plus the
Applicable Margin.

 

(b) Each Eurocurrency Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto at the rate per annum equal to the Eurocurrency Rate
determined for such Interest Period plus the Applicable Margin.

 

(c) The Borrower promises to pay interest on each Revolving Credit Loan in
arrears on each Interest Payment Date with respect thereto. Interest on the
Revolving Credit Loans calculated by reference to the Prime Rate shall be
payable in Dollars, and interest on the Revolving Credit Loans calculated by
reference to the Eurocurrency Rate shall be payable in Dollars or in the
applicable Optional Currency in which the underlying Revolving Credit Loan was
made, as the case may be.

 

21



--------------------------------------------------------------------------------

2.6. Requests for Revolving Credit Loans. The Borrower shall give to the Agent
written notice in the form of Exhibit B hereto (or telephonic notice confirmed
in a writing in the form of Exhibit B hereto) of each Revolving Credit Loan
requested hereunder (a “Loan Request”) (a) no later than 10:00 a.m. on the
proposed Drawdown Date of any Prime Rate Loan and (b) three (3) Business Days
prior to the proposed Drawdown Date of any Eurocurrency Rate Loan; provided that
any notice requesting an Optional Currency must comply with the requirements of
this §2.6 and the requirements of an OC Notice pursuant to §2.9.1. Each such
notice shall specify (i) the principal amount of the Revolving Credit Loan
requested, stated in Dollars, or subject to §2.9, in an Optional Currency, (ii)
the proposed Drawdown Date of such Revolving Credit Loan, (iii) the Interest
Period for any Eurocurrency Rate Loan and (iv) the Type of such Revolving Credit
Loan. Promptly upon receipt of any such notice, the Agent shall notify each of
the Banks thereof. Each Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Banks on the proposed Drawdown Date. Each Loan Request shall
be in a minimum aggregate amount of $500,000 or a whole multiple of $100,000 in
excess thereof.

 

2.7. Conversion Options.

 

2.7.1. Conversion to Different Type of Revolving Credit Loan. The Borrower may
elect from time to time to convert any outstanding Revolving Credit Loan
denominated in Dollars to a Revolving Credit Loan of another Type denominated in
Dollars, provided that (a) with respect to any such conversion of a Revolving
Credit Loan to a Prime Rate Loan, the Borrower shall give the Agent at least
three (3) Business Days prior written notice of such election; (b) with respect
to any such conversion of a Prime Rate Loan to a Eurocurrency Rate Loan, the
Borrower shall give the Agent at least three (3) Business Days prior written
notice of such election; (c) with respect to any such conversion of a
Eurocurrency Rate Loan into a Prime Rate Loan, such conversion shall only be
made on the last day of the Interest Period with respect thereto; and (d) no
Revolving Credit Loan may be converted into a Eurocurrency Rate Loan when any
Default or Event of Default has occurred and is continuing. On the date on which
such conversion is being made each Bank shall take such action as is necessary
to transfer its Commitment Percentage of such Revolving Credit Loans to its
Domestic Lending Office or its Eurocurrency Lending Office, as the case may be.
All or any part of outstanding Revolving Credit Loans denominated in Dollars of
any Type may be converted into a Revolving Credit Loan of another Type as
provided herein, provided that any partial conversion shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Conversion Request relating to the conversion of a Revolving Credit Loan to
a Eurocurrency Rate Loan shall be irrevocable by the Borrower.

 

2.7.2. Continuation of Type of Revolving Credit Loan. Any Revolving Credit Loan
of any Type may be continued as a Revolving Credit Loan of the same Type upon
the expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in §2.7.1; provided that (a) as to
Eurocurrency Rate Loans denominated in Dollars, no Eurocurrency Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Prime Rate Loan on the
last day of the first Interest Period relating thereto ending during the
continuance of any Default or Event of Default of which officers of the Agent
active upon the Borrower’s account have actual knowledge; and (b) as to
Eurocurrency Rate Loans denominated in an Optional Currency,

 

22



--------------------------------------------------------------------------------

no such Eurocurrency Rate may be continued as such when any Default or Event of
Default has occurred or is continuing or the provisions of §2.9 hereof have not
or cannot be met at the time of such continuation but shall be repaid by the
Borrower on the last day of the Interest Period relating thereto. In the event
that the Borrower fails to provide any such notice with respect to the
continuation of any Eurocurrency Rate Loan as such, then (a) as to Eurocurrency
Rate Loans denominated in Dollars, such Eurocurrency Rate Loan shall be
automatically converted to a Prime Rate Loan on the last day of the first
Interest Period relating thereto, and (b) as to Eurocurrency Rate Loans
denominated in an Optional Currency, such Eurocurrency Rate Loans shall be
repaid on the last day of the Interest Period relating thereto. The Agent shall
notify the Banks promptly when any such automatic conversion contemplated by
this §2.7 is scheduled to occur.

 

2.7.3. Eurocurrency Rate Loans. Any conversion to or from Eurocurrency Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurocurrency
Rate Loans having the same Interest Period shall not be less than $500,000 or a
whole multiple of $100,000 in excess thereof (or, in the case of Eurocurrency
Rate Loans denominated in an Optional Currency, the whole number which is
nearest the Dollar Equivalent of $500,000 or $100,000, as the case may be
rounded to the nearest one thousandth). No more than five (5) Eurocurrency Rate
Loans having different Interest Periods may be outstanding at any time.

 

2.8. Funds for Revolving Credit Loan.

 

2.8.1. Funding Procedures. Not later than 11:00 a.m. (Boston time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Banks will
make available to the Agent, at the Agent’s Head Office, in immediately
available funds, the amount of such Bank’s Commitment Percentage of the amount
of the requested Revolving Credit Loans. Upon receipt from each Bank of such
amount, and upon receipt of the documents required by §§12 and 13 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans made available to the Agent by the Banks. The
failure or refusal of any Bank to make available to the Agent at the aforesaid
time and place on any Drawdown Date the amount of its Commitment Percentage of
the requested Revolving Credit Loans shall not relieve any other Bank from its
several obligation hereunder to make available to the Agent the amount of such
other Bank’s Commitment Percentage of any requested Revolving Credit Loans.

 

2.8.2. Advances by Agent. The Agent may, unless notified to the contrary by any
Bank prior to a Drawdown Date, assume that such Bank has made available to the
Agent on such Drawdown Date the amount of such Bank’s Commitment Percentage of
the Revolving Credit Loans to be made on such Drawdown Date, and the Agent may
(but it shall not be required to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If any Bank makes available to
the Agent such amount on a date after such Drawdown Date, such Bank shall pay to
the Agent on demand an amount equal to the product of (a) the average computed
for the period referred to in clause (c) below, of the Overnight Rate for each
day included in such period, times (b) the amount of such Bank’s Commitment
Percentage of such Revolving Credit Loans, times (c) a fraction, the numerator
of which is the number of days that elapse from and including such Drawdown Date
to the date on which the amount of such

 

23



--------------------------------------------------------------------------------

Bank’s Commitment Percentage of such Revolving Credit Loans shall become
immediately available to the Agent, and the denominator of which is 365. A
statement of the Agent submitted to such Bank with respect to any amounts owing
under this paragraph shall be prima facie evidence of the amount due and owing
to the Agent by such Bank. If the amount of such Bank’s Commitment Percentage of
such Revolving Credit Loans is not made available to the Agent by such Bank
within three (3) Business Days following such Drawdown Date, the Agent shall be
entitled to recover such amount from the Borrower on demand, with interest
thereon at the rate per annum applicable to the Revolving Credit Loans made on
such Drawdown Date.

 

2.9. Optional Currency.

 

2.9.1. Request for Optional Currency. Subject to the limitations set forth in
§2.1, the Borrower may, upon at least three (3) Business Days’ notice to the
Agent in substantially the form of Exhibit F hereto (an “OC Notice”), request
that one or more Revolving Credit Loans be made as Eurocurrency Rate Loans in an
Optional Currency, provided that any Revolving Credit Loan proposed to be made
under this §2.9.1 shall be in an amount not less than $500,000, or a greater
amount which is an integral multiple of $100,000, or the Dollar Equivalent in an
Optional Currency. Each OC Notice requesting a Revolving Credit Loan in an
Optional Currency shall be by telephone, telex, telecopy or cable (in each case
confirmed in writing by the Borrower), specifying (a) the amount of the
Revolving Credit Loan to be made, (b) the requested date of the proposed
borrowing, (c) the requested currency in which the Revolving Credit Loan is to
be made, (d) the initial Interest Period for the Revolving Credit Loan to be
borrowed, and (e) the Borrower’s account with the Agent, or, in the case of an
Optional Currency which is the legal tender of a country in which the Agent has
no office, with another depository specified by the Borrower in such country, to
which payment of the proceeds of such Revolving Credit Loan is to be made. If
any Bank, on or prior to the second Business Day preceding the first day of any
Interest Period for which an OC Notice has been delivered requesting a Revolving
Credit Loan in an Optional Currency or on any funding date, determines (which
determination shall be conclusive) that the Optional Currency is not freely
transferable and convertible into Dollars or that it will be impracticable for
such Bank to fund the Revolving Credit Loan in such Optional Currency, then such
Bank shall so notify Agent, which notification shall be given immediately by the
Agent to the Borrower, and such Bank’s portion of the requested Revolving Credit
Loan shall, notwithstanding any contrary election by the Borrower or any other
provisions hereof, be denominated in Dollars as a Prime Rate Loan unless the
Borrower, one Business Day prior to the commencement of the Interest Period and
pursuant to the terms of §2.6, elects to have such Revolving Credit Loan
denominated in Dollars as a Eurocurrency Rate Loan. Subject to the foregoing and
to the satisfaction of the terms and conditions of §§12 and 13, each Revolving
Credit Loan requested to be made in an Optional Currency will be made on the
date specified therefor in the OC Notice, in the currency requested in the OC
Notice and, upon being so made, will have the Interest Period requested in the
OC Notice. Notwithstanding anything to the contrary contained herein, the
aggregate outstanding amount of all Revolving Credit Loans denominated in an
Optional Currency shall not exceed the Dollar Equivalent of $15,000,000 at any
time.

 

2.9.2. Exchange Rate. For purposes of this Credit Agreement, the amount in one
currency which shall be equivalent on any particular date to a specified amount
in another currency shall be that amount (as conclusively ascertained by the
Agent by its

 

24



--------------------------------------------------------------------------------

normal banking practices, absent manifest error) in the first currency which is
or could be purchased by the Agent (in accordance with normal banking practices)
with such specified amount in the second currency in the London interbank market
or any other recognized offshore interbank market selected by the Agent in good
faith for delivery on such date at the spot rate of exchange prevailing at 10:00
A.M. (Boston time) (or as soon thereafter as practicable) on such date (such
amount described in this §2.9.2, the “Rate of Exchange”).

 

2.9.3. Denominations. In the event that any portion of the funds available under
the terms of this Credit Agreement is denominated in an Optional Currency, the
Dollar Equivalent of such portion of the funds shall be calculated pursuant to
§2.9.2 above. The amount so determined shall then be added to the amount already
outstanding in Dollars for the purpose of determining the remaining availability
of funds under §2.1 and §2.9.1 hereof and any required repayments under the
following §2.9.4.

 

2.9.4. Repayment. If at any time prior to the Revolving Credit Loan Maturity
Date, the Dollar Equivalent of the aggregate principal amount outstanding of all
Revolving Credit Loans, Unpaid Reimbursement Obligations and the Maximum Drawing
Amount hereunder shall exceed the Total Commitment as a result of fluctuations
in respective conversion rates, the Borrower shall pay or cause to be paid
immediately, upon demand made by the Agent, such amounts as are sufficient to
eliminate such excess and to reduce the aggregate principal amount outstanding
to the Dollar Equivalent of the Total Commitment. In the event there are any
Revolving Credit Loans outstanding which are denominated in an Optional
Currency, the Agent shall provide the Banks and the Borrower with calculations
on the last day of each calendar month that such Revolving Credit Loans are
outstanding as to the Dollar Equivalents of such Revolving Credit Loans.

 

2.9.5. Funding. Each Bank may make any Eurocurrency Rate Loan denominated in an
Optional Currency by causing any of its foreign branches or foreign affiliates
to make such Eurocurrency Rate Loan (whether or not such branch or affiliate is
named as a lending office on the signature pages hereof); provided that in such
event the obligation of the Borrower to repay such Eurocurrency Rate Loan shall
nevertheless be to such Bank and shall, for all purposes of this Credit
Agreement (including without limitation for purposes of the definition of the
term “Majority Banks”) be deemed made by such Bank, to the extent of such
Eurocurrency Rate Loan, for the account of such branch or affiliate.

 

2.10. Settlements.

 

2.10.1. General. On each Settlement Date, the Agent shall, not later than 11:00
a.m. (Boston time), give telephonic or facsimile notice (a) to the Banks and the
Borrower of the respective outstanding amount of Revolving Credit Loans made by
the Agent on behalf of the Banks from the immediately preceding Settlement Date
through the close of business on the prior day and the amount of any
Eurocurrency Rate Loans to be made (following the giving of notice pursuant to
§2.6.1(ii)) on such date pursuant to a Loan Request and (b) to the Banks of the
amount (a “Settlement Amount”) that each Bank (a “Settling Bank”) shall pay to
effect a Settlement of any Revolving Credit Loan. A statement of the Agent
submitted to the Banks and the Borrower or to the Banks with respect to any
amounts owing under this §2.10 shall be prima facie evidence of the

 

25



--------------------------------------------------------------------------------

amount due and owing. Each Settling Bank shall, not later than 3:00 p.m. (Boston
time) on such Settlement Date, effect a wire transfer of Same Day Funds to the
Agent in the amount of the Settlement Amount for such Settling Bank. All funds
advanced by any Bank as a Settling Bank pursuant to this §2.10 shall for all
purposes be treated as a Revolving Credit Loan made by such Settling Bank to the
Borrower and all funds received by any Bank pursuant to this §2.10 shall for all
purposes be treated as repayment of amounts owed with respect to Revolving
Credit Loans made by such Bank. In the event that any bankruptcy,
reorganization, liquidation, receivership or similar cases or proceedings in
which the Borrower is a debtor prevent a Settling Bank from making any Revolving
Credit Loan to effect a Settlement as contemplated hereby, such Settling Bank
will make such dispositions and arrangements with the other Banks with respect
to such Revolving Credit Loans, either by way of purchase of participations,
distribution, pro tanto assignment of claims, subrogation or otherwise as shall
result in each Bank’s share of the outstanding Revolving Credit Loans being
equal, as nearly as may be, to such Bank’s Commitment Percentage of the
outstanding amount of the Revolving Credit Loans.

 

2.10.2. Failure to Make Funds Available. The Agent may, unless notified to the
contrary by any Settling Bank prior to a Settlement Date, assume that such
Settling Bank has made or will make available to the Agent on such Settlement
Date the amount of such Settling Bank’s Settlement Amount, and the Agent may
(but it shall not be required to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If any Settling Bank makes
available to the Agent such amount on a date after such Settlement Date, such
Settling Bank shall pay to the Agent on demand an amount equal to the product of
(a) the average computed for the period referred to in clause (c) below, of the
Overnight Rate for each day included in such period, times (b) the amount of
such Settlement Amount, times (c) a fraction, the numerator of which is the
number of days that elapse from and including such Settlement Date to the date
on which the amount of such Settlement Amount shall become immediately available
to the Agent, and the denominator of which is 360. A statement of the Agent
submitted to such Settling Bank with respect to any amounts owing under this
§2.10.2 shall be prima facie evidence of the amount due and owing to the Agent
by such Settling Bank. If such Settling Bank’s Settlement Amount is not made
available to the Agent by such Settling Bank within three (3) Business Days
following such Settlement Date, the Agent shall be entitled to recover such
amount from the Borrower on demand, with interest thereon at the rate per annum
applicable to the Revolving Credit Loans as of such Settlement Date.

 

2.10.3. No Effect on Other Banks. The failure or refusal of any Settling Bank to
make available to the Agent at the aforesaid time and place on any Settlement
Date the amount of such Settling Bank’s Settlement Amount shall not (a) relieve
any other Settling Bank from its several obligations hereunder to make available
to the Agent the amount of such other Settling Bank’s Settlement Amount or (b)
impose upon any Bank, other than the Settling Bank so failing or refusing, any
liability with respect to such failure or refusal or otherwise increase the
Commitment of such other Bank.

 

2.11. Intentionally Omitted.

 

26



--------------------------------------------------------------------------------

3. REPAYMENT OF THE REVOLVING CREDIT LOANS.

 

3.1. Maturity. The Borrower promises to pay on the Revolving Credit Loan
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Loan Maturity Date, all of the Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.

 

3.2. Mandatory Repayments of Revolving Credit Loans. If at any time the sum of
the outstanding amount of the Revolving Credit Loans, the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the Total Commitment at such
time, then the Borrower shall immediately pay the amount of such excess to the
Agent for the respective accounts of the Banks for application: first, to any
Unpaid Reimbursement Obligations; second, to the Revolving Credit Loans; and
third, to provide to the Agent Cash Collateral for Reimbursement Obligations as
contemplated by §4.2(b) and (c). In addition, the Borrower promises to the Agent
for the respective accounts of the Banks immediately upon receipt thereof, 100%
of the Net Cash Proceeds (a) in excess of $5,000,000 from the sale or other
disposition of assets permitted by §10.5.2 (other than the sale of inventory or
the licensing of intellectual property in the ordinary course of business
consistent with past practice), (b) from any equity issuances permitted
hereunder by the Parent Companies, the Borrower or their Subsidiaries; or (c)
from debt issuances permitted hereunder by the Parent Companies, the Borrower or
their Subsidiaries, pursuant to any public offerings or debt offerings under
Rule 144(a) of the Rule and Regulations of the Securities and Exchange
Commission, all of which amounts shall be applied in accordance with the
preceding sentence of this §3.2. Each payment of any Unpaid Reimbursement
Obligations or prepayment of Revolving Credit Loans shall be allocated among the
Banks, in proportion, as nearly as practicable, to each Reimbursement Obligation
or (as the case may be) the respective unpaid principal amount of each Bank’s
Revolving Credit Note, with adjustments to the extent practicable to equalize
any prior payments or repayments not exactly in proportion.

 

3.3. Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to repay the outstanding amount of the Revolving Credit
Loans, as a whole or in part, at any time without penalty or premium, provided
that any full or partial prepayment of the outstanding amount of any
Eurocurrency Rate Loans pursuant to this §3.3 may be made only on the last day
of the Interest Period relating thereto. The Borrower shall give the Agent, no
later than 10:00 a.m., Boston time, on the day of the proposed prepayment prior
written notice (or telephonic notice conformed in a writing by the end of such
day) of such proposed prepayment pursuant to this §3.3 of Prime Rate Loans, and
three (3) Business Days notice of any proposed prepayment pursuant to this §3.3
of Eurocurrency Rate Loans, in each case specifying the proposed date of
prepayment of Revolving Credit Loans and the principal amount to be prepaid.
Each such partial prepayment of the Revolving Credit Loans shall be in the
amount of $100,000 or an integral multiple thereof (or the Dollar Equivalent) in
excess thereof, and shall be applied, in the absence of instruction by the
Borrower, first to the principal of Prime Rate Loans and then to the principal
of Eurocurrency Rate Loans. Each partial prepayment shall be allocated among the
Banks, in proportion, as nearly as practicable, to the respective unpaid
principal amount of each Bank’s Revolving Credit Note, with adjustments to the
extent practicable to equalize any prior repayments not exactly in proportion.

 

27



--------------------------------------------------------------------------------

4. LETTERS OF CREDIT.

 

4.1. Letter of Credit Commitments.

 

4.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the Issuing Bank’s customary form (a “Letter of Credit
Application”), the Issuing Bank on behalf of the Banks and in reliance upon the
agreement of the Banks set forth in §4.1.4 and upon the representations and
warranties of the Borrower contained herein, agrees, in its individual capacity,
to issue and extend for the account of the Borrower one or more standby or
documentary letters of credit (individually, a “Letter of Credit”), in such form
as may be requested from time to time by the Borrower and agreed to by the
Issuing Bank until the Letter of Credit Expiration Date; provided, however, that
after giving effect to such request, the sum of the Dollar Equivalent of the
aggregate L/C Obligations plus the aggregate amount of all Revolving Credit
Loans outstanding shall not exceed the Total Commitment.

 

(a) Notwithstanding anything to the contrary contained in this §4, no Issuing
Bank shall be under any obligation to issue any Letter of Credit if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any laws applicable to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;

 

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank;

 

(iii) except as otherwise agreed by the Agent and the applicable Issuing Bank,
such Letter of Credit is in an initial stated amount less than $50,000, in the
case of a documentary Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

 

(iv) such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

 

(v) a default of any Bank’s obligations to fund under this §4 exists or any Bank
is at such time a Delinquent Bank hereunder, unless such Issuing Bank has
entered into satisfactory arrangements with the Borrower or such Bank to
eliminate such Issuing Bank’s risk with respect to such Bank;

 

28



--------------------------------------------------------------------------------

(b) The applicable Issuing Bank shall not amend any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof;

 

(c) The applicable Issuing Bank shall be under no obligation to amend any Letter
of Credit if (i) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (ii)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

 

4.1.2. Letter of Credit Applications. (a) Each Letter of Credit Application
shall be completed to the satisfaction of the applicable Issuing Bank and signed
by a duly authorized officer of the Borrower. In the event that any provision of
any Letter of Credit Application shall be inconsistent with any provision of
this Credit Agreement, then the provisions of this Credit Agreement shall, to
the extent of any such inconsistency, govern. Such Letter of Credit Application
must be received by the applicable Issuing Bank and the Agent not later than
11:00 a.m. (Boston time) at least two Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit,
or such later date and time as the Agent and the applicable Issuing Bank may
agree in a particular instance in their sole discretion. In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof (which shall be no later than the Letter of Credit Expiration Date);
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by such beneficiary in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (vii) such other matters as the applicable Issuing Bank
may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable Issuing Bank may require. Additionally, the Borrower
shall furnish to the applicable Issuing Bank and the Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any documents related thereto, as the applicable Issuing
Bank or the Agent may reasonably require.

 

(b) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such Issuing Bank will provide the Agent with a copy thereof.
Unless the applicable Issuing Bank has received written notice from any Bank,
the Agent or the Borrower or any Guarantor, at least one (1) Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in §13 shall not then
be satisfied, then, subject to the terms and conditions hereof, the applicable
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices.

 

29



--------------------------------------------------------------------------------

4.1.3. Terms of Letters of Credit. Each Letter of Credit issued or extended
hereunder shall, among other things, (a) provide for the payment of sight drafts
for honor thereunder when presented in accordance with the terms thereof and
when accompanied by the documents described therein, and (b) have an expiry date
no later than the Letter of Credit Expiration Date; provided, however, that any
Letter of Credit which extends beyond the Revolving Maturity Date shall be
subject to §4.2(b) or (c) hereof. Each documentary Letter of Credit so issued or
extended shall be subject to the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
or any successor version thereto in effect at the time of issuance of such
Letter of Credit (the “Uniform Customs”) or, in the case of a standby Letter of
Credit, unless otherwise expressly agreed by the Issuing Bank and the Borrower,
the rules of the International Standby Practices.

 

4.1.4. Reimbursement Obligations of Banks. Each Bank severally agrees that it
shall be absolutely liable, without regard to the occurrence of any Default or
Event of Default or any other condition precedent whatsoever, to the extent of
such Bank’s Commitment Percentage, to reimburse the Issuing Bank through the
Agent on demand for the amount of each draft paid by the Issuing Bank under each
Letter of Credit to the extent that such amount is not reimbursed by the
Borrower pursuant to §4.2 (such agreement for a Bank being called herein the
“Letter of Credit Participation” of such Bank).

 

4.1.5. Participations of Banks. Each such payment made by a Bank shall be
treated as the purchase by such Bank of a participating interest in the
Borrower’s Reimbursement Obligation under §4.2 in an amount equal to such
payment. Each Bank shall share in accordance with its participating interest in
any interest which accrues pursuant to §4.2.

 

4.2. Reimbursement Obligation of the Borrower. In order to induce the any
Issuing Bank to issue and extend each Letter of Credit and the Banks to
participate therein, the Borrower hereby agrees to reimburse or pay to the
Agent, for the account of the applicable Issuing Bank or (as the case may be)
the Banks, with respect to each Letter of Credit issued or extended by the any
Issuing Bank hereunder,

 

(a) except as otherwise expressly provided in §4.2(b) and (c), on each date that
any draft presented under such Letter of Credit is honored by the Issuing Bank,
or the Issuing Bank otherwise makes a payment with respect thereto, (i) the
amount paid by the Issuing Bank under or with respect to such Letter of Credit,
and (ii) the amount of any taxes, fees, charges or other costs and expenses
whatsoever incurred by the Issuing Bank or any Bank in connection with any
payment made by the Issuing Bank or any Bank under, or with respect to, such
Letter of Credit,

 

(b) upon the reduction (but not termination) of the Total Commitment to an
amount less than the Maximum Drawing Amount, an amount equal to such difference,
which amount shall be held by the Agent for the benefit of the applicable
Issuing Bank and the Banks and the Agent as Cash Collateral for all
Reimbursement Obligations, and

 

(c) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §14, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Agent for the benefit of the
applicable Issuing Bank and the Banks and the Agent as Cash Collateral for all
Reimbursement Obligations.

 

30



--------------------------------------------------------------------------------

Each such payment shall be made to the Agent for the account of the applicable
Issuing Bank at the Agent’s Head Office in immediately available funds. Interest
on any and all amounts remaining unpaid by the Borrower under this §4.2 at any
time from the date such amounts become due and payable (whether as stated in
this §4.2, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Agent for the account of the
applicable Issuing Bank on demand at the rate specified in §5.11 for overdue
principal on the Revolving Credit Loans.

 

4.3. Letter of Credit Payments.

 

(a) If any draft shall be presented or other demand for payment shall be made
under any Letter of Credit, the Issuing Bank shall notify the Agent and the
Borrower of the date and amount of the draft presented or demand for payment and
of the date and time when it expects to pay such draft or honor such demand for
payment. If the Borrower fails to reimburse the Agent for the account of the
applicable Issuing Bank as provided in §4.2 on or before the date that such
draft is paid or other payment is made by the Issuing Bank, the Agent may at any
time thereafter notify the Banks of the amount of any such Unpaid Reimbursement
Obligation. No later than 3:00 p.m. (Boston time) on the Business Day next
following the receipt of such notice, each Bank shall make available to the
Agent for the account of the applicable Issuing Bank, at the Agent’s Head
Office, in immediately available funds, such Bank’s Commitment Percentage of
such Unpaid Reimbursement Obligation, together with an amount equal to the
product of (i) the average, computed for the period referred to in clause (iii)
below, of the weighted average interest rate paid by the Agent for Federal funds
acquired by the Agent during each day included in such period, times (ii) the
amount equal to such Bank’s Commitment Percentage of such Unpaid Reimbursement
Obligation, times (iii) a fraction, the numerator of which is the number of days
that elapse from and including the date the Issuing Bank paid the draft
presented for honor or otherwise made payment to the date on which such Bank’s
Commitment Percentage of such Unpaid Reimbursement Obligation shall become
immediately available to the Issuing Bank, and the denominator of which is 360.
Each Bank, the Borrower and each Guarantor agrees that, in paying any drawing
under a Letter of Credit, the applicable Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document (other than in
conformity with the requirements of the Letter of Credit) or the authority of
the Person executing or delivering any such document. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. In furtherance and not in limitation of the
foregoing, the applicable Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

31



--------------------------------------------------------------------------------

(b) With respect to any Unpaid Reimbursement Obligation that is not fully
refinanced by a Revolving Credit Loan because the conditions set forth in §13
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Bank an extension of credit resulting
from and in the amount of the Unpaid Reimbursement Obligation that is not so
refinanced, which extension of credit shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Bank’s payment to the Agent for the account of the applicable
Issuing Bank pursuant to this §4.3 shall be deemed payment in respect of its
participation in such extension of credit and shall constitute a funding of such
Bank’s participation in such extension of credit in satisfaction of its
participation obligation under this §4. No such funding of such Bank’s
participation in such extension of credit shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable Issuing Bank for the
amount of any payment made by the applicable Issuing Bank under any Letter of
Credit, together with interest as provided herein.

 

(c) Until each Bank funds its Commitment Percentage of the Revolving Credit
Loans or participations as set forth in this §4.3 to reimburse the applicable
Issuing Bank for any amount drawn under any Letter of Credit, interest in
respect of such Bank’s Commitment Percentage of such amount shall be solely for
the account of the applicable Issuing Bank.

 

(d) If any Bank fails to make available to the Agent for the account of the
applicable Issuing Bank any amount required to be paid by such Bank pursuant to
the foregoing provisions of this §4.3 by the time specified in §4.3, the
applicable Issuing Bank shall be entitled to recover from such Bank (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the applicable Issuing Bank at a rate per annum equal
to the greater of the Federal Funds Effective Rate and a rate determined by the
Issuing Bank in accordance with banking industry rules on interbank
compensation. A certificate of the applicable Issuing Bank submitted to any Bank
(through the Agent) with respect to any amounts owing under this clause (d)
shall be conclusive absent manifest error.

 

(e) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Bank such Bank’s participation in
respect of such payment in accordance with this §4.3, if the Agent receives for
the account of the applicable Issuing Bank any payment in respect of the related
Unpaid Reimbursement Obligation or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Agent), the Agent will distribute to such Bank its Commitment Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Bank’s participation was outstanding) in
the same funds as those received by the Agent. If any payment received by the
Agent for the account of the applicable Issuing Bank pursuant to §4.3 is
required to be returned in connection with any bankruptcy or insolvency
proceeding or otherwise (including pursuant to any settlement entered into by
the applicable Issuing Bank in its discretion), each Bank shall pay to the Agent
for the account of the applicable Issuing Bank its Commitment Percentage thereof
on demand of the Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Bank, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Banks under the immediately preceding sentence shall survive the payment in full
of the Obligations and the termination of this Credit Agreement.

 

32



--------------------------------------------------------------------------------

4.4. Obligations Absolute. The Borrower’s obligations under this §4 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Agent, the Issuing Bank, any Bank or any
beneficiary of a Letter of Credit. The Borrower further agrees with the Agent,
the Issuing Bank and the Banks that the Agent, the Issuing Bank and the Banks
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
§4.2 shall not be affected by, among other things, the validity or genuineness
of documents or of any endorsements thereon, even if such documents should in
fact prove to be in any or all respects invalid, fraudulent or forged, or any
dispute between or among the Borrower, the beneficiary of any Letter of Credit
or any financing institution or other party to which any Letter of Credit may be
transferred or any claims or defenses whatsoever of the Borrower against the
beneficiary of any Letter of Credit or any such transferee. The Agent, the
Issuing Bank and the Banks shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. The
Borrower agrees that any action taken or omitted by the Agent, the Issuing Bank
or any Bank under or in connection with each Letter of Credit and the related
drafts and documents, if done in good faith and absent gross negligence, shall
be binding upon the Borrower and shall not result in any liability on the part
of the Agent, the Issuing Bank or any Bank to the Borrower.

 

4.5. Reliance by Issuer. To the extent not inconsistent with §4.4, the Issuing
Bank shall be entitled to rely, and shall be fully protected in relying upon,
any Letter of Credit, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Issuing Bank. The Issuing Bank shall be fully justified
in failing or refusing to take any action under this Credit Agreement unless it
shall first have received such advice or concurrence of the Majority Banks as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Issuing Bank shall in all cases be fully protected in acting, or in refraining
from acting, under this Credit Agreement in accordance with a request of the
Majority Banks, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Banks and all future holders of the Revolving
Credit Notes or of a Letter of Credit Participation.

 

4.6. Letter of Credit Fee. The Borrower shall pay a fee (in each case, a “Letter
of Credit Fee”) to the Agent quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter commencing on
the first such date following the date hereof (a) in respect of each standby
Letter of Credit an amount equal to the Applicable Margin for letter of credit
fees per annum of the face amount of such standby Letter of Credit, of which an
amount equal to one eighth of one percent (1/8%) per annum of the face amount of
such standby Letter of Credit shall be for the account of the Issuing Bank, as a
fronting fee, and the balance of which Letter of Credit Fee shall be for the
accounts of the Banks in accordance with their respective Commitment Percentages
and (b) in respect of each documentary Letter of Credit an amount equal to the
Applicable Margin for letter of credit fees per annum of the face amount of such
documentary Letter of Credit, of which an amount equal to one eighth of one
percent

 

33



--------------------------------------------------------------------------------

(1/8%) per annum of the face amount of such documentary Letter of Credit shall
be for the account of the Issuing Bank, as a fronting fee, and the balance of
which Letter of Credit Fee shall be for the accounts of the Banks in accordance
with their respective Commitment Percentages. In respect of each Letter of
Credit, the Borrower shall also pay to the Agent for the account of the
applicable Issuing Bank for the Issuing Bank‘s own account, on date of issuance
or any extension of any Letter of Credit and at such other time or times as such
charges are customarily made by the Issuing Bank, the Issuing Bank‘s customary
issuance, amendment, negotiation or document examination and other
administrative fees as in effect from time to time.

 

4.7. Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount in Dollars of such Letter of Credit after giving effect to
all increases thereof contemplated by such Letter of Credit or the documents
related thereto, whether or not such maximum face amount is in effect at such
time.

 

4.8. Cash Collateral. Upon the request of the Agent, (i) if the applicable
Issuing Bank has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit resulting from
and in the amount of the Unpaid Reimbursement Obligation pursuant to §4.3(a) or
(b) if, as of the Revolving Credit Loan Maturity Date, any L/C Obligations for
any reason remain outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then outstanding amount of all such L/C Obligations.
Section 3.2 sets forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this §4 and §3.2, “Cash Collateralize”
means to pledge and deposit with or deliver to the Agent, for the benefit of the
applicable Issuing Bank and the Banks, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Agent and the applicable Issuing Bank (which
documents are hereby consented to by the Banks) in an amount equal to 105% of
the L/C Obligations. Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Agent, for benefit of the Issuing Bank and the
Banks, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.

 

5. CERTAIN GENERAL PROVISIONS.

 

5.1. Funds for Payments.

 

5.1.1. Payments to Agent. All payments of principal and interest on Revolving
Credit Loans made to the Borrower which are denominated in Dollars,
Reimbursement Obligations with respect to Letters of Credit issued in Dollars,
Commitment Fees, Letter of Credit Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Agent in Dollars, for the respective accounts of the Banks and the Agent, at
the Agent’s Head Office or at such other place that the Agent may from time to
time designate, in each case at or about 11:00 a.m. (Boston, Massachusetts, time
or other local time at the place of payment) and in Same Day Funds. All payments
of principal and interest on Revolving Credit Loans made to the Borrower which
are denominated in an Optional Currency, all Reimbursement Obligations with
respect to Letters of Credit issued in an Optional Currency and all other fees
hereunder by any local branch or affiliate of any Bank or the Agent located
outside of the United States shall be made by the Borrower to the Agent in the
currency of such Revolving Credit Loan or Letter of Credit, as the case may be,
at or

 

34



--------------------------------------------------------------------------------

prior to 11:00 a.m., local time, on any payment date, in Same Day Funds, for the
account of the Agent, at a depository designated by the Agent in the country in
which such Optional Currency is legal tender. Each payment in respect of any
Revolving Credit Loan and any Reimbursement Obligations made by the Borrower
shall be made in the same currency in which such Revolving Credit Loan was made
unless otherwise agreed by the Banks.

 

5.1.2. No Offset, etc. All payments by the Borrower hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to the Agent, for the account of the Banks or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Banks or the Agent to receive the same net amount which
the Banks or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Borrower hereunder or
under such other Loan Document.

 

5.2. Computations. All computations of Commitment Fees, Letter of Credit Fees or
other fees shall, unless otherwise expressly provided herein, be based on a
365-day year and paid for the actual number of days elapsed, and all
computations of interest on Prime Rate Loans and Eurocurrency Rate Loans shall
be based on a 360-day year and paid for the actual number of days elapsed.
Except as otherwise provided in the definition of the term “Interest Period”
with respect to Eurocurrency Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension. The outstanding amount of
the Revolving Credit Loans as reflected on the Records from time to time shall
be considered correct and binding on the Borrower unless within ten (10)
Business Days after receipt of any notice by the Agent or any of the Banks of
such outstanding amount, the Agent or such Bank shall notify the Borrower to the
contrary.

 

5.3. Inability to Determine Eurocurrency Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurocurrency Rate Loan, the
Agent shall determine or be notified by the Majority Banks that (a) adequate and
reasonable methods do not exist for ascertaining the Eurocurrency Rate, that
would otherwise determine the rate of interest to be applicable to any
Eurocurrency Rate Loan during any Interest Period or deposits of Dollars or the
relevant Optional Currency, as the case may be, in the relevant Interest Period
are not available to the Agent or the Banks in any London or other offshore
interbank market, or (b) the Eurocurrency Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to the
Banks of making or maintaining their Eurocurrency Rate Loans during such period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Banks) to the Borrower and the
Banks. In such event (a) any Loan Request or Conversion Request with respect to
Eurocurrency Rate Loans shall

 

35



--------------------------------------------------------------------------------

be automatically withdrawn and, in the case of Revolving Credit Loans
denominated in Dollars, shall be deemed a request for Prime Rate Loans to be
denominated in Dollars and in the case of any Eurocurrency Rate Loan denominated
in an Optional Currency, shall be withdrawn, (b) each Eurocurrency Rate Loan
will automatically, on the last day of the then current Interest Period relating
thereto, if denominated in Dollars, become a Prime Rate Loan and if denominated
in an Optional Currency, be repaid, and (c) the obligations of the Banks to make
Eurocurrency Rate Loans shall be suspended until the Agent or the Majority Banks
determine that the circumstances giving rise to such suspension no longer exist,
whereupon the Agent or, as the case may be, the Agent upon the instruction of
the Majority Banks, shall so notify the Borrower and the Banks.

 

5.4. Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
Eurocurrency Rate Loans or perform its obligations in respect of any
Eurocurrency Rate Loans in an Optional Currency or Currencies, such Bank shall
forthwith give notice of such circumstances to the Borrower and the other Banks
and thereupon (a) the commitment of such Bank to make Eurocurrency Rate Loans or
convert Revolving Credit Loans of another Type to Eurocurrency Rate Loans shall
forthwith be suspended and (b) such Bank’s Revolving Credit Loans then
outstanding as Eurocurrency Rate Loans and denominated in Dollars, if any, shall
be converted automatically to Prime Rate Loans on the last day of each Interest
Period applicable to such Eurocurrency Rate Loans or within such earlier period
as may be required by law and the Eurocurrency Rate Loans then outstanding and
denominated in an Optional Currency, if any, shall be repaid on the last day of
each Interest Period applicable to such Eurocurrency Rate Loan or within such
earlier period as may be required by law. The Borrower hereby agrees promptly to
pay the Agent for the account of such Bank, upon demand by such Bank, any
additional amounts necessary to compensate such Bank for any costs incurred by
such Bank in making any conversion in accordance with this §5.4, including any
interest or fees payable by such Bank to lenders of funds obtained by it in
order to make or maintain its Eurocurrency Rate Loans hereunder.

 

5.5. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Bank or
the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:

 

(a) subject any Bank or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Credit Agreement,
the other Loan Documents, any Letters of Credit, such Bank’s Commitment or the
Revolving Credit Loans (other than taxes based upon or measured by the income or
profits of such Bank or the Agent), or

 

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Bank of the principal of or the interest
on any Revolving Credit Loans or any other amounts payable to any Bank or the
Agent under this Credit Agreement or any of the other Loan Documents, or

 

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit,

 

36



--------------------------------------------------------------------------------

reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Bank, or

 

(d) impose on any Bank or the Agent any other conditions or requirements with
respect to this Credit Agreement, the other Loan Documents, any Letters of
Credit, the Revolving Credit Loans, such Bank’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Revolving Credit
Loans or such Bank’s Commitment forms a part, and the result of any of the
foregoing is

 

(i) to increase the cost to any Bank of making, funding, issuing, extending or
maintaining any of the Revolving Credit Loans or such Bank’s Commitment or any
Letter of Credit, or

 

(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Bank or the Agent hereunder on account of such
Bank’s Commitment, any Letter of Credit or any of the Revolving Credit Loans, or

 

(iii) to require such Bank or the Agent to make any payment or to forego any
interest or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or the Agent from the Borrower hereunder,

 

then, and in each such case, the Borrower will, upon demand made by such Bank or
(as the case may be) the Agent at any time and from time to time and as often as
the occasion therefor may arise, pay to such Bank or the Agent such additional
amounts as will be sufficient to compensate such Bank or the Agent for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation.

 

5.6. Capital Adequacy. If after the date hereof any Bank or the Agent determines
that (a) the adoption of or change in any law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law)
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by a court or governmental
authority with appropriate jurisdiction, or (b) compliance by such Bank or the
Agent or any corporation controlling such Bank or the Agent with any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) of any such entity regarding capital adequacy, has the
effect of reducing the return on such Bank’s or the Agent’s commitment with
respect to any Revolving Credit Loans to a level below that which such Bank or
the Agent could have achieved but for such adoption, change or compliance
(taking into consideration such Bank’s or the Agent’s then existing policies
with respect to capital adequacy and assuming full utilization of such entity’s
capital) by any amount deemed by such Bank or (as the case may be) the Agent to
be material, then such Bank or the Agent may notify the Borrower of such fact.
To the extent that the amount of such reduction in the return on capital is not
reflected in the Prime Rate, the Borrower and such Bank shall thereafter attempt
to negotiate in good faith, within thirty (30) days of the day on which the
Borrower receives such notice, an adjustment payable hereunder that will
compensate such Bank for such reduction. If the Borrower and such Bank are
unable to agree to such adjustment within thirty (30) days of the

 

37



--------------------------------------------------------------------------------

date on which the Borrower receives such notice, then commencing on the date of
such notice (but not earlier than the effective date of any such increased
capital requirement), the fees payable hereunder shall increase by an amount
that will, in such Bank’s reasonable determination, provide adequate
compensation. Each Bank shall allocate such cost increases among its customers
in good faith and on an equitable basis.

 

5.7. Certificate. A certificate setting forth any additional amounts payable
pursuant to §§5.7 or 5.8 and a brief explanation of such amounts which are due,
submitted by any Bank or the Agent to the Borrower, shall be conclusive, absent
manifest error, that such amounts are due and owing.

 

5.8. Indemnity. The Borrower agrees to indemnify each Bank and to hold each Bank
harmless from and against any loss, cost or expense that such Bank may sustain
or incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or any interest on any Eurocurrency Rate Loans as and when
due and payable, including any such loss or expense arising from interest or
fees payable by such Bank to lenders of funds obtained by it in order to
maintain its Eurocurrency Rate Loans, (b) default by the Borrower in making a
borrowing or conversion after the Borrower has given (or is deemed to have
given) a Loan Request or a Conversion Request relating thereto in accordance
with §2.6 or §2.7 or (c) the making of any payment of principal of a
Eurocurrency Rate Loan or the making of any conversion of any such Revolving
Credit Loan to a Prime Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by such Bank to lenders of funds obtained by it in order to maintain any
such Revolving Credit Loans.

 

5.9. Interest After Default.

 

5.9.1. Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law) interest on the Revolving Credit Loans and all other overdue
amounts payable hereunder or under any of the other Loan Documents shall bear
interest compounded monthly and payable on demand at a rate per annum equal to
two percent (2%) above the interest rate otherwise applicable to such Revolving
Credit Loans and two percent (2%) above the Letter of Credit Fees applicable to
any outstanding Letters of Credit until such amount shall be paid in full (after
as well as before judgment).

 

5.9.2. Amounts Not Overdue. During the continuance of an Event of Default the
principal of the Revolving Credit Loans not overdue and the amount of all L/C
Obligations shall, until such Default or Event of Default has been cured or
remedied or such Default or Event of Default has been waived by the Majority
Banks pursuant to §27, bear interest at a rate per annum equal to two percent
(2%) above the interest rate otherwise applicable to such Revolving Credit Loans
pursuant to §2.5 or, as the case may be, equal to two percent (2%) above the
Letter of Credit Fee applicable to any Letter of Credit. Notwithstanding the
co-existence of a payment Default or Event of Default (as described in §5.9.1)
and a non-payment Default or Event of Default (as described in this §5.9 .2),
the rate of interest on the Revolving Credit Loans and (to the extent permitted
by applicable law) interest thereon shall not be greater than two percent (2%)
above the interest rate otherwise applicable to such Revolving Credit Loans and
the Letter of Credit Fees payable with respect to any Letter of Credit shall not
be greater than two percent (2%) above the Letter of Credit Fee applicable to
such Letter of Credit.

 

38



--------------------------------------------------------------------------------

5.10. Currency Matters.

 

5.10.1. Currency of Account. Dollars are the currency of account and payment for
each and every sum at any time due from the Borrower hereunder; provided that:

 

(a) except as expressly provided in this Credit Agreement, each repayment of a
Revolving Credit Loan or a part thereof and each repayment of a Reimbursement
Obligation shall be made in the currency in which such Revolving Credit Loan or
Letter of Credit is denominated at the time of that repayment;

 

(b) each payment of interest shall be made in the currency in which such
principal or other sum in respect of which such interest is payable, is
denominated;

 

(c) each payment of Letter of Credit Fees and the Commitment Fee shall be in
Dollars;

 

(d) each payment in respect of costs, expenses and indemnities shall be made in
the currency in which the same were incurred; and

 

(e) any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

 

No payment to the Agent or any Bank (whether under any judgment or court order
or otherwise) shall discharge the obligation or liability in respect of which it
was made unless and until the Agent or such Bank shall have received payment in
full in the currency in which such obligation or liability was incurred, and to
the extent that the amount of any such payment shall, on actual conversion into
such currency, fall short of such obligation or liability actual or contingent
expressed in that currency, the Borrower shall indemnify and hold harmless the
Agent or such Bank, as the case may be, with respect to the amount of the
shortfall, with such indemnity surviving the termination of this Credit
Agreement and any legal proceeding, judgment or court order pursuant to which
the original payment was made which resulted in the shortfall.

 

5.10.2. Currency Fluctuations. (a) Not later than 11:00 a.m. (Boston time) on
the last Business Day of each calendar month (the “Calculation Date”), the Agent
shall determine the Dollar Equivalent as of such date. The Dollar Equivalent so
determined shall become effective on the first Business Day immediately
following such determination (a “Reset Date”) and shall remain effective until
the next succeeding Reset Date.

 

(b) If, on any Reset Date and on the Revolving Credit Loan Maturity Date the
Dollar Equivalent of the aggregate outstanding amount of all Revolving Credit
Loans, the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
exceeds the Total Commitment for three (3) or more consecutive Business Days
(but only as to the Reset Date), then the Borrower shall repay or prepay the
Revolving Credit Loans in accordance with this Credit Agreement in an aggregate
principal amount such that, after giving effect thereto, the aggregate
outstanding amount (expressed in Dollars) of all Revolving Credit Loans plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations no longer
exceeds the Total Commitment (expressed in Dollars).

 

39



--------------------------------------------------------------------------------

(c) Without limiting subsection §5.10.2(b), if, on any day prior to the
Revolving Credit Loan Maturity Date, the aggregate outstanding amount (expressed
in Dollars) of all Revolving Credit Loans plus the Maximum Drawing Amount plus
the Unpaid Reimbursement Obligations exceeds the Total Commitment by five
percent (5%) or more, then (x) the Agent shall give notice thereof to the
Borrower and the Banks and (y) within two (2) Business Days thereafter, the
Borrower shall repay or prepay the Revolving Credit Loans in accordance with
this Credit Agreement in an aggregate principal amount such that, after giving
effect thereto, the aggregate outstanding amount (expressed in Dollars) of all
Revolving Credit Loans plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations no longer exceeds the Total Commitment (expressed in
Dollars). Nothing set forth in this §5.10.2 shall be construed to require the
Agent to calculate daily compliance under this §5.10.2 unless expressly
requested to do so by a Bank.

 

5.11. European Monetary Union. If, as a result of the implementation of the EMU
in any country which has not, as of the date hereof, so implemented the EMU:

 

(i) such country’s currency ceases to be the lawful currency of such country and
is replaced by the Euro as the lawful currency of such nation, or

 

(ii) such currency and the Euro are at the same time recognized by the central
bank or comparable authority of such country as lawful currency of such nation
and the Agent or the Majority Banks shall so request or the Borrower shall so
request and the Agent or the Majority Banks shall so consent, in a notice
delivered to the Borrower,

 

then:

 

(A) any amount payable hereunder by the Banks to the Borrower, or by the
Borrower to the Banks in such local currency shall instead be payable in the
Euro and the amount so payable shall be determined by translating the amount
payable in such currency to the Euro at the exchange rate recognized by the
European Central Bank for the purpose of implementing the EMU; and

 

(B) if so specified in the notice delivered under the foregoing clause (ii) or
in any subsequent notice referring to such clause, such local currency
recognized at the same time as the Euro shall no longer be available as an
Optional Currency for purposes of this Credit Agreement, effective at the
expiration of the period of five (5) Business Days following the Borrower’s
receipt of such notice. Such notice shall apply to (1) any Revolving Credit Loan
to be made on or after the expiration of such five (5) Business Day period or
(2) any Revolving Credit Loan outstanding at the end of such five (5) Business
Day period and denominated in such Optional Currency, following the expiration
of the Interest Period applicable to such outstanding Revolving Credit Loan at
the time of the expiration of such five (5) Business Day period.

 

(b) The Agent may in its discretion by notice to the Banks and the Borrower:

 

(i) modify the definition of “Business Day” to include a principal financial
center of any Participating Member State where Revolving Credit Loans to bear
interest by reference to the Euro Interbank Rate are funded, or any amounts are
or are to be paid in Euros;

 

40



--------------------------------------------------------------------------------

(ii) designate an account or accounts at a bank in a principal financial center
of any Participating Member State for receiving payments to the Agent, whether
for the account of the Agent or for the account of the Banks, in immediately
available funds, in Euros or for disbursing Revolving Credit Loans to bear
interest by reference to the Euro Interbank Rate;

 

(iii) designate the date or time for fixing the Euro Interbank Rate for any
Interest Period to be consistent with any practice or convention in the London
interbank market;

 

(iv) designate other mechanics for fixing the Euro Interbank Rate to be, in the
reasonable judgment of the Agent, as nearly as may be, consistent with the
mechanics for determining rates for other Optional Currencies (e.g. by reference
to Reuters screen or page) and also consistent with any practice or convention
in the London interbank market (e.g. by reference to a comparable Reuters screen
or page for the Euro);

 

(v) designate the period of notice from the Borrower to the Agent required for
the Borrower to borrow any Revolving Credit Loan to be denominated in Euros or
to convert any Revolving Credit Loan denominated in another Optional Currency to
a Revolving Credit Loan denominated in Euros;

 

(vi) designate the basis of accrual of interest, fees or other amounts to be
consistent with any practice or convention in the London interbank market with
respect to amounts calculated or payable in Euros;

 

(vii) where this Credit Agreement specifies a minimum amount or integral
multiple thereof, designate what the Agent considers a reasonably comparable and
convenient minimum amount and integral multiple for the Euro; and

 

(viii) where this Credit Agreement specifies an amount to be paid in an Optional
Currency that is, under the terms of this §5.11, to be paid in Euros, designate
a convenient amount in Euros to account for de minimis rounding.

 

(c) Section 5.3 shall not apply in the event that the local currency is not
available or an interbank offered rate may not be quoted for such currency,
solely because such currency ceases to be lawful currency of the nation issuing
such currency and is replaced by the Euro as the lawful currency of such nation,
so long as the Euro is available as an Optional Currency and the Euro Interbank
Rate may be quoted for the Euro.

 

(d) The Borrower agrees, at the request of the Majority Banks, at the time of or
at any time following the implementation of the EMU in any country after the
Closing Date and within thirty (30) days following such request, to enter into
an agreement amending this Credit Agreement in such manner as the Majority Banks
shall reasonably specify in order further to reflect the implementation of the
EMU and to place the parties hereto in the position they would have been in had
the EMU not been implemented in such country.

 

41



--------------------------------------------------------------------------------

(e) The Borrower agrees, at the request of any Bank, to compensate such Bank for
any reasonable loss, cost, expense or reduction in return that shall be incurred
or sustained by such Bank as a result of the implementation of the EMU and that
would not have been incurred or sustained but for the transactions provided for
herein. A certificate of a Bank setting forth (i) the amount or amounts
necessary to compensate such Bank, (ii) a description of the nature of the loss
or expense sustained or incurred by such Bank as a consequence thereof and (iii)
a reasonably detailed explanation of the calculation thereof shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Bank the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

5.12. Lending Office. Each Revolving Credit Loan made by any Bank in an Optional
Currency, and each payment by the Borrower in respect thereof, shall be made by,
or, as the case may be, for the account of, such applicable lending office of
the Agent as the Agent shall designate.

 

5.13. Replacement of Banks. If any Bank (an “Affected Bank”) (a) makes demand
upon the Borrower for (or if the Borrower is otherwise required to pay) amounts
pursuant to §§5.5 or 5.6, (b) is unable to make or maintain Eurocurrency Rate
Loans as a result of a condition described in §5.4 or (c) is unable to make any
Revolving Credit Loan or issue, extend or renew any Letter of Credit as
described in §13.2, the Borrower may, within ninety (90) days of receipt of such
demand, notice (or the occurrence of such other event causing the Borrower to be
required to pay such compensation or causing §5.4 or §13.2 to be applicable), or
default, as the case may be, by notice (a “Replacement Notice”) in writing to
the Agent and such Affected Bank (1) request the Affected Bank to cooperate with
the Borrower in obtaining a replacement bank satisfactory to the Agent and the
Borrower (the “Replacement Bank”); (2) request the non-Affected Banks to acquire
and assume all of the Affected Bank’s Revolving Credit Loans and Commitment, as
provided herein, but none of such Banks shall be under an obligation to do so;
or (3) designate a Replacement Bank which is an Eligible Assignee that is
reasonably satisfactory to the Agent. If any satisfactory Replacement Bank shall
be obtained, and/or if any one or more of the non-Affected Banks shall agree to
acquire and assume all of the Affected Bank’s Loans and Commitment, then such
Affected Bank shall assign, in accordance with §20, all of its Commitment and
Revolving Credit Loans, its Revolving Credit Note and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Bank or non-Affected Banks, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Bank; provided, however, that (x) such assignment shall be without
recourse, representation or warranty (except as to the Affected Bank’s authority
to convey the transferred interests) and shall be on terms and conditions
reasonably satisfactory to such Affected Bank and such Replacement Bank and/or
non-Affected Banks, as the case may be, and (4) prior to any such assignment,
the Borrower shall have paid to such Affected Bank all amounts properly demanded
and unreimbursed under §§5.5 and 5.6. Upon the effective date of such
assignment, the Borrower shall issue replacement Note(s) to such Replacement
Bank and/or non-Affected Banks, as the case may be, and such institution shall
become a “Bank” for all purposes under this Credit Agreement and the other Loan
Documents.

 

6. GUARANTY.

 

6.1. Guaranty of Payment and Performance. Each of the Parent Companies hereby
jointly and severally guarantees to the Agent and the Banks, the full and
punctual payment

 

42



--------------------------------------------------------------------------------

when due (whether at stated maturity, by required pre-payment, by acceleration
or otherwise), as well as the performance, of all of the Obligations including
all such which would become due but for the operation of the automatic stay
pursuant to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b)
and 506(b) of the Federal Bankruptcy Code. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that the Agent or any Bank first
attempt to collect any of the Obligations from the Borrower or resort to any
collateral security or other means of obtaining payment. Should an Event of
Default have occurred and be continuing, the obligations of each Parent Company
hereunder with respect to the Obligations shall, upon demand by the Agent,
become immediately due and payable to the Agent, for the benefit of the Banks
and the Agent, without demand or notice of any nature, all of which are
expressly waived by each such Parent Company. Payments by any Parent Company
hereunder may be required by the Agent on any number of occasions. All payments
by the Parent Companies hereunder shall be made to the Agent, in the manner and
at the place of payment specified therefor in §5.3.1 hereof, for the account of
the Banks and the Agent.

 

6.2. Parent Companies’ Agreement to Pay Enforcement Costs, etc. Each of the
Parent Companies further jointly and severally agrees, as the principal obligor
and not as a guarantor only, to pay to the Agent, on written demand, all
reasonable costs and expenses (including court costs and reasonable legal
expenses and either of (but not both) external or internal counsel) incurred or
expended by any Agent or any Bank in connection with the Obligations, this
Guaranty and the enforcement thereof, together with interest on amounts
recoverable under this §6 from the time when such amounts become due until
payment, whether before or after judgment, at the rate of interest for overdue
principal set forth in §5.11 hereof, provided that if such interest exceeds the
maximum amount permitted to be paid under applicable law, then such interest
shall be reduced to such maximum permitted amount.

 

6.3. Waivers by the Parent Companies; Banks’ Freedom to Act. Each of the Parent
Companies jointly and severally agrees that the Obligations will be paid and
performed strictly in accordance with their respective terms, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent or any Bank with respect
thereto. Each of the Parent Companies waives promptness, diligence, presentment,
demand, protest, notice of acceptance, notice of any Obligations incurred and
all other notices of any kind, all defenses which may be available by virtue of
any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshalling of assets of the Borrower or any
other entity or other Person primarily or secondarily liable with respect to any
of the Obligations, and all suretyship defenses generally. Without limiting the
generality of the foregoing, each of the Parent Companies agrees to the
provisions of any instrument evidencing, securing or otherwise executed in
connection with any Obligation and agrees that the obligations of such Parent
Company hereunder shall not be released or discharged, in whole or in part, or
otherwise affected by (a) the failure of the Agent or any Bank to assert any
claim or demand or to enforce any right or remedy against the Borrower or any
other entity or other person primarily or secondarily liable with respect to any
of the Obligations; (b) any extensions, compromise, refinancing, consolidation
or renewals of any Obligation; (c) any change in the time, place or manner of
payment of any of the Obligations or any rescissions, waivers, compromise,
refinancing, consolidation or other amendments or modifications of any of the
terms or provisions of this Credit Agreement, the other Loan Documents or any
other agreement evidencing, securing or otherwise executed in connection with
any of the Obligations; (d) the addition, substitution or release of any entity
or other person primarily or secondarily liable for

 

43



--------------------------------------------------------------------------------

any Obligation; (e) the adequacy of any rights which the Agent or any Bank may
have against any collateral security or other means of obtaining repayment of
any of the Obligations; (f) the impairment of any Collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which the Agent or any Bank might have in such collateral security or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral security; or (g) any other act or omission which might in any manner
or to any extent vary the risk of such Parent Company or otherwise operate as a
release or discharge of such Parent Company (other than the indefeasible payment
in full, in cash, of all of the Obligations and the irrevocable termination of
the Total Commitment), all of which may be done without notice to the Parent
Companies. To the fullest extent permitted by law, each of the Parent Companies
hereby expressly waives any and all rights or defenses arising by reason of (i)
any “one action” or “anti-deficiency” law which would otherwise prevent the
Agent or any Bank from bringing any action, including any claim for a
deficiency, or exercising any other right or remedy (including any right of
set-off), against such Parent Company before or after the Agent’s or such Bank’s
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (ii) any other law which in any other
way would otherwise require any election of remedies by the Agent or any Bank.

 

6.4. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason (other than
the indefeasible payment in full, in cash, of all of the Obligations and the
irrevocable termination of the Total Commitment), to the extent permitted by
law, this Guaranty shall nevertheless be binding on the Parent Companies to the
same extent as if the Parent Companies at all times had been the principal
obligors on all such Obligations. In the event that acceleration of the time for
payment of any of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of this Credit Agreement, the
other Loan Documents or any other agreement evidencing, securing or otherwise
executed in connection with any Obligation shall be immediately due and payable
by the Parent Companies.

 

6.5. Subrogation; Subordination.

 

6.5.1. Postponement of Rights Against Borrower. Until the termination of the
Total Commitment and final payment and performance in full in cash of all of the
Revolving Credit Loans and other accrued Obligations: none of the Parent
Companies shall exercise any rights against the Borrower arising as a result of
payment by any Parent Company hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Agent or any Bank in respect of any payment hereunder in
any bankruptcy, insolvency or reorganization case or proceedings of any nature;
none of the Parent Companies will claim any setoff, recoupment or counterclaim
against the Borrower in respect of any liability of any Parent Company to the
Borrower; and each of the Parent Companies waives any benefit of and any right
to participate in any collateral security which may be held by the Agent or any
Bank.

 

6.5.2. Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to any Parent Company is hereby subordinated to the prior payment
in full in cash

 

44



--------------------------------------------------------------------------------

of all of the Obligations. Each of the Parent Companies agrees that, after the
occurrence and during the continuance of any Event of Default, the Parent
Companies will not demand, sue for or otherwise attempt to collect any such
indebtedness of the Borrower to the Parent Companies until all of the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, each of the Parent Companies shall collect, enforce or receive any
amounts in respect of such indebtedness while an Event of Default shall have
occurred and be continuing, such amounts shall be collected, enforced and
received by each of the Parent Companies as trustee for the Banks and the Agent
and be paid over to the Agent, for the benefit of the Banks and the Agent, on
account of the Obligations without affecting in any manner the liability of any
of the Parent Companies under the other provisions of this Guaranty.

 

6.5.3. Provisions Supplemental. The provisions of this §6.5 shall be
supplemental to and not in derogation of any rights and remedies of the Banks
and the Agent under any separate subordination agreement which the Agent may at
any time and from time to time enter into with any of the Parent Companies for
the benefit of the Banks and the Agent.

 

6.6. Security; Setoff. Each of the Parent Companies grants to the Agent and the
Banks, as security for the full and punctual payment and performance of all of
the Parent Companies’ obligations hereunder, a continuing lien on and security
interest in all securities or other property belonging to such Parent Company
now or hereafter held by the Agent or such Bank and in all deposits (general or
special, time or demand, provisional or final) and other sums credited by or due
from the Agent or such Bank to such Parent Company or subject to withdrawal by
such Parent Company. Regardless of the adequacy of any collateral security or
other means of obtaining payment of any of the Obligations, each of the Agent
and the Banks is hereby authorized at any time and from time to time during the
continuance of any payment Default or any Event of Default, without notice to
any Parent Companies (any such notice being expressly waived by each of the
Parent Companies) and to the fullest extent permitted by law, to set off and
apply such deposits and other sums against the obligations of each of the Parent
Companies under this Guaranty, whether or not the Agent or such Bank shall have
made any demand under this Guaranty and although such obligations may be
contingent or unmatured. The Agent and the Banks shall endeavor to give the
Borrower prompt notice, in no event later than five (5) days after the
application of such deposits, of such application, provided, however, that
failure of the Agent or any Bank to give the Borrower such notice shall not
affect any of the Agent’s or Banks’ rights hereunder.

 

6.7. Further Assurances. Each of the Parent Companies agrees that it will from
time to time, at the request of the Agent, do all such things and execute all
such documents as the Agent may reasonably consider necessary or desirable to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Banks and the Agent hereunder. Each of the Parent Companies
acknowledges and confirms that it has established its own adequate means of
obtaining from the Borrower on a continuing basis all information desired by it
concerning the financial condition of the Borrower and that it will look to the
Borrower and not to the Agent or any Bank in order for it to keep adequately
informed of changes in any of the Borrower’s financial condition.

 

6.8. Reinstatement. Notwithstanding any termination of this Guaranty upon the
final payment in full, in cash, of the Obligations, this Guaranty shall continue
to be effective or be reinstated, if at any time any payment made or value
received with respect to any Obligation is

 

45



--------------------------------------------------------------------------------

rescinded or must otherwise be returned by the Agent or any Bank upon the
insolvency, bankruptcy or reorganization of the Borrower, or otherwise, all as
though such payment had not been made or value received.

 

6.9. Successors and Assigns. This Guaranty shall be binding upon each of the
Parent Companies, its successors and assigns, and shall inure to the benefit of
the Agent and the Banks and their respective successors, and permitted
transferees and assigns. Without limiting the generality of the foregoing
sentence, each Bank may, in accordance with the provisions of §20 and subject to
the limitations set forth therein, assign or otherwise transfer this Credit
Agreement, the other Loan Documents or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to such Bank
herein. None of the Parent Companies may assign any of its obligations hereunder
except as otherwise expressly permitted under this Credit Agreement.

 

7. COLLATERAL SECURITY AND GUARANTIES.

 

7.1. Security of Borrower. The Obligations shall be secured by a perfected first
priority security interest (subject only to Permitted Liens entitled to priority
under applicable law) in all of the assets of the Borrower, whether now owned or
hereafter acquired, including, other than with respect to the Restricted
Subsidiaries, all of the stock or other equity interests of each of its domestic
Subsidiaries and up to sixty-five percent (65%) of the stock or other equity
interests in each of its direct foreign Subsidiaries, pursuant to the terms of
the Security Documents to which the Borrower is a party. For purposes of this
§7.1, “domestic Subsidiaries” means those Subsidiaries wherever incorporated or
organized so long as the pledge of 100% of their stock or other equity interests
by their shareholder(s) does not trigger a tax liability for such
shareholder(s).

 

7.2. Guaranties and Security of Subsidiaries. The Obligations shall also be
guaranteed pursuant to the terms of the Guaranty. The obligations of the
Guarantors under the Guaranty shall be in turn secured by a perfected first
priority security interest (subject only to Permitted Liens entitled to priority
under applicable law) in all of the assets of each such Guarantor, whether now
owned or hereafter acquired, including, other than with respect to the
Restricted Subsidiaries, all of the stock or other equity interests of each of
such Guarantor’s domestic Subsidiaries (other than the pledge by BSHI of the
membership interests in the Borrower which shall be limited to 65%), all of the
stock or other equity interests of DM Europe Limited, and up to sixty-five
percent (65%) of the stock or other equity interests in each of such Guarantor’s
other direct foreign Subsidiaries, pursuant to the terms of the Security
Documents to which such Guarantor is a party.

 

46



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES.

 

Each of the Parent Companies and the Borrower represents and warrants to the
Banks and the Agent as follows:

 

8.1. Corporate Authority.

 

8.1.1. Incorporation; Good Standing. Each of the Parent Companies, the Borrower
and their Subsidiaries (a) is a corporation, business trust or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its state or country of incorporation or formation,
(b) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (c) is in good standing as a
foreign corporation, business trust, limited liability company or similar
business entity, as the case may be, and is duly authorized to do business in
each jurisdiction where such qualification is necessary except where a failure
to be so qualified would not have a materially adverse effect on the business,
assets or financial condition of such Parent Company, the Borrower or such
Subsidiary.

 

8.1.2. Authorization. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any of the Parent Companies, the
Borrower or any of their Subsidiaries is or is to become a party and the
transactions contemplated hereby and thereby (a) are within the authority of
such Person, (b) have been duly authorized by all necessary corporate (or
similar organizational) proceedings, (c) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any of the Parent Companies, the Borrower or any of their Subsidiaries is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Parent Companies, the Borrower or any of their Subsidiaries and
(d) do not conflict with any provision of the corporate charter, memorandum and
articles of association, or bylaws or similar organization document of, or any
agreement or other instrument binding upon, any of the Parent Companies, the
Borrower or any of their Subsidiaries.

 

8.1.3. Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which any of the Parent Companies, the Borrower or
any of their Subsidiaries is or is to become a party will result in valid and
legally binding obligations of such Person enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

8.2. Governmental Approvals. The execution, delivery and performance by any of
the Parent Companies, the Borrower and any of their Subsidiaries of this Credit
Agreement and the other Loan Documents to which any of the Parent Companies, the
Borrower or any of their Subsidiaries is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent, order or authorization of or license by, or giving of notice to, or
taking any other action with respect to, or filing with, any governmental agency
or authority of any jurisdiction, or other fiscal, monetary or other authority
under any provision of any laws or governmental rules, regulations, orders or
decrees of any jurisdiction or the central bank of any

 

47



--------------------------------------------------------------------------------

jurisdiction or other fiscal, monetary or other authority under any provision of
any laws or governmental rules, regulations, orders or decrees of any
jurisdiction applicable to and binding on such Person other than those already
obtained.

 

8.3. Title to Properties; Leases. Except as indicated on Schedule 8.3 hereto,
each of the Parent Companies, the Borrower and their Subsidiaries own all of the
assets reflected in the consolidated balance sheet of Digitas and its
Subsidiaries as at the Balance Sheet Date or acquired since that date (except
property and assets sold or otherwise disposed of in the ordinary course of
business since that date), subject to no rights of others, including any
mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.

 

8.4. Financial Statements, Projections and Solvency.

 

8.4.1. Fiscal Year. Each of the Parent Companies, the Borrower and each of their
Subsidiaries has a fiscal year which is the twelve months ending on December 31
of each calendar year.

 

8.4.2. Financial Statements. There has been furnished to each of the Banks a
consolidated balance sheet of the Parent Companies, the Borrower and their
Subsidiaries as at the Balance Sheet Date, and a consolidated statement of
income of the Parent Companies, the Borrower and their Subsidiaries for the
fiscal year then ended, certified by Ernst & Young LLP. Such balance sheet and
statement of income have been prepared in accordance with generally accepted
accounting principles and fairly present the financial condition of the Parent
Companies, the Borrower and their Subsidiaries as at the close of business on
the date thereof and the results of operations for the fiscal year then ended.
There are no contingent liabilities of or any of the Parent Companies, the
Borrower or any of their Subsidiaries as of such date involving material
amounts, known to the officers of the Borrower, which were not disclosed in such
balance sheet and the notes related thereto.

 

8.4.3. Projections. The projections of the annual operating budgets of the
Parent Companies, the Borrower and their Subsidiaries on a consolidated basis,
balance sheets and cash flow statements for the 2005 fiscal year, copies of
which have been delivered to each Bank, disclose all assumptions made in
formulating such projections. To the knowledge of any of the Parent Companies,
the Borrower or any of their Subsidiaries, no facts exist that (individually or
in the aggregate) could reasonably be expected to result in any material change
in any of such projections taking into account any updates to such projections
pursuant to §9.4(g) . The projections are based upon reasonable estimates and
assumptions, have been prepared on the basis of the assumptions stated therein
and reflect the reasonable estimates of the Parent Companies, the Borrower and
their Subsidiaries of the results of operations and other information projected
therein.

 

8.4.4. Solvency. The Parent Companies, the Borrower and their Subsidiaries, on a
consolidated and consolidating basis, both before and after giving effect to the
transactions contemplated by this Credit Agreement and the other Loan Documents
(a) are solvent; (b) have assets having a fair value in excess of their
liabilities; (c) have assets having a fair value in excess of the amount
required to pay their liabilities on existing debts as such debts become due and
payable, and (d) have, and expect to continue to

 

48



--------------------------------------------------------------------------------

have, access to adequate capital for the conduct of their business and the
ability to pay their debts from time to time incurred in connection with the
operation of their business as such debts mature.

 

8.5. No Material Changes, etc. Since the Balance Sheet Date there has occurred
no materially adverse change in the financial condition or business of the
Parent Companies, the Borrower and their Subsidiaries as shown on or reflected
in the consolidated balance sheet of the Parent Companies, the Borrower and
their Subsidiaries as at the Balance Sheet Date, or the consolidated statement
of income for the fiscal year then ended, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of any
of the Parent Companies, the Borrower or any of their Subsidiaries. Since the
Balance Sheet Date, the Borrower has not made any Distribution, except as may be
permitted by §10.4 hereof.

 

8.6. Franchises, Patents, Copyrights, etc. Each of the Parent Companies,
Borrower and their Subsidiaries possesses all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of its business substantially as now
conducted without known conflict with any rights of others.

 

8.7. Litigation. Except as set forth in the Letter Agreement, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
in writing against any of the Parent Companies, the Borrower or any of their
Subsidiaries before any court, tribunal or administrative agency or board that,
if adversely determined, might, either in any case or in the aggregate,
materially adversely affect the properties, assets, financial condition or
business of the Parent Companies, the Borrower and their Subsidiaries or
materially impair the right of the Parent Companies, the Borrower and their
Subsidiaries, considered as a whole, to carry on business substantially as now
conducted by them, or result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of the Parent Companies, the Borrower and their
Subsidiaries, or which question the validity of this Credit Agreement or any of
the other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.

 

8.8. No Materially Adverse Contracts, etc. None of the Parent Companies, the
Borrower nor any of their Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a materially adverse effect on the
business, assets or financial condition of any of the Parent Companies, the
Borrower or any of their Subsidiaries. None of the Parent Companies, the
Borrower nor any of their Subsidiaries is a party to any contract or agreement
that has or is expected, in the judgment of the Borrower’s officers, absent the
termination thereof to have any materially adverse effect on the business of the
Parent Companies, the Borrower or any of their Subsidiaries.

 

8.9. Compliance with Other Instruments, Laws, etc. None of the Parent Companies,
the Borrower nor any of their Subsidiaries is in violation of any provision of
its charter documents, bylaws, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could result in the imposition of substantial penalties
or materially and adversely affect the financial condition, properties or
business of any of the Parent Companies, the Borrower or any of their
Subsidiaries.

 

49



--------------------------------------------------------------------------------

8.10. Tax Status. The Parent Companies, the Borrower and their Subsidiaries (a)
have made or filed all federal and state income and, if applicable, foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which any of them is subject, (b) have paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (c) have set aside on their books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of each of the Parent Companies, the Borrower
and their Subsidiaries know of no basis for any such claim.

 

8.11. No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

8.12. Holding Company and Investment Company Acts. None of the Parent Companies,
the Borrower nor any of their Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
1935; nor is it an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

8.13. Absence of Financing Statements, etc. Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future lien on, or security interest in, any
assets or property of any of the Parent Companies, the Borrower or any of their
Subsidiaries or any rights relating thereto.

 

8.14. Perfection of Security Interest. All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary or advisable, under applicable law, to establish
and perfect(or establish a comparable interest in the case of Collateral located
outside the United States of America) the Agent’s security interest in the
Collateral of the Parent Companies, the Borrower or their domestic Subsidiaries.
The Collateral and the Agent’s rights with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses. A Parent Company,
the Borrower or a Subsidiary thereof party to one of the Security Agreements is
the owner of the Collateral free from any lien, security interest, encumbrance
and any other claim or demand, except for Permitted Liens.

 

8.15. Certain Transactions. Except for arm’s length transactions pursuant to
which any of the Parent Companies, the Borrower or any of their Subsidiaries
makes payments in the ordinary course of business upon terms no less favorable
than the Parent Companies, the Borrower or such Subsidiary could obtain from
third parties, none of the officers, directors, or employees of any of the
Parent Companies, the Borrower or any of their Subsidiaries is presently a party
to any transaction with any of the Parent Companies, the Borrower or any of
their Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

50



--------------------------------------------------------------------------------

8.16. Employee Benefit Plans.

 

8.16.1. In General. Except as set forth in Schedule 8.16 hereto, each Employee
Benefit Plan and each Guaranteed Pension Plan has been maintained and operated
in compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA. The Borrower has
heretofore delivered to the Agent the most recently completed annual report,
Form 5500, with all required attachments, and actuarial statement required to be
submitted under §103(d) of ERISA, with respect to each Guaranteed Pension Plan.

 

8.16.2. Terminability of Welfare Plans. No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
provides benefit coverage subsequent to termination of employment, except as
required by Title I, Part 6 of ERISA or the applicable state insurance laws. The
Borrower may terminate each such Plan at any time (or at any time subsequent to
the expiration of any applicable bargaining agreement) in the discretion of the
Borrower without liability to any Person other than for claims arising prior to
termination.

 

8.16.3. Guaranteed Pension Plans. Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made. No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the Code. No
liability to the PBGC (other than required insurance premiums, all of which have
been paid) has been incurred by the Borrower or any ERISA Affiliate with respect
to any Guaranteed Pension Plan and there has not been any ERISA Reportable Event
(other than an ERISA Reportable Event as to which the requirement of 30 days
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC. Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
§4001 of ERISA did not exceed the aggregate value of the assets of all such
Guaranteed Pension Plans, disregarding for this purpose the benefit liabilities
and assets of any Guaranteed Pension Plan with assets in excess of benefit
liabilities, by more than $100,000.

 

8.16.4. Multiemployer Plans. None of the Parent Companies, the Borrower nor any
ERISA Affiliate has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under §4201 of ERISA or as a result of a
sale of assets described in §4204 of ERISA. None of the Parent Companies, the
Borrower nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and

 

51



--------------------------------------------------------------------------------

within the meaning of §4241 or §4245 of ERISA or is at risk of entering
reorganization or becoming insolvent, or that any Multiemployer Plan intends to
terminate or has been terminated under §4041A of ERISA.

 

8.17. Use of Proceeds.

 

8.17.1. General. The proceeds of the Revolving Credit Loans shall be used for
working capital, capital expenditures, Permitted Acquisitions and general
corporate purposes. The Borrower will obtain Letters of Credit solely for
working capital purposes and to secure rental obligations owing to landlords of
the Parent Companies, the Borrower or any of their Subsidiaries.

 

8.17.2. Regulations U and X. No portion of any Revolving Credit Loan is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of purchasing or carrying any “margin security” or “margin stock” as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.

 

8.17.3. Ineligible Securities. No portion of the proceeds of any Revolving
Credit Loans is to be used, and no portion of any Letter of Credit is to be
obtained, for the purpose of knowingly purchasing, or providing credit support
for the purchase of, during the underwriting or placement period or within 30
days thereafter, any Ineligible Securities underwritten or privately placed by a
Section 20 Subsidiary.

 

8.18. Environmental Compliance. To the best of the Borrower’s knowledge:

 

(a) none of the Parent Companies, the Borrower, their Subsidiaries or any
operator of the Real Estate or any operations thereon is in violation, or
alleged violation, of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state or local statute, regulation, ordinance,
order or decree relating to health, safety or the environment (hereinafter
“Environmental Laws”), which violation would have a material adverse effect on
the environment or the business, assets or financial condition of the Borrower
or any of its Subsidiaries;

 

(b) none of the Parent Companies, the Borrower nor any of their Subsidiaries has
received notice from any third party including, without limitation, any federal,
state or local governmental authority, (i) that any one of them has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous
waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) and any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which any one of them has generated, transported or disposed of has
been found at any site at which a federal, state or local agency or other

 

52



--------------------------------------------------------------------------------

third party has conducted or has ordered that any Parent Company, the Borrower
or any of their Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances;

 

(c) except as set forth on Schedule 8.18 attached hereto: (i) no portion of the
Real Estate has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance with applicable Environmental Laws;
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Parent Companies, the Borrower, their
Subsidiaries or operators of its properties, no Hazardous Substances have been
generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws; (iii) there have been no releases (i.e. any past
or present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) or threatened releases
of Hazardous Substances on, upon, into or from the properties of the Parent
Companies, the Borrower or their Subsidiaries, which releases would have a
material adverse effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) there have been no releases on, upon, from
or into any real property in the vicinity of any of the Real Estate which,
through soil or groundwater contamination, may have come to be located on, and
which would have a material adverse effect on the value of, the Real Estate; and
(v) in addition, any Hazardous Substances that have been generated on any of the
Real Estate have been transported offsite only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the best of the Borrower’s knowledge, operating in compliance with such
permits and applicable Environmental Laws; and

 

(d) none of the Parent Companies, the Borrower and their Subsidiaries or any of
the Real Estate is subject to any applicable environmental law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement by virtue of the transactions set forth herein
and contemplated hereby, or as a condition to the effectiveness of any other
transactions contemplated hereby.

 

8.19. Subsidiaries, etc. Schedule 8.19(a) sets forth the direct and indirect
Subsidiaries of Digitas. None of the Restricted Subsidiaries has any assets, the
aggregate fair market value of which is in excess of $50,000, other than the
Capital Stock of its direct Subsidiaries, if any, nor any liabilities. Except as
set forth on Schedule 8.19(b) hereto, none of the Parent Companies, the Borrower
nor any of their Subsidiaries is engaged in any joint venture or partnership
with any other Person.

 

8.20. Bank Accounts. The Letter Agreement sets forth the account numbers and
location of all bank accounts of any of the Parent Companies, the Borrower or
any of their domestic Subsidiaries.

 

53



--------------------------------------------------------------------------------

8.21. Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to any of the Parent Companies, the Borrower or any of
their Subsidiaries in the case of any document or information not furnished by
it or any of its Subsidiaries) necessary in order to make the statements herein
or therein not misleading. There is no fact known to any of the Parent
Companies, the Borrower or any of their Subsidiaries which materially adversely
affects, or which is reasonably likely in the future to materially adversely
affect, the business, assets, financial condition or prospects of any of the
Parent Companies, the Borrower or any of their Subsidiaries, exclusive of
effects resulting from changes in general economic conditions, legal standards
or regulatory conditions.

 

8.22. No Filing, Recording Required. Each of the Parent Companies, the Borrower
and their Subsidiaries represents and warrants to the Banks that no filing,
recording or enrolling of this Credit Agreement or any other Loan Document is
required to ensure the legality, validity, enforceability or admissibility in
evidence of this Credit Agreement or any other Loan Document. The Banks
acknowledge that Digitas is required to make regular filings with the Securities
and Exchange Commission.

 

8.23. No Withholding, Etc. None of the Parent Companies, the Borrower nor their
Subsidiaries is required by the laws of any jurisdiction to make any deduction
or withholding of any nature whatsoever from any payment to be made by it
hereunder unless disclosed in writing to the Agent and such deductions or
withholdings are not, in the Agent’s reasonable discretion, material. Neither
this Credit Agreement nor any of the Loan Documents is subject to any
registration or stamp tax or any other similar or like taxes payable in any
jurisdiction.

 

8.24. Chief Executive Office. The Borrower’s chief executive office is currently
located at The Prudential Tower, 800 Boylston Street, Boston, MA 02119, at which
location complete and current copies of all books and records of the Borrower,
the Parent Companies and their Subsidiaries are maintained. Effective October 1,
2005, Borrower’s chief executive office will be located at 33 Arch Street,
Boston, MA 02110.

 

9. AFFIRMATIVE COVENANTS OF THE BORROWER.

 

Each of the Parent Companies and the Borrower covenants and agrees that, so long
as any Revolving Credit Loan, Unpaid Reimbursement Obligation, Letter of Credit
or Revolving Credit Note is outstanding or any Bank has any obligation to make
any Revolving Credit Loans or the Agent has any obligation to issue, extend or
renew any Letters of Credit:

 

9.1. Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Revolving Credit Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the Commitment Fees, the Agent’s fee and
all other amounts provided for in this Credit Agreement and the other Loan
Documents to which the Borrower or any of its Subsidiaries is a party, all in
accordance with the terms of this Credit Agreement and such other Loan
Documents.

 

9.2. Maintenance of Office. The Borrower will maintain its chief executive
office in Boston, MA, or at such other place in the United States of America as
the Borrower shall designate upon written notice to the Agent, where notices,
presentations and demands to or upon the Borrower in respect of the Loan
Documents to which the Borrower is a party may be given or made.

 

54



--------------------------------------------------------------------------------

9.3. Records and Accounts. Each of the Parent Companies and the Borrower will
(a) keep, and cause each of their Subsidiaries to keep, true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with generally accepted accounting principles, (b) maintain
adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of their Subsidiaries, contingencies, and other reserves, and (c) at
all times engage Ernst & Young LLP or other independent certified public
accountants satisfactory to the Agent as the independent certified public
accountants of the Parent Companies, the Borrower and their Subsidiaries and
will not permit more than thirty (30) days to elapse between the cessation of
such firm’s (or any successor firm’s) engagement as the independent certified
public accountants of the Parent Companies, the Borrower and their Subsidiaries
and the appointment in such capacity of a successor firm as shall be
satisfactory to the Agent.

 

9.4. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Banks:

 

(a) as soon as practicable, but in any event not later than one hundred twenty
(120) days after the end of each fiscal year of the Borrower, the consolidated
balance sheet of the Parent Companies, the Borrower and their Subsidiaries and
the consolidating balance sheet of the Parent Companies, the Borrower and their
Subsidiaries, each as at the end of such year, and the related consolidated
statement of income and consolidated statement of cash flow and consolidating
statement of income and consolidating statement of cash flow for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such consolidated and consolidating statements to be in reasonable detail,
prepared in accordance with generally accepted accounting principles, and
certified, without qualification and without an expression of uncertainty as to
the ability of any of the Parent Companies, the Borrower or any of their
Subsidiaries to continue as going concerns, by Ernst & Young LLP or by other
independent certified public accountants reasonably satisfactory to the Agent;

 

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three fiscal quarters of the Borrower in each
fiscal year, copies of the unaudited consolidated balance sheet of the Parent
Companies, the Borrower and their Subsidiaries, as at the end of such quarter,
and the related consolidated statement of income and consolidated statement of
cash flow for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with generally accepted accounting
principles, together with a certification by the principal financial or
accounting officer of the Borrower that the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries on the date thereof (subject to year-end adjustments and the
exclusion of footnotes);

 

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by the principal financial
or accounting officer of the Borrower in substantially the form of Exhibit D
hereto and setting forth in reasonable detail computations evidencing compliance
with the covenants contained in §11 and (if applicable) reconciliations to
reflect changes in generally accepted accounting principles since the Balance
Sheet Date;

 

55



--------------------------------------------------------------------------------

(d) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed by Digitas with the Securities and Exchange
Commission or sent to the stockholders of the Borrower;

 

(e) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal year, the Borrower’s annual budget for then current
fiscal year;

 

(f) simultaneously with the receipt thereof, copies of any accountants’
management letters received by any of the Parent Companies, the Borrower or any
of their Subsidiaries; and

 

(g) from time to time such other financial data and information (including
updated projections) as the Agent may reasonably request or as the Borrower may
provide to the Agent.

 

9.5. Notices.

 

9.5.1. Defaults. The Borrower will promptly notify the Agent and each of the
Banks in writing of the occurrence of any Default or Event of Default. If any
Person shall give any notice or take any other action in respect of a claimed
default (whether or not constituting an Event of Default) under this Credit
Agreement or any other note, evidence of indebtedness, indenture or other
obligation to which or with respect to which any of the Parent Companies, the
Borrower or any of their Subsidiaries is a party or obligor, whether as
principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Agent and each of the Banks, describing the notice
or action and the nature of the claimed default.

 

9.5.2. Environmental Events. The Borrower will promptly give notice to the Agent
and each of the Banks (a) of any violation of any Environmental Law that any of
the Parent Companies, the Borrower or any of their Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency and (b) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that has the potential to materially affect the
assets, liabilities, financial conditions or operations of any of the Parent
Companies, the Borrower or any of their Subsidiaries, or the Agent’s security
interests pursuant to the Security Documents.

 

9.5.3. Notification of Claim against Collateral. The Borrower will, immediately
upon becoming aware thereof, notify the Agent and each of the Banks in writing
of any setoff, claims (including, with respect to the Real Estate, environmental
claims), withholdings or other defenses to which any of the Collateral, or the
Agent’s rights with respect to the Collateral, are subject.

 

9.5.4. Notice of Litigation and Judgments. Each of the Parent Companies and the
Borrower will, and will cause each of their Subsidiaries to, give notice to the
Agent and each of the Banks in writing within fifteen (15) days of becoming
aware of any litigation or proceedings threatened in writing or any pending
litigation and

 

56



--------------------------------------------------------------------------------

proceedings affecting any of the Parent Companies, the Borrower or any of their
Subsidiaries or to which any of the Parent Companies, the Borrower or any of
their Subsidiaries is or becomes a party involving an uninsured claim against
any of the Parent Companies, the Borrower or any of their Subsidiaries that
could reasonably be expected to have a materially adverse effect on any of the
Parent Companies, the Borrower or any of their Subsidiaries and stating the
nature and status of such litigation or proceedings. Each of the Parent
Companies, the Borrower will, and will cause each of their Subsidiaries to, give
notice to the Agent and each of the Banks, in writing, in form and detail
satisfactory to the Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against any of the Parent Companies, the Borrower
or any of their Subsidiaries in an amount in excess of $1,000,000.

 

9.6. Corporate Existence; Maintenance of Properties. Each of the Parent
Companies and the Borrower will do or cause to be done all things necessary to
preserve and keep in full force and effect its legal existence, rights and
franchises and those of their Subsidiaries and will not, and will not cause or
permit any of their Subsidiaries to, change its current legal form. They (a)
will cause all of their properties and those of their Subsidiaries used or
useful in the conduct of their business or the business of their Subsidiaries to
be maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (b) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (c) will, and will cause each of their Subsidiaries to, continue to engage
primarily in the businesses now conducted by them and in related businesses;
provided that nothing in this §9.6 shall prevent any of the Parent Companies or
the Borrower from discontinuing the operation and maintenance of any of their
properties or any of those of their Subsidiaries, if such discontinuance or
dissolution is, in the judgment of the Parent Companies and the Borrower,
desirable in the conduct of their or their business and that do not in the
aggregate materially adversely affect the business of the Parent Companies, the
Borrower and their Subsidiaries on a consolidated basis.

 

9.7. Insurance. Each of the Parent Companies and the Borrower will, and will
cause each of their Subsidiaries to, maintain with financially sound and
reputable insurers insurance with respect to their properties and business
against such casualties and contingencies as shall be in accordance with the
general practices of businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent and in accordance with the terms
of the Security Agreements.

 

9.8. Taxes. Each of the Parent Companies and the Borrower will, and will cause
each of their Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if any Parent Company, the Borrower or such Subsidiary shall have set aside
on its books adequate reserves with respect thereto; and provided further that
each Parent Company, the Borrower and each of their Subsidiaries will pay all
such taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor.

 

57



--------------------------------------------------------------------------------

9.9. Inspection of Properties and Books, etc.

 

9.9.1. General. Each of the Parent Companies and the Borrower shall permit the
Banks, through the Agent or any of the Banks’ other designated representatives,
during normal business hours and, so long as no Event of Default shall have
occurred and be continuing, upon at least ten (10) days prior written notice
from the Agent, to visit and inspect any of any of the Parent Companies the
properties of any of the Parent Companies, the Borrower or any of their
Subsidiaries, to examine the books of account of Parent Companies and the
Borrower and their Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Parent
Companies, and the Borrower and their Subsidiaries with, and to be advised as to
the same by, its and their officers, all at such reasonable times and intervals
as the Agent or any Bank may reasonably request.

 

9.9.2. Communications with Accountants. Each of Digitas and the Borrower on
behalf of themselves and their Subsidiaries authorizes the Agent and, if
accompanied by the Agent, the Banks and, so long as no Default or Event of
Default shall have occurred and be continuing, upon at least ten (10) days prior
written notice from the Agent, to communicate directly with Digitas’ and/or the
Borrower’s independent certified public accountants and authorizes such
accountants to disclose to the Agent and the Banks any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of any of the Parent Companies, the Borrower or any
of their Subsidiaries. At the request of the Agent, the Borrower shall deliver a
letter addressed to such accountants instructing them to comply with the
provisions of this §9.9.2.

 

9.10. Compliance with Laws, Contracts, Licenses, and Permits. Each of the Parent
Companies and the Borrower will, and will cause each of their Subsidiaries to,
comply with (a) the applicable laws and regulations wherever its business is
conducted, including all Environmental Laws, (b) the provisions of its charter
documents and by-laws, (c) all agreements and instruments by which it or any of
its properties may be bound and (d) all applicable decrees, orders, and
judgments. If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that any of the Parent Companies, the Borrower or any of their
Subsidiaries may fulfill any of its obligations hereunder or any of the other
Loan Documents to which the Parent Companies, the Borrower or such Subsidiary is
a party, each of the Parent Companies and the Borrower will, or (as the case may
be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of the Parent Companies, the Borrower or such
Subsidiary to obtain such authorization, consent, approval, permit or license
and furnish the Agent and the Banks with evidence thereof.

 

9.11. Employee Benefit Plans. The Borrower will (a) promptly upon filing the
same with the Department of Labor or Internal Revenue Service furnish to the
Agent a copy of the most recent actuarial statement required to be submitted
under §103(d) of ERISA and Annual Report, Form 5500, with all required
attachments, in respect of each Guaranteed Pension Plan and (b) promptly upon
receipt or dispatch, furnish to the Agent any notice, report or demand sent or
received in respect of a Guaranteed Pension Plan under §§302, 4041, 4042, 4043,
4063, 4065, 4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under
§§4041A, 4202, 4219, 4242, or 4245 of ERISA.

 

58



--------------------------------------------------------------------------------

9.12. Use of Proceeds. The Borrower will use the proceeds of the Loans solely
for working capital, capital expenditures, Permitted Acquisitions and general
corporate purposes. The Borrower will obtain Letters of Credit solely for
working capital purposes and to secure rental obligations owing to landlords of
the Parent Companies, the Borrower or any of their Subsidiaries.

 

9.13. Bank Accounts. Each of the Parent Companies and the Borrower will, and
will cause each of their domestic Subsidiaries to, together with the employees,
agents and other Persons acting on behalf of any Parent Company, the Borrower or
such Subsidiary, receive and hold in trust for the Agent and the Banks all
payments constituting proceeds of Accounts Receivable or other Collateral which
come into their possession or under their control and, immediately upon receipt
thereof, deposit such payments in the form received, with any appropriate
endorsements, in one of the accounts designated as a depositary account in the
Letter Agreement.

 

9.14. New Guarantors. Each of the Parent Companies and the Borrower will cause
each of their domestic Subsidiaries created, acquired or otherwise existing, on
or after the Closing Date to immediately become a Guarantor and shall cause such
Subsidiary to execute and deliver to the Agent, for the benefit of the Agent and
the Banks, (a) a Guaranty, and (b) further Security Documents or other
instruments and documents as the Agent may require in order to grant to the
Agent a first priority perfected security interest in such Subsidiary’s assets
(subject only to Permitted Liens entitled to priority under applicable law),
together with legal opinions in form and substance satisfactory to the Agent to
be delivered to the Agent and the Banks opining as to authorization validity and
enforceability of such Guaranty and Security Documents and (as to the applicable
Security Documents) the perfection of such Security interests.

 

9.15. Additional Subsidiaries. If, after the Closing Date, any of the Parent
Companies, the Borrower or any of their Subsidiaries creates or acquires, either
directly or indirectly, any Subsidiary, it will immediately notify the Agent of
such creation or acquisition, as the case may be, and provide the Agent with an
updated Schedule 8.19(a) and take all other actions required by §9.14 hereof.

 

9.16. Replacement Instruments. Upon receipt of an affidavit and statement of
indemnification of an officer of the Agent or any Bank as to the loss, theft,
destruction or mutilation of any Revolving Credit Note or other Security
Document, and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Revolving Credit Note, the Borrower shall issue, in
lieu thereof, a replacement Revolving Credit Note or Security Document, as the
case may be, in the same principal amount thereof and otherwise of like tenor.

 

9.17. Landlord Consents. The Borrower will execute and deliver to the Agent no
later than October 15, 2005, a landlord consent, in form and substance
satisfactory to the Agent, with respect to its Chief Executive Office at 33 Arch
Street, Boston, MA 02110.

 

9.18. Further Assurances. Each of the Parent Companies and the Borrower will,
and will cause each of their Subsidiaries to, cooperate with the Banks and the
Agent and execute such further instruments and documents as the Banks or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Credit Agreement and the other Loan Documents.

 

59



--------------------------------------------------------------------------------

10. CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

Each of the Parent Companies and the Borrower covenants and agrees that, so long
as any Revolving Credit Loan, Unpaid Reimbursement Obligation, Letter of Credit
or Revolving Credit Note is outstanding or any Bank has any obligation to make
any Revolving Credit Loans or the Agent has any obligations to issue, extend or
renew any Letters of Credit:

 

10.1. Restrictions on Indebtedness. Each of the Parent Companies and the
Borrower will not, and will not permit any of their Subsidiaries to, create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness; provided that any of the Parent Companies, the
Borrower or any of their Subsidiaries (other than the Restricted Subsidiaries)
may create, incur, assume, guarantee or be or remain liable for:

 

(a) Indebtedness to the Banks and the Agent arising under any of the Loan
Documents;

 

(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(c) Subordinated Debt;

 

(d) Indebtedness incurred in connection with the acquisition after the date
hereof of any real or personal property by the Parent Companies, the Borrower or
such Subsidiary, provided that the principal amount of all such Indebtedness of
the Parent Companies, the Borrower and their Subsidiaries shall not exceed the
aggregate amount of $5,000,000 at any one time;

 

(e) Indebtedness existing on the date hereof and listed and described in the
Letter Agreement;

 

(f) Indebtedness to any Bank in connection with any derivative contract (as
defined in clause (i) of the definition of Indebtedness) provided by such Bank
to the Borrower;

 

(g) unsecured Indebtedness incurred in connection with foreign exchange
contracts or letter of credit facilities provided by lending institutions other
than the Agent to any Subsidiary of the Borrower or to the Borrower, provided
that the principal amount of all such Indebtedness shall not exceed the
aggregate amount of $5,000,000 at any one time;

 

(h) unsecured Indebtedness in connection with any derivative contract provided
by a third party to the Borrower;

 

(i) Indebtedness incurred by the Parent Companies, the Borrower or any of their
Subsidiaries under any Capitalized Leases, provided that the principal amount of
all such Indebtedness of the Parent Companies, the Borrower and their
Subsidiaries shall not exceed the aggregate amount of $35,000,000 at any one
time; and

 

(j) Indebtedness of any Guarantor to the Borrower or to another Guarantor which
is a Subsidiary of the Borrower or of the Borrower to any Guarantor so long as
such Guarantor remains a Guarantor hereunder, has otherwise complied with the
provisions of §8.14 hereof and remains a Subsidiary of the Borrower.

 

60



--------------------------------------------------------------------------------

10.2. Restrictions on Liens. Each of the Parent Companies and the Borrower will
not, and will not permit any of their Subsidiaries to, (a) create or incur or
suffer to be created or incurred or to exist any lien, encumbrance, mortgage,
pledge, charge, restriction or other security interest of any kind upon any of
its property or assets of any character whether now owned or hereafter acquired,
or upon the income or profits therefrom; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement; (d)
suffer to exist for a period of more than thirty (30) days after the same shall
have been incurred any Indebtedness or claim or demand against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors; (e) sell, assign, pledge or
otherwise transfer any “receivables” as defined in clause (g) of the definition
of the term “Indebtedness,” with or without recourse; or (f) enter into or
permit to exist any arrangement or agreement, enforceable under applicable law,
which directly or indirectly prohibits any Parent Company, the Borrower or any
of their Subsidiaries from creating or incurring any lien, encumbrance,
mortgage, pledge, charge, restriction or other security interest other than in
favor of the Agent for the benefit of the Banks and the Agent under the Loan
Documents and other than customary anti-assignment provisions in agreements
entered into by any Parent Company, the Borrower or such Subsidiary in the
ordinary course of its business, provided that any of the Parent Companies, the
Borrower or any of their Subsidiaries (other than the Restricted Subsidiaries)
may create or incur or suffer to be created or incurred or to exist:

 

(i) liens in favor of the Borrower on all or part of the assets of Subsidiaries
of the Borrower securing Indebtedness owing by Subsidiaries of the Borrower to
the Borrower;

 

(ii) liens to secure taxes, assessments and other government charges in respect
of obligations not overdue or liens to secure claims for labor, material or
supplies in respect of obligations not overdue;

 

(iii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(iv) liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Parent Companies,
the Borrower or such Subsidiary shall at the time in good faith be prosecuting
an appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review;

 

(v) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties in existence less than 120 days from the date of creation
thereof in respect of obligations not overdue;

 

61



--------------------------------------------------------------------------------

(vi) encumbrances on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which a Parent Company, the Borrower or a Subsidiary thereof is a party, and
other minor liens or encumbrances none of which in the opinion of the Borrower
interferes materially with the use of the property affected in the ordinary
conduct of the business of the Parent Company, the Borrower and their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of any of the Parent Companies or the
Borrower individually or of the Parent Companies, the Borrower and their
Subsidiaries on a consolidated basis;

 

(vii) liens existing on the date hereof and listed on Schedule 10.2 hereto;

 

(viii) liens to secure Capitalized Lease obligations to the extent permitted by
§10.1(i);

 

(ix) purchase money security interests in or purchase money mortgages on real or
personal property acquired after the date hereof to secure purchase money
Indebtedness of the type and amount permitted by §10.1(d), incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired; and

 

(x) liens and negative pledges in favor of the Agent for the benefit of the
Banks and the Agent under the Loan Documents.

 

10.3. Restrictions on Investments. Each of the Parent Companies and the Borrower
will not, and will not permit any of their Subsidiaries to, make or permit to
exist or to remain outstanding any Investment; provided that any of the Parent
Companies, the Borrower or any of their Subsidiaries (other than the Restricted
Subsidiaries) may make or permit to exist or to remain outstanding, Investments
in:

 

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower;

 

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;

 

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s Investors Service, Inc., and
not less than “A 1” if rated by Standard and Poor’s Rating Group;

 

(d) Investments existing on the date hereof and listed in the Letter Agreement
hereto and renewals and replacements thereof;

 

(e) Investments with respect to Indebtedness permitted by §10.1(j) so long as
such entities remain Subsidiaries of the Borrower and remain a Guarantor
hereunder;

 

62



--------------------------------------------------------------------------------

(f) equity Investments in companies other than Subsidiaries, provided that (i)
no Default or Event of Default shall have occurred and be continuing at the time
of the making of such Investments or result after giving effect thereto, (ii) no
proceeds of any Revolving Credit Loan shall be used for the making of such
Investments and (iii) the amount of all such Investments shall not exceed
$50,000,000 in the aggregate during the term of this Credit Agreement;

 

(g) Investments (i) consisting of the Guaranty, (ii) by the Borrower or any
Guarantor in a Guarantor, so long as such Guarantor remains a Guarantor and a
Subsidiary of the Borrower hereunder, (iii) by any Parent Company in the
Borrower or in any Guarantor so long as such Guarantor remains a Guarantor
hereunder, and (iv) by a Subsidiary of the Borrower in the Borrower, provided
that, with respect to clauses (ii) through (iv) to the extent applicable, the
Borrower and each such Guarantor shall have complied with the provisions of §7
hereof;

 

(h) Investments by the Borrower, any Parent Company or any other Guarantor in
foreign Subsidiaries of the Borrower, provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of the making of such
Investment or result after giving effect thereto and (ii) the amount of all such
Investments shall not exceed $10,000,000 in the aggregate during the term of
this Credit Agreement; and

 

(i) Investments consisting of loans to employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business not to
exceed $50,000 in the aggregate at any time outstanding;

 

provided, however, that, with the exception of demand deposits referred to in
§10.3(b) and loans and advances referred to in §10.3(h), such Investments will
be considered Investments permitted by this §10.3 only if all actions have been
taken to the reasonable satisfaction of the Agent to provide to the Agent, for
the benefit of the Banks and the Agent, a first priority perfected security
interest in all of such Investments free of all encumbrances other than
Permitted Liens.

 

10.4. Restricted Payments. If prior to or after giving effect to any payment
contemplated by this §10.4, the sum of cash and Cash Equivalents maintained by
the Parent Companies, the Borrower and their Subsidiaries on the balance sheet
is less than $30,000,000, none of the Parent Companies, the Borrower nor any
Subsidiary thereof will make any Restricted Payment, provided, however,
notwithstanding anything to the contrary contained in this Credit Agreement
(other than as set forth in this §10.4), so long as no Default or Event of
Default has occurred and is continuing or would exist as a result thereof, (a)
any Subsidiary of the Borrower shall be permitted to make Restricted Payments to
the Borrower, (b) the Borrower shall be permitted to make Restricted Payments to
Digitas (i) to permit Digitas to pay income, franchise and other taxes and
governmental levies owed or payable by Digitas or any other Parent Company,
provided such Restricted Payment shall not be made more than five (5) Business
Days prior to the date such payments are paid by Digitas or (ii) to permit
Digitas to pay ordinary course expenses of Digitas or any other Parent Company,
provided such Restricted Payment shall not be made more than five (5) Business
Days prior to the date such payments are paid by Digitas and shall not exceed
$300,000 in the aggregate in any fiscal year, and (c)(i) the Borrower shall be
permitted to make Restricted Payments to Digitas up to a maximum aggregate
amount of $20,000,000 to permit Digitas to repurchase a portion of its common
stock, the aggregate cash purchase price for which shall not exceed $20,000,000,
provided such Restricted Payment shall

 

63



--------------------------------------------------------------------------------

not be made more than five (5) Business Days prior to the date any such payments
are required to be paid by Digitas and (ii) Digitas shall be permitted to
repurchase its common stock subject to the limitations set forth in clause
(c)(i) above.

 

10.5. Merger, Consolidation and Disposition of Assets.

 

10.5.1. Mergers and Acquisitions. Each of the Parent Companies and the Borrower
will not, and will not permit any of their Subsidiaries to, become a party to
any merger or consolidation, or agree to or effect any asset acquisition or
stock acquisition (other than the acquisition of assets in the ordinary course
of business consistent with past practices) except (a) the merger or
consolidation of one or more of the Subsidiaries of the Borrower with and into
the Borrower, (b) the merger or consolidation of two or more domestic
Subsidiaries of the Borrower, (c) the merger or consolidation of two or more
foreign Subsidiaries of the Borrower, and (d) Permitted Acquisitions by the
Borrower or any domestic Subsidiary, provided that (i) not less than twenty (20)
Business Days prior to the closing of each such Permitted Acquisition, the Agent
shall have received written notice thereof along with financial information in
form and substance satisfactory to the Agent with respect to the business or
entity to be acquired and (ii) the aggregate total purchase price of all such
Permitted Acquisitions shall not exceed $20,000,000.

 

10.5.2. Disposition of Assets. Each of the Parent Companies and the Borrower
will not, and will not permit any of their Subsidiaries to, become a party to or
agree to or effect any disposition of assets, other than the sale of inventory,
the licensing of intellectual property and the disposition of obsolete assets or
assets no longer used or useful in the business of such Parent Company, the
Borrower or such Subsidiary, in each case in the ordinary course of business
consistent with past practices; provided that nothing in this §10.5.2 shall
prevent the Borrower from discontinuing or disposing of any assets or properties
solely in connection with the proviso set forth in §9.6.

 

10.6. Sale and Leaseback. Each of the Parent Companies and the Borrower will
not, and will not permit any of their Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby any Parent Company, the Borrower or
any Subsidiary thereof shall sell or transfer any property owned by it in order
then or thereafter to lease such property or lease other property that any
Parent Company, the Borrower or any Subsidiary thereof intends to use for
substantially the same purpose as the property being sold or transferred.

 

10.7. Compliance with Environmental Laws. Each of the Parent Companies and the
Borrower will not, and will not permit any of their Subsidiaries to, (a) use any
of the Real Estate or any portion thereof for the handling, processing, storage
or disposal of Hazardous Substances, (b) cause or permit to be located on any of
the Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances, (c) generate any Hazardous Substances on any of the Real
Estate, (d) conduct any activity at any Real Estate or use any Real Estate in
any manner so as to cause a release (i.e. releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping) or threatened release of Hazardous Substances on, upon or
into the Real Estate or (e) otherwise conduct any activity at any Real Estate or
use any Real Estate in any manner that would violate any Environmental Law or
bring such Real Estate in violation of any Environmental Law.

 

10.8. Subordinated Debt. Each of the Parent Companies and the Borrower will not,
and will not permit any of their Subsidiaries to, amend, supplement or otherwise
modify the

 

64



--------------------------------------------------------------------------------

subordination terms of any of the Subordinated Debt or amend, supplement or
otherwise modify any other terms of the Subordinated Debt in a manner which
could reasonably be expected to be adverse to the Banks or prepay, redeem or
repurchase any of the Subordinated Debt unless such Person has obtained the
prior written consent of the Banks.

 

10.9. Upstream Limitations. Each of the Parent Companies and the Borrower will
not, and will not permit any of their Subsidiaries to, enter into any agreement,
contract or arrangement (other than the Credit Agreement and the other Loan
Documents) restricting the ability of any Subsidiary to pay or make dividends or
distributions in cash or kind to the Borrower, to make loans, advances or other
payments of whatsoever nature to the Borrower, or to make transfer or
distributions of all or any part of its assets to the Borrower.

 

10.10. Employee Benefit Plans. Neither the Borrower nor any ERISA Affiliate will

 

(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for the Borrower
or any of its Subsidiaries; or

 

(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or

 

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or

 

(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or

 

(e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities, by more than the amount set forth in §8.16.3.

 

10.11. Business Activities. Each of the Parent Companies and the Borrower will
not, and will not permit any of their Subsidiaries to, engage directly or
indirectly (whether through Subsidiaries or otherwise) in any type of business
other than the businesses conducted by them on the Closing Date and in related
businesses.

 

10.12. Fiscal Year. Each of the Parent Companies and the Borrower will not, and
will not permit any of their Subsidiaries to, change the date of the end of its
fiscal year from that set forth in §8.4.1.

 

10.13. Transactions with Affiliates. Each of the Parent Companies and the
Borrower will not, and will not permit any of their Subsidiaries to, engage in
any transaction with any Affiliate (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any

 

65



--------------------------------------------------------------------------------

such Affiliate or, to the knowledge of any Parent Company or the Borrower, any
corporation, partnership, trust or other entity in which any such Affiliate has
a substantial interest or is an officer, director, trustee or partner, on terms
more favorable to such Person than would have been obtainable on an arm’s-length
basis in the ordinary course of business.

 

10.14. Bank Accounts. Each of the Parent Companies and the Borrower will not,
and will not permit any of their domestic Subsidiaries to, (a) establish any
bank accounts other than those accounts listed in the Letter Agreement without
at least ten (10) Business Days’ prior written notice to the Agent of the
opening of such proposed account and compliance with the immediately succeeding
sentence of this §10.14, (b) violate directly or indirectly any agency account
agreement or other basic agency or lock box agreement in favor of the Agent for
the benefit of the Banks and the Agent with respect to such account, or (c)
deposit into any of the payroll accounts listed in the Letter Agreement any
amounts in excess of amounts necessary to pay current payroll obligations from
such accounts. With respect to all investment or depository accounts listed in
the Letter Agreement and maintained with financial institutions other than Bank
of America, each of the Parent Companies, the Borrower or their domestic
Subsidiaries, as the case may be, and each such financial institution shall have
executed and delivered to the Agent no later than forty-five (45) days after the
Closing Date, or if established after such date, simultaneously with the opening
of such account, an agency account agreement, in form and substance satisfactory
to the Banks, pursuant to which such financial institution shall have agreed,
upon each request of the Agent, to transfer to the Agent on behalf of the Banks
and the Agent all funds held in such account.

 

10.15. Inconsistent Agreements. Each of the Parent Companies and the Borrower
will not, and will not permit any of their Subsidiaries to, enter into any
agreement containing any provision which would be violated or breached by the
performance by any Parent Company, the Borrower or any of their Subsidiaries of
their respective obligations hereunder or under any of the Loan Documents.

 

10.16. Modification of Documents and Charter Documents. Each of the Parent
Companies and the Borrower will not, nor will it permit any of their
Subsidiaries to, consent to or agree to any amendment, supplement or other
modification to the Capitalization Documents without the prior written consent
of the Agent unless such amendment, supplement or modification would not have
any material adverse effect on the Agent’s or the Bank’s rights under the Loan
Documents or the Borrower’s or any of its Subsidiaries’ obligations under the
Loan Documents.

 

11. FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit or Revolving Credit Note is
outstanding or any Bank has any obligation to make any Revolving Credit Loans or
the Agent has any obligation to issue or extend any Letters of Credit:

 

11.1. Fixed Charge Coverage Ratio. The Borrower will not, during any Reference
Period, permit the ratio of (a) Consolidated Operating Cash Flow to (b) the sum
of (i) Consolidated Total Interest Expense for such Reference Period and (ii)
all scheduled payments of principal on Indebtedness of the Parent Companies, the
Borrower and their Subsidiaries (including, without limitation, the principal
component of Capitalized Lease payments) made or required to be made during such
Reference Period to be less than 1.50:1.00.

 

66



--------------------------------------------------------------------------------

11.2. Minimum Liquidity. The Borrower will not permit the sum of (a) cash after
deducting all customer prepayments therefrom, (b) Cash Equivalents and (c)
marketable securities maintained by the Parent Companies, the Borrower and their
Subsidiaries on their balance sheets to be less than $10,000,000 at any time.
Only marketable securities which are not subject to any restriction upon
transfer shall be included when determining compliance with this §11.4.

 

11.3. Ratio of Total Funded Indebtedness to EBITDA. The Borrower will not permit
the ratio of Total Funded Indebtedness to EBITDA as of the last day of any
Reference Period to exceed 1.50:1.00.

 

12. CLOSING CONDITIONS.

 

The obligations of the Banks to make the initial Revolving Credit Loans and the
Term Loan and of the Agent to issue any initial Letters of Credit shall be
subject to the satisfaction of the following conditions precedent:

 

12.1. Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect and shall be in form and substance satisfactory to each of the Banks.
Each Bank shall have received a fully executed copy of each such document.

 

12.2. Certified Copies of Charter Documents. Each of the Banks shall have
received from each of the Parent Companies, the Borrower and each of their
Subsidiaries, other than the Restricted Subsidiaries, a copy, certified by a
duly authorized officer of such Person to be true and complete on the Closing
Date, of each of (a) its charter or other incorporation documents as in effect
on such date of certification, and (b) its by-laws as in effect on such date.
Notwithstanding the foregoing, to the extent that any of the Parent Companies,
the Borrower or their Subsidiaries delivered any such officer’s certificate,
together with each of the attachments described above, in connection with the
Existing Credit Agreement, such Parent Company, Borrower or Subsidiary may
deliver, in lieu of the attachments described above, an officer’s certificate
certifying that there have been no amendments or other modifications to any of
the information provided in the previously delivered certificate and set forth
in the materials attached thereto and that such information and such materials
continue to be true, correct and complete as of the Closing Date.

 

12.3. Corporate Action. All corporate action necessary for the valid execution,
delivery and performance by the Borrower and each of the Guarantors of this
Credit Agreement and the other Loan Documents to which it is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Banks shall have been provided to each of the Banks.

 

12.4. Incumbency Certificate. Each of the Banks shall have received from each of
the Parent Companies, the Borrower and each Guarantor an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of the
Borrower or such Guarantor, and giving the name and bearing a specimen signature
of each individual who shall be authorized: (a) to sign, in the name and on
behalf of each of the Borrower or such Guarantor, each of the Loan Documents to
which the Borrower or such Guarantor is or is to become a party; (b) in the case
of the Borrower, to make Loan Requests and Conversion Requests and to apply for
Letters of Credit; and (c) to give notices and to take other action on its
behalf under the Loan Documents.

 

67



--------------------------------------------------------------------------------

12.5. Validity of Liens. The Security Documents shall be effective to create in
favor of the Agent a legal, valid and enforceable first (except for Permitted
Liens entitled to priority under applicable law) security interest in and lien
upon the Collateral. All filings, recordings, deliveries of instruments and
other actions necessary or desirable in the opinion of the Agent to protect and
preserve such security interests shall have been duly effected. The Agent shall
have received evidence thereof in form and substance satisfactory to the Agent.

 

12.6. Perfection Certificates and UCC Search Results. The Agent shall have
received from the Borrower and each Guarantor a completed and fully executed
Perfection Certificate and the results of UCC searches with respect to the
Collateral, indicating no liens other than Permitted Liens and otherwise in form
and substance satisfactory to the Agent.

 

12.7. Certificates of Insurance. The Agent shall have received (a) a certificate
of insurance from an independent insurance broker dated as of the Closing Date,
identifying insurers, types of insurance, insurance limits, and policy terms,
and otherwise describing the insurance obtained in accordance with the
provisions of the Security Agreements and (b) certified copies of all policies
evidencing such insurance (or certificates therefore signed by the insurer or an
agent authorized to bind the insurer).

 

12.8. Replacement Letter of Credit. Omitted.

 

12.9. Solvency Certificate. Each of the Banks shall have received an officer’s
certificate of the Borrower dated as of the Closing Date as to the solvency of
the Parent Companies, the Borrower and their Subsidiaries, other than Restricted
Subsidiaries, following the consummation of the transactions contemplated herein
and in form and substance satisfactory to the Banks.

 

12.10. Opinion of Counsel. Each of the Banks and the Agent shall have received a
favorable legal opinion addressed to the Banks and the Agent, dated as of the
Closing Date, in form and substance satisfactory to the Banks and the Agent,
from Goodwin Procter LLP, counsel to the Parent Companies, the Borrower and
their Subsidiaries.

 

12.11. Payment of Fees. The Borrower shall have paid to the Banks or the Agent,
as appropriate, the closing fee pursuant to the Fee Letter.

 

13. CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Banks to make any Revolving Credit Loan, including the
Revolving Credit Loan, and of the Agent to issue or extend any Letter of Credit,
in each case whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:

 

13.1. Representations True; No Event of Default. Each of the representations and
warranties of any of the Parent Companies, the Borrower and their Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of such Revolving Credit Loan or the
issuance or extension of such Letter of Credit, with the same effect as if made
at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Credit Agreement and the other
Loan Documents and changes occurring in the

 

68



--------------------------------------------------------------------------------

ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing.

 

13.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Bank would make it illegal for such Bank to make such Revolving Credit
Loan or to participate in the issuance or extension of such Letter of Credit or
in the reasonable opinion of the Agent would make it illegal for the Agent to
issue or extend such Letter of Credit.

 

13.3. Governmental Regulation. Each Bank shall have received such statements in
substance and form reasonably satisfactory to such Bank as such Bank shall
require for the purpose of compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.

 

13.4. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Banks and to the Agent and the Agent’s Special Counsel, and the
Banks, the Agent and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.

 

13.5. Exchange Limitations. There exists no reason whatsoever, including without
limitation, by reason of the application of any so-called “currency exchange”
laws or regulations (as in effect at the time of any proposed borrowing
hereunder) which could reasonably be expected to interfere with the Borrower
satisfying any of its Obligations hereunder in full at such time as such
Obligations become due and payable pursuant to the terms hereof.

 

13.6. Intentionally Omitted.

 

14. EVENTS OF DEFAULT; ACCELERATION; ETC.

 

14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a) the Borrower shall fail to pay any principal of the Revolving Credit Loans
or any Reimbursement Obligation when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

 

(b) the Borrower or any of its Subsidiaries shall fail to pay any interest on
the Revolving Credit Loans, the Commitment Fee, any Letter of Credit Fee, the
Agent’s fee, or other sums due hereunder or under any of the other Loan
Documents, when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment within five (5) days of the due date thereof;

 

(c) the Borrower shall fail to comply with any of its covenants contained in
§§9.4, the first sentence of 9.6, 9.9.1, 10.1-10.6, 10.8, 10.16, or 11;

 

69



--------------------------------------------------------------------------------

(d) any of the Parent Companies, the Borrower or any of their Subsidiaries shall
fail to perform any term, covenant or agreement contained herein or in any of
the other Loan Documents (other than those specified elsewhere in this §14.1)
for twenty (20) days after written notice of such failure has been given to the
Borrower by the Agent;

 

(e) any representation or warranty of any of the Parent Companies, the Borrower
or any of their Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall have been false in any material
respect upon the date when made or deemed to have been made or repeated;

 

(f) any of the Parent Companies, the Borrower or any of their Subsidiaries shall
fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases or Synthetic Leases in excess of $2,000,000, or fail to
observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases or Synthetic Leases for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, or any such holder or holders shall rescind
or shall have a right to rescind the purchase of any such obligations;

 

(g) any of the Parent Companies, the Borrower or any of their Subsidiaries shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any of the Parent Companies, the Borrower
or any of their Subsidiaries or of any substantial part of the assets of any of
the Parent Companies, the Borrower or any of their Subsidiaries or shall
commence any case or other proceeding relating to any of the Parent Companies,
the Borrower or any of their Subsidiaries under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against any of the Parent Companies, the Borrower or any of
their Subsidiaries and any of the Parent Companies, the Borrower or any of their
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition or application shall not have been
dismissed within forty-five (45) days following the filing thereof;

 

(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any of the Parent Companies, the Borrower
or any of their Subsidiaries bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any Parent Company, the Borrower or any such Subsidiary in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

 

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any final judgment against
any of the Parent Companies, the Borrower or any of their Subsidiaries that,
with other outstanding final judgments, undischarged, against the Borrower or
any of its Subsidiaries exceeds in the aggregate $2,000,000 excluding any
portion covered by insurance;

 

70



--------------------------------------------------------------------------------

(j) (i) the holders of all or any part of the Subordinated Debt shall accelerate
the maturity of all or any part of the Subordinated Debt or (ii) the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part;

 

(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Agent’s security interests, mortgages or liens in a substantial
portion of the Collateral shall cease to be perfected, or shall cease to have
the priority contemplated by the Security Documents, in each case otherwise than
in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Banks, or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or any of its
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

(l) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $500,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $500,000, or any of the following
occurs with respect to a Guaranteed Pension Plan: (i) an ERISA Reportable Event,
or a failure to make a required installment or other payment (within the meaning
of §302(f)(1) of ERISA), provided that the Agent determines in its reasonable
discretion that such event (A) could be expected to result in liability of the
Borrower or any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan
in an aggregate amount exceeding $500,000 and (B) could constitute grounds for
the termination of such Guaranteed Pension Plan by the PBGC, for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan;

 

(m) the Borrower or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any court or any administrative or regulatory
agency from conducting any material part of its business and such order shall
continue in effect for more than thirty (30) days;

 

(n) there shall occur any material damage to, or loss, theft or destruction of,
any Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty, which in
any such case causes, for more than thirty (30) consecutive days, the cessation
or substantial curtailment of revenue producing activities at any facility of
any of the Parent Companies, the Borrower or any of their Subsidiaries if such
event or circumstance is not covered by business interruption insurance and
would have a material adverse effect on the business or financial condition of
any Parent Company, the Borrower or such Subsidiary;

 

71



--------------------------------------------------------------------------------

(o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any of the Parent
Companies, the Borrower or any of their Subsidiaries if such loss, suspension,
revocation or failure to renew would have a material adverse effect on the
business or financial condition of any Parent Company, the Borrower or such
Subsidiary;

 

(p) any of the Parent Companies, the Borrower or any of their Subsidiaries shall
be indicted for a state or federal crime, or any civil or criminal action shall
otherwise have been brought against any of the Parent Companies, the Borrower or
any of their Subsidiaries, a punishment for which in any such case could include
the forfeiture of any assets of any Parent Company, the Borrower or such
Subsidiary included having a fair market value in excess of $500,000; or

 

(q) Digitas shall at any time, legally or beneficially own directly or
indirectly less than 100% of the shares of the common stock or other equity
interests of each of its Subsidiaries, except with respect to any foreign
Subsidiary, if such 100% ownership is not permitted by the laws of the
jurisdiction of its incorporation or formation, less than the sum of (i) 100% of
the shares of the common stock or other equity interests of each of such foreign
Subsidiaries minus (ii) the minimum number of shares required to comply with
applicable law; or

 

(r) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired after the
Closing Date beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the Securities and Exchange Commission under said Act) of twenty percent
(20%) or more of the outstanding shares of common stock of Digitas;

 

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Banks shall, by notice in writing to
the Borrower declare all amounts owing with respect to this Credit Agreement,
the Revolving Credit Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §§14.1(g), 14.1(h) or 14.1(j)(i), all
such amounts shall become immediately due and payable automatically and without
any requirement of notice from the Agent or any Bank.

 

14.2. Termination of Commitments. If any one or more of the Events of Default
specified in §14.1(g), §14.1(h) or §14.1(j)(i) shall occur, any unused portion
of the credit hereunder shall forthwith terminate and each of the Banks shall be
relieved of all further obligations to make Revolving Credit Loans to the
Borrower and the Agent shall be relieved of all further obligations to issue or
extend Letters of Credit. If any other Event of Default shall have occurred and
be continuing, the Agent may and, upon the request of the Majority Banks, shall,
by notice to the Borrower, terminate the unused portion of the credit hereunder,
and upon such notice being given such unused portion of the credit hereunder
shall terminate immediately and each of the Banks shall be relieved of all
further obligations to make Loans and the Agent shall be relieved of all further
obligations to issue or extend Letters of Credit. No termination of the credit
hereunder shall relieve the Borrower or any of its Subsidiaries of any of the
Obligations.

 

72



--------------------------------------------------------------------------------

14.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Banks shall have accelerated
the maturity of the Revolving Credit Loans pursuant to §14.1, each Bank, if owed
any amount with respect to the Revolving Credit Loans or the Reimbursement
Obligations, may, with the consent of the Majority Banks but not otherwise,
proceed to protect and enforce its rights by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Bank are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Bank. No remedy herein conferred upon any Bank
or the Agent or the holder of any Revolving Credit Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.

 

14.4. Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Agent or any Bank, as the case may be, receives any monies in connection with
the enforcement of any the Security Documents, or otherwise with respect to the
realization upon any of the Collateral, such monies shall be distributed for
application as follows:

 

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent under this Credit Agreement or any of the other Loan
Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent to such monies;

 

(b) Second, to all other Obligations in such order or preference as the Majority
Banks may determine; provided, however, that (i) distributions shall be made (A)
pari passu among Obligations with respect to the Agent’s fee payable pursuant to
§5.2 and all other Obligations and (B) with respect to each type of Obligation
owing to the Banks, such as interest, principal, fees and expenses, among the
Banks pro rata, and (ii) the Agent may in its discretion make proper allowance
to take into account any Obligations not then due and payable;

 

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Banks and the Agent of all of the Obligations, to
the payment of any obligations required to be paid pursuant to §9-504(1)(c) of
the Uniform Commercial Code of the Commonwealth of Massachusetts; and

 

(d) Fourth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

 

14.5. Judgment Currency. If, for the purpose of obtaining judgment in any court
or obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under

 

73



--------------------------------------------------------------------------------

this Credit Agreement or the other Loan Documents in Dollars (hereinafter in
this §14.5 called the “first currency”) into any other currency (hereinafter in
this §14.5 called the “second currency”), then the conversion shall be made at
the Agent’s spot rate of exchange for buying the first currency with the second
currency prevailing at the Agent’s close of business on the Business Day next
preceding the day on which the judgment is given or (as the case may be) the
order is made. Any payment made to the Agent or any Bank pursuant to this Credit
Agreement or the other Loan Documents in the second currency shall constitute a
discharge of the obligations of the Borrower to pay to the Agent and the Banks
any amount originally due to the Agent and the Banks in the first currency under
the Loan Documents only to the extent of the amount of the first currency which
the Agent and each of the Banks is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with the Agent’s
and such Bank’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to the Agent and the Banks in the first currency under the
Loan Documents, the Borrower hereby agrees that it will indemnify the Agent and
each of the Banks against and save the Agent and each of the Banks harmless from
any shortfall so arising. This indemnity shall constitute an obligation of the
Borrower separate and independent from the other obligations contained in this
Credit Agreement, shall give rise to a separate and independent cause of action
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum or sums in respect of amounts due to the Agent or any
Bank under this Credit Agreement or under any such judgment or order and shall
be secured by the Collateral. Any such shortfall shall be deemed to constitute a
loss suffered by the Agent and each such Bank, as the case may be, and the
Borrower shall not be entitled to require any proof or evidence of any actual
loss. The covenant contained in this §14.5 shall survive the payment in full of
all of the other obligations of the Borrower under this Credit Agreement.

 

15. SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Banks to the Borrower and any securities or other property of the Borrower in
the possession of such Bank may be applied to or set off by such Bank against
the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower to such Bank. Each of the Banks agrees with
each other Bank that (a) if an amount to be set off is to be applied to
Indebtedness of the Borrower to such Bank, other than Indebtedness evidenced by
the Revolving Credit Notes held by such Bank or constituting Reimbursement
Obligations owed to such Bank, such amount shall be applied ratably to such
other Indebtedness and to the Indebtedness evidenced by all such Revolving
Credit Notes held by such Bank or constituting Reimbursement Obligations owed to
such Bank, and (b) if such Bank shall receive from the Borrower, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Revolving Credit Notes held by, or
constituting Reimbursement Obligations owed to, such Bank by proceedings against
the Borrower at law or in equity or by proof thereof in bankruptcy,
reorganization, liquidation, receivership or similar proceedings, or otherwise,
and shall retain and apply to the payment of the Revolving Credit Note or Notes
held by, or Reimbursement Obligations owed to, such Bank any amount in excess of
its ratable portion of the payments received by all of the Banks with respect to
the Revolving Credit Notes held by, and Reimbursement Obligations owed to, all
of the Banks, such Bank will make such disposition and arrangements with the
other Banks with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Bank receiving in respect of the Revolving Credit Notes held by it or

 

74



--------------------------------------------------------------------------------

Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Credit Agreement; provided that if all or any part of such excess payment
is thereafter recovered from such Bank, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.

 

16. THE AGENT.

 

16.1. Authorization.

 

(a) Each of the Banks hereby irrevocably appoints Bank of America to act on its
behalf as Agent hereunder and under the other Loan Documents. The Agent is
authorized to take such action on behalf of each of the Banks and to exercise
all such powers as are hereunder and under any of the other Loan Documents and
any related documents delegated to the Agent, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Agent.

 

(b) The relationship between the Agent and each of the Banks is that of an
independent contractor. The use of the term “Agent” is for convenience only and
is used to describe, as a form of convention, the independent contractual
relationship between the Agent and each of the Banks. Nothing contained in this
Credit Agreement nor the other Loan Documents shall be construed to create an
agency, trust or other fiduciary relationship between the Agent and any of the
Banks.

 

(c) As an independent contractor empowered by the Banks to exercise certain
rights and perform certain duties and responsibilities hereunder and under the
other Loan Documents, the Agent is nevertheless a “representative” of the Banks,
as that term is defined in Article 1 of the Uniform Commercial Code, for
purposes of actions for the benefit of the Banks and the Agent with respect to
all collateral security and guaranties contemplated by the Loan Documents. Such
actions include the designation of the Agent as “secured party”, “mortgagee” or
the like on all financing statements and other documents and instruments,
whether recorded or otherwise, relating to the attachment, perfection, priority
or enforcement of any security interests, mortgages or deeds of trust in
collateral security intended to secure the payment or performance of any of the
Obligations, all for the benefit of the Banks and the Agent.

 

(d) Each Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this §16 with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this §16 included the Issuing Bank with respect to such acts or omissions (and
including any Affiliates of such Issuing Bank and the officers, directors,
employees, agents and attorneys-in-fact of such Issuing Bank and any
Affiliates), and (ii) as additionally provided herein with respect to such
Issuing Bank.

 

16.2. Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Credit Agreement and

 

75



--------------------------------------------------------------------------------

the other Loan Documents. The Agent may utilize the services of such Persons as
the Agent in its sole discretion may reasonably determine, and all reasonable
fees and expenses of any such Persons shall be paid by the Borrower.

 

16.3. No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, may be liable for losses due to its willful misconduct or gross
negligence. The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex,
electronic mail message, statement or other document or conversation reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Majority Banks
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Banks against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action;
provided that the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Loan Document or applicable law. The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Credit
Agreement or any other Loan Document in accordance with a request or consent of
the Majority Banks (or such greater number of Banks as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks. Except as expressly set
forth herein and in the other Loan Documents, the Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its respective Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent by the Borrower or a Bank.

 

16.4. No Representations.

 

16.4.1. General. The Agent shall not be responsible for the execution or
validity or enforceability of this Credit Agreement, the Revolving Credit Notes,
the Letters of Credit, any of the other Loan Documents or any instrument at any
time constituting, or intended to constitute, collateral security for the
Revolving Credit Notes, or for the value of any such collateral security or for
the validity, enforceability or collectability of any such amounts owing with
respect to the Revolving Credit Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
any of the Parent Companies, the Borrower or any of their Subsidiaries, or be
bound to ascertain or inquire as to the performance or observance of any of the
terms, conditions, covenants or agreements herein or in any instrument at any
time constituting, or intended to constitute, collateral security for the
Revolving Credit Notes or to inspect any of the properties, books or records of
any of the Parent Companies, the Borrower or any of their Subsidiaries. The
Agent shall not be bound to ascertain whether any notice,

 

76



--------------------------------------------------------------------------------

consent, waiver or request delivered to it by the Borrower or any holder of any
of the Revolving Credit Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Banks, with respect to the credit worthiness or financial
conditions of the Borrower or any of its Subsidiaries. Each Bank acknowledges
that it has, independently and without reliance upon the Agent or any other
Bank, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.

 

16.4.2. Closing Documentation, etc. For purposes of determining compliance with
the conditions set forth in §12, each Bank that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by the
Agent to such Bank for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Bank, unless an officer of the Agent active upon the
Borrower’s account shall have received notice from such Bank prior to the
Closing Date specifying such Bank’s objection thereto and such objection shall
not have been withdrawn by notice to the Agent to such effect on or prior to the
Closing Date.

 

16.5. Payments.

 

16.5.1. Payments to Agent. A payment by the Borrower to the Agent hereunder or
under any of the other Loan Documents for the account of any Bank shall
constitute a payment to such Bank. The Agent agrees promptly to distribute to
each Bank such Bank’s pro rata share of payments received by the Agent for the
account of the Banks except as otherwise expressly provided herein or in any of
the other Loan Documents.

 

16.5.2. Distribution by Agent. If in the opinion of the Agent the distribution
of any amount received by it in such capacity hereunder, under the Revolving
Credit Notes or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

16.5.3. Delinquent Banks. Notwithstanding anything to the contrary contained in
this Credit Agreement or any of the other Loan Documents, any Bank that fails
(a) to make available to the Agent its pro rata share of any Revolving Credit
Loan or to purchase any Letter of Credit Participation or (b) to comply with the
provisions of §15 with respect to making dispositions and arrangements with the
other Banks, where such Bank’s share of any payment received, whether by setoff
or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Banks, in each case as, when and to the full extent
required by the provisions of this Credit Agreement, shall be deemed delinquent
(a “Delinquent Bank”) and shall be deemed a Delinquent Bank until such time as
such delinquency is satisfied. A Delinquent Bank shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of

 

77



--------------------------------------------------------------------------------

outstanding Revolving Credit Loans, Unpaid Reimbursement Obligations, interest,
fees or otherwise, to the remaining nondelinquent Banks for application to, and
reduction of, their respective pro rata shares of all outstanding Revolving
Credit Loans and Unpaid Reimbursement Obligations. The Delinquent Bank hereby
authorizes the Agent to distribute such payments to the nondelinquent Banks in
proportion to their respective pro rata shares of all outstanding Revolving
Credit Loans and Unpaid Reimbursement Obligations. A Delinquent Bank shall be
deemed to have satisfied in full a delinquency when and if, as a result of
application of the assigned payments to all outstanding Revolving Credit Loans
and Unpaid Reimbursement Obligations of the nondelinquent Banks, the Banks’
respective pro rata shares of all outstanding Revolving Credit Loans and Unpaid
Reimbursement Obligations have returned to those in effect immediately prior to
such delinquency and without giving effect to the nonpayment causing such
delinquency.

 

16.5.4. Holders of Notes. The Agent may deem and treat the payee of any
Revolving Credit Note or the purchaser of any Letter of Credit Participation as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

 

16.5.5. Indemnity. The Banks ratably agree hereby to indemnify and hold harmless
the Agent and its Affiliates (including any of the officers, directors,
employees, agents and attorneys-in-fact of any thereof) from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent or such
Affiliate has not been reimbursed by the Borrower as required by §17), and
liabilities of every nature and character arising out of or related to this
Credit Agreement, the Revolving Credit Notes, or any of the other Loan Documents
or the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence.

 

16.5.6. Agent as Bank. In its individual capacity, Bank of America shall have
the same obligations and the same rights, powers and privileges in respect to
its Commitment and the Revolving Credit Loans made by it, and as the holder of
any of the Revolving Credit Notes and as the purchaser of any Letter of Credit
Participations, as it would have were it not also the Agent.

 

16.6. Resignation. The Agent may resign at any time by giving sixty (60) days
prior written notice thereof to the Banks and the Borrower. Upon any such
resignation, the Majority Banks shall have the right to appoint a successor
Agent. Unless an Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been so appointed by the Majority Banks and shall have accepted
such appointment within thirty (30) days after the retiring Agent’s giving of
notice of resignation, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which shall be a financial institution having a
rating of not less than A or its equivalent by Standard & Poor’s Corporation.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation, the provisions of this Credit Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.

 

78



--------------------------------------------------------------------------------

Any resignation by Bank of America as Agent pursuant to this §16.9 shall also
constitute its resignation as Issuing Bank to the extent that Bank of America is
acting in such capacity at such time. Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

 

16.7. Notification of Defaults and Events of Default. Each Bank hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall promptly notify the Agent thereof. The Agent hereby agrees that upon
receipt of any notice under this §16.10 it shall promptly notify the other Banks
of the existence of such Default or Event of Default.

 

16.8. Duties in the Case of Enforcement. In case one or more Events of Default
shall have occurred and be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, if (a) so requested by the
Majority Banks and (b) the Banks have provided to the Agent such additional
indemnities and assurances against expenses and liabilities as the Agent may
reasonably request, proceed to enforce the provisions of the Security Documents
authorizing the sale or other disposition of all or any part of the Collateral
and exercise all or any such other legal and equitable and other rights or
remedies as it may have in respect of such Collateral. The Majority Banks may
direct the Agent in writing as to the method and the extent of any such sale or
other disposition, the Banks hereby agreeing to indemnify and hold the Agent,
harmless from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction to be unlawful or commercially
unreasonable in any applicable jurisdiction.

 

17. EXPENSES AND INDEMNIFICATION.

 

17.1. Expenses. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Credit Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) any taxes (including any
interest and penalties in respect thereto) payable by the Agent, its Affiliates
or any of the Banks (other than taxes based upon the Agent’s or any Bank’s net
income) on or with respect to the transactions contemplated by this Credit
Agreement (the Borrower hereby agreeing to indemnify the Agent and each Bank
with respect thereto), (c) the reasonable fees, expenses and disbursements of
the Agent’s Special Counsel or any local counsel to the Agent incurred in
connection with the preparation, syndication, administration or interpretation
of the Loan Documents and other instruments mentioned herein, each closing
hereunder, any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
for providing for such cancellation, (d) the fees, expenses and disbursements of
the Agent or any of its Affiliates incurred by the Agent or such Affiliate in
connection with any commercial finance examination or the preparation,
syndication, administration or interpretation of the Loan

 

79



--------------------------------------------------------------------------------

Documents and other instruments mentioned herein, including all title insurance
premiums and surveyor, engineering and appraisal charges, (e) any fees, costs,
expenses and bank charges, including bank charges for returned checks, incurred
by the Agent in establishing, maintaining or handling agency accounts, lock box
accounts and other accounts for the collection of any of the Collateral, (f) all
reasonable out-of-pocket expenses incurred by an Issuing Bank in connection with
the issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder, (g) all reasonable out-of-pocket expenses (including without
limitation reasonable attorneys’ fees and costs, which attorneys may be
employees of any Bank or the Agent, and reasonable consulting, accounting,
appraisal, investment banking and similar professional fees and charges)
incurred by any Bank or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
any of its Subsidiaries or the administration thereof after the occurrence of a
Default or Event of Default (including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiation) and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Bank’s or the Agent’s relationship with the Borrower or any of its
Subsidiaries except to the extent that any such litigation, proceeding or
dispute is directly caused by the gross negligence or willful misconduct of such
Bank or the Agent, as the case may be, and (g) all reasonable fees, expenses and
disbursements of any Bank or the Agent incurred in connection with UCC and
intellectual property searches, UCC and intellectual property filings or
mortgage recordings.

 

17.2. Indemnification. The Borrower agrees to indemnify and hold harmless the
Agent, its affiliates and the Banks from and against any and all claims, actions
and suits whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby including, without limitation, (a) any actual
or proposed use by the Borrower or any of its Subsidiaries of the proceeds of
any of the Revolving Credit Loans or Letters of Credit, (b) the reversal or
withdrawal of any provisional credits granted by the Agent upon the transfer of
funds from lock box, bank agency or concentration accounts or in connection with
the provisional honoring of checks or other items, (c) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower or any of its Subsidiaries comprised in the Collateral, (d) the
Borrower or any of its Subsidiaries entering into or performing this Credit
Agreement or any of the other Loan Documents or (e) with respect to the Borrower
and its Subsidiaries and their respective properties and assets, the violation
of any Environmental Law, the presence, disposal, escape, seepage, leakage,
spillage, discharge, emission, release or threatened release of any Hazardous
Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding except to
the extent that any of the foregoing are directly caused by the gross negligence
or willful misconduct of the otherwise indemnified party. In litigation, or the
preparation therefor, each of the Banks, each Issuing Bank, the Agent and any of
their Affiliates shall be entitled to select their own counsel and, in addition
to the foregoing indemnity, the Borrower agrees to pay promptly the reasonable
fees and expenses of such counsel. If, and to the extent that the obligations of
the Borrower under this §17.2 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law.

 

80



--------------------------------------------------------------------------------

17.3. Survival. The covenants contained in this §17 shall survive payment or
satisfaction in full of all other Obligations.

 

18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

18.1. Confidentiality. Each of the Banks and the Agent agrees, on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives, to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices, any
non-public information supplied to it by any of the Parent Companies, the
Borrower or any of their Subsidiaries pursuant to this Credit Agreement and the
other Loan Documents, provided that nothing herein shall limit the disclosure of
any such information (a) after such information shall have become public other
than through a violation of this §18, (b) to the extent required by statute,
rule, regulation or judicial process, (c) to counsel for any of the Banks or the
Agent, (d) to bank examiners or any other regulatory authority having
jurisdiction over any Bank or the Agent, or to auditors or accountants, (e) to
the Agent, any Bank or any affiliate of the foregoing, (f) in connection with
any litigation to which any one or more of the Banks, the Agent or any affiliate
of the Agent or any Bank is a party, or in connection with the enforcement of
rights or remedies hereunder or under any other Loan Document, (g) to a
Subsidiary or affiliate of such Bank or (h) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant
agrees to be bound by the provisions of §20.6. Moreover, each of the Agent, the
Banks and any affiliate of the Agent or any Bank is hereby expressly permitted
by any Parent Company and the Borrower to refer to any of the Parent Companies,
the Borrower and their Subsidiaries in connection with any advertising,
promotion or marketing undertaken by the Agent, such Bank or such affiliate and,
for such purpose, the Agent, such Bank or such affiliate may utilize any trade
name, trademark, logo or other distinctive symbol associated with any of the
Parent Companies, the Borrower or any of their Subsidiaries or any of their
businesses.

 

18.2. Prior Notification. Unless specifically prohibited by applicable law or
court order, each of the Banks and the Agent shall, prior to disclosure thereof,
notify the Borrower of any request for disclosure of any such non-public
information by any governmental agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Bank by such governmental agency) or pursuant to legal process.

 

18.3. Other. In no event shall any Bank or the Agent be obligated or required to
return any materials furnished to it or any affiliate thereof by the Borrower or
any of its Subsidiaries. The obligations of each Bank under this §18 shall
supersede and replace the obligations of such Bank under any confidentiality
letter in respect of this financing signed and delivered by such Bank to the
Borrower prior to the date hereof and shall be binding upon any assignee of, or
purchaser of any participation in, any interest in any of the Revolving Credit
Loans or Reimbursement Obligations from any Bank.

 

19. SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Revolving Credit Notes, in any of the other Loan Documents or in any documents
or other papers delivered by or on behalf of any of the Parent Companies, the
Borrower or any of their Subsidiaries pursuant hereto shall be deemed to have
been relied upon by the Banks and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive

 

81



--------------------------------------------------------------------------------

the making by the Banks of any of the Revolving Credit Loans and the issuance or
extension of any Letters of Credit, as herein contemplated, and shall continue
in full force and effect so long as any Letter of Credit or any amount due under
this Credit Agreement or the Revolving Credit Notes or any of the other Loan
Documents remains outstanding or any Bank has any obligation to make any
Revolving Credit Loans or the Agent has any obligation to issue or extend any
Letter of Credit, and for such further time as may be otherwise expressly
specified in this Credit Agreement. All statements contained in any certificate
or other paper delivered to any Bank or the Agent at any time by or on behalf of
any of the Parent Companies, the Borrower or any of their Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Parent Company, the Borrower
or such Subsidiary hereunder.

 

20. ASSIGNMENT AND PARTICIPATION.

 

20.1. Conditions to Assignment by Banks. Except as provided herein, each Bank
may assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment Percentage and Commitment and the same portion of the
Revolving Credit Loans at the time owing to it, the Revolving Credit Notes held
by it and its participating interest in the risk relating to any Letters of
Credit); provided that (a) each of the Agent and, unless an Event of Default
shall have occurred and be continuing, the Borrower shall have given its prior
written consent to such assignment, which consent, in the case of the Borrower,
will not be unreasonably withheld, (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Bank’s rights and
obligations under this Credit Agreement, (c) each assignment shall be in an
amount that is a whole multiple of $5,000,000 (or such smaller amount which
represents the assigning Bank’s entire Commitment) and (d) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Assumption, substantially in the
form of Exhibit E hereto (an “Assignment and Assumption”), together with any
Revolving Credit Notes subject to such assignment. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, which effective date shall be at least five
(5) Business Days after the execution thereof, (i) the assignee thereunder shall
be a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Bank hereunder, and (ii) the assigning Bank
shall, to the extent provided in such assignment and upon payment to the Agent
of the registration fee referred to in §20.3, be released from its obligations
under this Credit Agreement.

 

20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

 

(a) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Bank makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or the attachment,
perfection or priority of any security interest or mortgage,

 

82



--------------------------------------------------------------------------------

(b) the assigning Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Parent Companies,
the Borrower and their Subsidiaries or any other Person primarily or secondarily
liable in respect of any of the Obligations, or the performance or observance by
the Parent Companies, the Borrower and their Subsidiaries or any other Person
primarily or secondarily liable in respect of any of the Obligations of any of
their obligations under this Credit Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;

 

(c) such assignee confirms that it has received a copy of this Credit Agreement,
together with copies of the most recent financial statements referred to in §8.4
and §9.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption;

 

(d) such assignee will, independently and without reliance upon the assigning
Bank, the Agent or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Credit Agreement;

 

(e) such assignee represents and warrants that it is an Eligible Assignee;

 

(f) such assignee appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under this Credit Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto;

 

(g) such assignee agrees that it will perform in accordance with their terms all
of the obligations that by the terms of this Credit Agreement are required to be
performed by it as a Bank;

 

(h) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Assumption; and

 

(i) such assignee acknowledges that it has made arrangements with the assigning
Bank satisfactory to such assignee with respect to its pro rata share of Letter
of Credit Fees in respect of outstanding Letters of Credit.

 

20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Banks and the Commitment
Percentage of, and principal amount of the Revolving Credit Loans owing to and
Letter of Credit Participations purchased by, the Banks from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Agent and the Banks may treat each Person whose name is
recorded in the Register as a Bank hereunder for all purposes of this Credit
Agreement. The Register shall be available for inspection by the Borrower and
the Banks at any reasonable time and from time to time upon reasonable prior
notice. Upon each such recordation, the assigning Bank agrees to pay to the
Agent a registration fee in the sum of $3,500.

 

20.4. New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Revolving Credit Note subject
to such assignment,

 

83



--------------------------------------------------------------------------------

the Agent shall (a) record the information contained therein in the Register,
and (b) give prompt notice thereof to the Borrower and the Banks (other than the
assigning Bank). Within five (5) Business Days after receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Agent, in
exchange for each surrendered Revolving Credit Note, a new Revolving Credit Note
to the order of such Eligible Assignee in an amount equal to the amount assumed
by such Eligible Assignee pursuant to such Assignment and Assumption and, if the
assigning Bank has retained some portion of its obligations hereunder, a new
Revolving Credit Note to the order of the assigning Bank in an amount equal to
the amount retained by it hereunder. Such new Revolving Credit Notes shall
provide that they are replacements for the surrendered Revolving Credit Notes,
shall be in an aggregate principal amount equal to the aggregate principal
amount of the surrendered Revolving Credit Notes, shall be dated the effective
date of such Assignment and Assumption and shall otherwise be in substantially
the form of the assigned Revolving Credit Notes. The surrendered Revolving
Credit Notes shall be cancelled and returned to the Borrower.

 

20.5. Participations. Each Bank may sell participations to one or more banks or
other entities in all or a portion of such Bank’s rights and obligations under
this Credit Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling Bank
hereunder to the Borrower and (b) the only rights granted to the participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of the Loan Documents shall be the rights to approve waivers,
amendments or modifications that would reduce the principal of or the interest
rate on any Revolving Credit Loans, extend the term or increase the amount of
the Commitment of such Bank as it relates to such participant, reduce the amount
of any Commitment Fees or Letter of Credit Fees to which such participant is
entitled or extend any regularly scheduled payment date for principal or
interest.

 

20.6. Disclosure. The Borrower agrees that in addition to disclosures made in
accordance with standard and customary banking practices any Bank may disclose
information obtained by such Bank pursuant to this Credit Agreement to assignees
or participants and potential assignees or participants hereunder; provided that
such assignees or participants or potential assignees or participants shall
agree (a) to treat in confidence such information unless such information
otherwise becomes public knowledge, (b) not to disclose such information to a
third party, except as required by law or legal process and (c) not to make use
of such information for purposes of transactions unrelated to such contemplated
assignment or participation. For purposes of this §20.6 an assignee or
participant or potential assignee or participant may include a counterparty with
whom such Bank has entered into or potentially might enter into a derivative
contract referenced to credit or other risks or events arising under this Credit
Agreement or any other Loan Document.

 

20.7. Assignee or Participant Affiliated with the Borrower. If any assignee Bank
is an Affiliate of the Borrower, then any such assignee Bank shall have no right
to vote as a Bank hereunder or under any of the other Loan Documents for
purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Agent pursuant to §14.1 or §14.2, and the
determination of the Majority Banks shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Bank’s interest in any of the Revolving Credit Loans or Reimbursement
Obligations. If any Bank sells a participating interest in any of the Revolving
Credit Loans or Reimbursement Obligations to a participant, and such participant
is the Borrower or an Affiliate of the Borrower, then such transferor Bank shall
promptly notify the Agent of the sale of such participation. A transferor Bank
shall have no right

 

84



--------------------------------------------------------------------------------

to vote as a Bank hereunder or under any of the other Loan Documents for
purposes of granting consents or waivers or for purposes of agreeing to
amendments or modifications to any of the Loan Documents or for purposes of
making requests to the Agent pursuant to §14.1 or §14.2 to the extent that such
participation is beneficially owned by the Borrower or any Affiliate of the
Borrower, and the determination of the Majority Banks shall for all purposes of
this Credit Agreement and the other Loan Documents be made without regard to the
interest of such transferor Bank in the Revolving Credit Loans or Reimbursement
Obligations to the extent of such participation.

 

20.8. Miscellaneous Assignment Provisions. Any assigning Bank shall retain its
rights to be indemnified pursuant to §17 with respect to any claims or actions
arising prior to the date of such assignment. If any assignee Bank is not
incorporated under the laws of the United States of America or any state
thereof, it shall, prior to the date on which any interest or fees are payable
hereunder or under any of the other Loan Documents for its account, deliver to
the Borrower and the Agent certification as to its exemption from deduction or
withholding of any United States federal income taxes. Anything contained in
this §20 to the contrary notwithstanding, any Bank may at any time pledge all or
any portion of its interest and rights under this Credit Agreement (including
all or any portion of its Revolving Credit Notes) to any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341. No
such pledge or the enforcement thereof shall release the pledgor Bank from its
obligations hereunder or under any of the other Loan Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

20.9. Assignment by Borrower. The Borrower shall not assign or transfer any of
its rights or obligations under any of the Loan Documents without the prior
written consent of each of the Banks.

 

21. NOTICES, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or the Revolving Credit Notes or any Letter of Credit Applications
shall be in writing and shall be delivered in hand, mailed by United States
registered or certified first class mail, postage prepaid, sent by overnight
courier, or sent by telegraph, telecopy, facsimile or telex and confirmed by
delivery via courier or postal service, addressed as follows:

 

(a) if to the Borrower, at The Prudential Tower, 800 Boylston Street, Boston, MA
02199, Attention: Brian Roberts, Chief Financial Officer, or at such other
address for notice as the Borrower shall last have furnished in writing to the
Person giving the notice;

 

(b) if to the Agent, at 100 Federal Street, Boston, Massachusetts 02110, USA,
Attention: Christopher Allen, Senior Vice President, or such other address for
notice as the Agent shall last have furnished in writing to the Person giving
the notice; and

 

85



--------------------------------------------------------------------------------

(c) if to any Bank, at such Bank’s address set forth on Schedule 1 hereto, or
such other address for notice as such Bank shall have last furnished in writing
to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.

 

22. GOVERNING LAW.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID COMMONWEALTH OF MASSACHUSETTS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §20. THE
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

 

23. HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

24. COUNTERPARTS.

 

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

25. ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§28.

 

86



--------------------------------------------------------------------------------

26. WAIVER OF JURY TRIAL.

 

Each of the Parent Companies, the Borrower, the Agent and the Banks hereby
waives their respective right to a jury trial with respect to any action or
claim arising out of any dispute in connection with this Credit Agreement, the
Revolving Credit Notes or any of the other Loan Documents, any rights or
obligations hereunder or thereunder or the performance of such rights and
obligations. Except as prohibited by law, each of the Parent Companies, the
Borrower hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Borrower (a) certifies that no representative, agent or
attorney of any Bank or the Agent has represented, expressly or otherwise, that
such Bank or the Agent would not, in the event of litigation, seek to enforce
the foregoing waivers and (b) acknowledges that the Agent and the Banks have
been induced to enter into this Credit Agreement, and the other Loan Documents
to which it is a party by, among other things, the waivers and certifications
contained herein.

 

27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Any consent or approval required or permitted by this Credit Agreement to be
given by the Banks may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by any of the Parent
Companies, the Borrower or any of their Subsidiaries of any terms of this Credit
Agreement, the other Loan Documents or such other instrument or the continuance
of any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Borrower and the written consent of the
Majority Banks. Notwithstanding the foregoing, the rate of interest on the
Revolving Credit Notes (other than interest accruing pursuant to §5.11 following
the effective date of any waiver by the Majority Banks of the Default or Event
of Default relating thereto) or the amount of the Commitment Fee or Letter of
Credit Fees may not be decreased without the written consent of each Bank
affected thereby; the amount of the Commitments may not be increased without the
written consent of the Borrower and of each Bank affected thereby; the Revolving
Credit Loan Maturity Date may not be postponed without the written consent of
each Bank affected thereby; this §27 and the definition of Majority Banks may
not be amended, without the written consent of all of the Banks; and the amount
of the Agent’s Fee or any Letter of Credit Fees payable for the Agent’s account
and §16 may not be amended without the written consent of the Agent. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon. No course of dealing or delay or omission on the part
of the Agent or any Bank in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

 

28. USURY.

 

All agreements between the Borrower and the Agent and the Banks are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of the maturity of the Revolving Credit Notes or
otherwise, shall the amount paid or agreed to be paid to the Agent or any Bank
for the use or the forbearance of the Indebtedness represented by any

 

87



--------------------------------------------------------------------------------

Revolving Credit Note exceed the maximum permissible under applicable law. In
this regard, it is expressly agreed that it is the intent of the Borrower, the
Agent and the Banks, in the execution, delivery and acceptance of the Revolving
Credit Notes, to contract in strict compliance with the laws of the Commonwealth
of Massachusetts. If, under any circumstances whatsoever, performance or
fulfillment of any provision of any of the Revolving Credit Notes or any of the
other Loan Documents at the time such provision is to be performed or fulfilled
shall involve exceeding the limit of validity prescribed by applicable law, then
the obligation so to be performed or fulfilled shall be reduced automatically to
the limits of such validity, and if under any circumstances whatsoever the Agent
or any Banks should ever receive as interest an amount which would exceed the
highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance evidenced by the Revolving
Credit Notes and not to the payment of interest. The provisions of this §28
shall control every other provision of this Credit Agreement and each of the
Revolving Credit Notes.

 

29. SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

 

30. USA PATRIOT ACT NOTICE.

 

Each Bank, each Issuing Bank and the Agent (for itself and not on behalf of any
Bank or any Issuing Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank,
such Issuing Bank or the Agent, as applicable, to identify the Borrower in
accordance with the Act.

 

31. TRANSITIONAL ARRANGEMENTS.

 

This Credit Agreement shall on the Closing Date amend and restate the Existing
Credit Agreement in its entirety, except as provided in this §31. On the Closing
Date the rights and obligations of the parties evidenced by the Existing Credit
Agreement shall be evidenced by the Credit Agreement and the other Loan
Documents, the “Revolving Credit Loans” as defined in the Existing Credit
Agreement shall be converted to Revolving Credit Loans as defined herein, each
“Letter of Credit” issued by Bank of America for the account of the Borrower
prior to the Closing Date and outstanding on the Closing Date shall, for
purposes of this Credit Agreement, be a Letter of Credit issued by the Issuing
Bank hereunder.

 

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

 

DIGITAS LLC By:   BRONNER SLOSBERG HUMPHREY INC., its sole member By:  

 

--------------------------------------------------------------------------------

Name:     Title:     DIGITAS INC., as a Guarantor By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

BRONNER SLOSBERG HUMPHREY INC.,

as a Guarantor

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, successor by

merger to Fleet National Bank, individually and

as Agent

By:  

 

--------------------------------------------------------------------------------

Name:   Christopher Allen Title:   Senior Vice President

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

Bank Commitment

 

Bank

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Bank of America, N.A.

100 Federal Street

Boston, Massachusetts 02110

Attn: Christopher S. Allen,

Senior Vice President

   $ 30,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total:

   $ 30,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.3

 

Title to Properties; Leases

 

None.

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.16

 

Employee Benefit Plans

 

None.

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.18

 

Environmental Compliance

 

None.

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.19(a)

 

Subsidiaries

 

Digitas Security Corp.

 

Bronner Slosberg Humphrey Inc.

 

Digitas LLC

 

Digitas Asia Ltd.

 

Digitas Mexico S. de R.V. de C.V.

 

Digitas International Inc.

 

Digitas Netherlands Holding Inc.

 

BSH CV

 

Digitas Europe (Ireland) Limited

 

Digitas Cayman Island

 

Digitas Europe (France) SAS

 

Modem Media, Inc.

 

Digitas (Europe) LLC

 

Modem Media UK Ltd.

 

Modem Holdings, LLC

 

Modem Media Canada, Inc.

 

DM Europe Limited

 

Modem Media Do Brazil Ltda

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.19(b)

 

Joint Ventures

 

None.

 

 



--------------------------------------------------------------------------------

SCHEDULE 10.2

 

Liens

 

DEBTOR: Bronner Slosberg Humphrey Inc.

 

State of Incorporation: Massachusetts / None

 

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

   Collateral


--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Fleet National Bank, as Agent

   Massachusetts    200213383640    07/18/2002    All assets      DEBTOR: BSH
Holding LLC                     State of Incorporation: Delaware / 2984732     
              

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

   Collateral


--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Fleet National Bank, as Agent

   Delaware    22042194    08/13/2002    All assets   

In-Lieu filing relating to:

MA SOS 733912 07/31/2000

Boston, MA 427349 07/31/2000

DEBTOR: Digitas (Europe) LLC                     State of Incorporation:
Delaware / 3868116                    

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

   Collateral


--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Bank of America, N.A., as Agent

   DE SOS    52402734    08/03/2005    All assets     

 

-2-



--------------------------------------------------------------------------------

DEBTOR: Digitas Inc.

 

State of Incorporation: Delaware / 3144200

 

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Textron Financial Corporation

   Delaware    11456792    10/19/2001    Specified equipment under lease
#201982-01-00001   

In-Lieu filing relating to:

MA SOS 758605 11/24/2000

Textron Financial Corporation

   Delaware    11459531    10/19/2001    Specified equipment under lease
#201982-01-00002   

In-Lieu filing relating to:

NC SOS 758606 11/24/2000

Fleet National Bank,

Agent

   Delaware    21952583    07/17/2002    All assets   

In-Lieu filing relating to:

MA SOS 733906 07/31/2000

IOS Capital, LLC

   Delaware    30486681         Equipment leased under lease Schedule No.
26395-1003307A18 to Master Agreement No. 1003307     

IOS Capital, LLC

   Delaware    31116410    04/30/2003    Equipment leased under lease Schedule
No. 26395-1003307A19 to Master Agreement No. 1003307     

Toshiba America

Information Systems,

Inc.

   Delaware    50338799    01/31/2005    Equipment leased to or financed under
that certain Total Image Management Agreement No. 7360 938-001 dated 01/31/2005,
including all accessories, accessions, replacements, additions, substitutions,
add-ons and upgrades     

Textron Financial Corporation

   California    0035060114    12/5/2000    Specific leased equipment     

Textron Financial Corporation

   New York    233321    12/5/2000    Specific leased equipment     

IOS Capital, Inc.

   New York    013334    1/18/2001    Specific leased equipment     

IOS Capital, Inc.

   New York    022432    2/1/2001    Specific leased equipment (listed on
attached sheet)    Assigned to General Electric Capital Corporation

 

 

-3-



--------------------------------------------------------------------------------

DEBTOR: Digitas International Inc.

 

State of Incorporation: Delaware / 3246748

 

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Bank of America, N.A., as Agent

   DE SOS    52402692    08/03/2005    All assets      DEBTOR: Digitas LLC     
               State of Incorporation: Delaware / 2963523               

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

IBM Credit Corporation

   Delaware    20920326    03/20/2002   

All computer, information

processing, and other peripheral IBM equipment and goods under lease Supplement
No. 029072 dated 11/16/01

    

Fleet National Bank, as Agent

   Delaware    21952633    07/17/2002    All assets   

In-Lieu filing relating to:

CA SOS 0021560181 07/31/2000

MA SOS 733907 07/31/2000

Boston, MA 427348 07/31/2000

NY DOS 148389 07/31/2000

NY County, NY 00PN38387 07/31/2000 UT SOS 21076200119 07/31/2000

Fleet National Bank, as Agent

   Delaware    30016876    12/18/2002         Amendment to filing 21952633 and
partial release of certain goods generally described as Microsoft Software and
more particularly described on Schedule A to Lease Schedule No. 35146-00001 by
and between Fleet Capital Corporation and Debtor

IOS Capital

   Delaware    50215799    01/8/2005   

All equipment leased under lease Product Schedule No./Agreement

No. KT0429

    

 

-4-



--------------------------------------------------------------------------------

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

IOS Capital

   Delaware    50640590    02/15/2005   

All equipment leased under lease Product Schedule No./Agreement

No. KT0453

    

Fleet National Bank, as Agent

   California    0021560181    07/31/2000    All personal and fixture property
as described on Schedule A      DEBTOR: Digitas Security Corp.               
State of Incorporation: Delaware / 3718841               

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Bank of America, N.A., as Agent

   Delaware    20920326    03/20/2002   

All computer, information

processing, and other peripheral IBM equipment and goods under lease Supplement
No. 029072 dated 11/16/01

     DEBTOR: Modem Media, Inc.                State of Incorporation: Delaware /
2669422               

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   File Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral

--------------------------------------------------------------------------------

  

Comments

--------------------------------------------------------------------------------

Bank of America, N.A., as Agent

   DE SOS    52402767    08/03/2005    All assets     

Summit Funding Group,

Inc.

   Delaware    33077552    11/17/2003    All Goods leased under Master Lease
Agreement No. 2321 dated 10/10/2003     

Pullman Bank and Trust

Company

   Delaware    40066615    01/09/2004   

All of the computer equipment and software and personal property leased pursuant
to Equipment

Schedule 001 to Master Lease Agreement No. 2321 dated 10/10/2003

   Assignment from Summit Funding Group, Inc. to Pullman Bank and Trust Company

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

DIGITAS LLC

 

FIRST AMENDED AND RESTATED

 

REVOLVING CREDIT NOTE

 

$30,000,000   August 31, 2005

 

FOR VALUE RECEIVED, the undersigned DIGITAS LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A., successor by merger to Fleet National Bank, a national banking
association (the “Bank”) at the Agent’s Head Office at 100 Federal Street,
Boston, MA 02110:

 

(a) prior to or on the Revolving Credit Loan Maturity Date (as defined in the
Credit Agreement referred to below), the principal amount of Thirty Million
Dollars ($30,000,000) or, if less, the aggregate unpaid principal amount of
Revolving Credit Loans advanced by the Bank to the Borrower pursuant to the
Amended and Restated Revolving Credit Agreement, dated as of August 31, 2005 (as
amended, modified, supplemented and/or restated) and in effect from time to
time, the “Credit Agreement”), among the Borrower, the Parent Companies (as
defined therein), the Bank and other parties thereto;

 

(b) the principal outstanding hereunder from time to time at the times provided
in the Credit Agreement; and

 

(c) interest on the principal balance hereof from time to time outstanding from
the Closing Date under the Credit Agreement through and including the maturity
date hereof at the times and at the rate provided in the Credit Agreement.

 

This first amended and restated Revolving Credit Note (this “Note”) constitutes
the amendment and restatement in its entirety of the Revolving Credit Note,
dated as of July 25, 2000, issued by the Borrower in favor of the Bank (the
“Prior Note”), and this Note is in substitution therefore and an amendment and
replacement thereof. Nothing herein or in any other document shall be construed
to constitute payment of the prior Note or to release or terminate any guaranty,
lien, pledge or other security interest in favor of the Bank.

 

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Bank and any holder
hereof is entitled to the benefits of the Credit Agreement, the Security
Documents and the other Loan Documents, and may enforce the agreements of the
Borrower contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. All capitalized terms used in this
Note and not otherwise defined herein shall have the same meanings herein as in
the Credit Agreement.



--------------------------------------------------------------------------------

The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Revolving Credit Loan or at the time
of receipt of any payment of principal of this Note, an appropriate notation on
the grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of such
Revolving Credit Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Revolving Credit Loans set forth on the grid attached
to this Note, or the continuation of such grid, or any other similar record,
including computer records, maintained by the Bank with respect to any Revolving
Credit Loans shall be prima facie evidence of the principal amount thereof owing
and unpaid to the Bank, but the failure to record, or any error in so recording,
any such amount on any such grid, continuation or other record shall not limit
or otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN
THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL COURT SITTING
THEREIN AND

 

-2-



--------------------------------------------------------------------------------

THE CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §20 OF THE CREDIT AGREEMENT. THE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

This Note shall be deemed to take effect as a sealed instrument under the laws
of the Commonwealth of Massachusetts.

 

remainder of page intentionally left blank

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Revolving Credit Note to be
signed in its corporate name and its corporate seal to be impressed thereon by
its duly authorized officer as of the day and year first above written.

 

[Corporate Seal]

 

DIGITAS LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

 

Date

--------------------------------------------------------------------------------

 

Amount

of Loan

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Balance of

Principal

Unpaid

--------------------------------------------------------------------------------

  

Notation

Made By:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF LOAN REQUEST

[insert date]

 

Bank of America, N.A.

100 Federal Street

Boston, Massachusetts 02110

 

  Re: Loan Request

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of August 31, 2005 (as the same may be amended and in effect
from time to time, the “Credit Agreement”), among Digitas LLC (the “Borrower”),
Digitas Inc., Bronner Slosberg Humphrey Inc., the lending institutions which are
or may become parties thereto from time to time (collectively, the “Banks”), and
Bank of America, N.A., as agent (the “Agent”) for the Banks. Capitalized terms
which are used herein without definition and which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement.

 

Pursuant to §2.6 of the Credit Agreement, we hereby request that a Revolving
Credit Loan consisting of [a Prime Rate Loan in the principal amount of
$            , or a Eurodollar Rate Loan in the principal amount of
$             with an Interest Period of                     ] be made on
                         ,     . We understand that this request is irrevocable
and binding on us and obligates us to accept the requested Revolving Credit Loan
on such date.

 

We hereby certify (a) that the sum of the aggregate outstanding principal amount
of the Revolving Credit Loans and L/C Obligations on today’s date is
$            , (b) that we will use the proceeds of the requested Revolving
Credit Loan in accordance with the provisions of the Credit Agreement, (c) that
each of the representations and warranties contained in the Credit Agreement or
in any document or instrument delivered pursuant to or in connection therewith
was true as of the date as of which it was made and is true at and as of the
date hereof (except to the extent of changes resulting from transactions
contemplated or permitted by the Credit Agreement and changes occurring in the
ordinary course of business that singly or in the aggregate do not have a
material adverse effect, and to the extent that such representations and
warranties related expressly to an earlier date) and (d) that no Default or
Event of Default has occurred and is continuing.

 

Very truly yours,

DIGITAS LLC

By:

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

EXHIBIT C

 

AMENDED AND RESTATED GUARANTY

 

GUARANTY, DATED AS OF AUGUST 31, 2005 BY DIGITAS (EUROPE) LLC, A DELAWARE
LIMITED LIABILITY COMPANY (“DIGITAS EUROPE”), MODEM MEDIA, INC., A DELAWARE
CORPORATION, AND DIGITAS SECURITY CORP, A DELAWARE CORPORATION (EACH
INDIVIDUALLY A “GUARANTOR”, TOGETHER THE “GUARANTORS”) IN FAVOR OF BANK OF
AMERICA, N.A., SUCCESSOR BY MERGER TO FLEET NATIONAL BANK, A NATIONAL BANKING
ASSOCIATION, AS AGENT (HEREINAFTER, IN SUCH CAPACITY, THE “AGENT”) FOR ITSELF
AND OTHER LENDING INSTITUTIONS (HEREINAFTER, COLLECTIVELY, THE “BANKS”) WHICH
ARE OR MAY BECOME PARTIES TO THAT CERTAIN AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF AUGUST 31, 2005 (AS FURTHER AMENDED AND/OR RESTATED AND IN EFFECT
FROM TIME TO TIME, THE “CREDIT AGREEMENT”), AMONG THE DIGITAS LLC (THE
“COMPANY”), THE PARENT COMPANIES (AS DEFINED THEREIN), THE BANKS AND THE AGENT.

 

WHEREAS, the Company and the Guarantors are members of a group of related
corporations, the success of any one of which is dependent in part of the
success of the other members of such group;

 

WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Company by the Banks pursuant to
the Credit Agreement (which benefits are hereby acknowledged);

 

WHEREAS, Digitas International, Inc., Sansome and Digitas Europe (the “Existing
Guarantors”) are party to that certain Guaranty, dated as of July 25, 2000 (as
amended and in effect from time to time, the “Existing Guaranty”) pursuant to
which the Existing Guarantors guaranteed to the Banks and Fleet National Bank,
as Agent the Company’s Obligations under and as defined in the Revolving Credit
Agreement, dated as of July 25, 2000 (as amended and in effect from time to
time, the “Existing Credit Agreement”), by and among the Company, the Parent
Companies (as defined therein), the Agent and the Banks;

 

WHEREAS, the Company, the Existing Guarantors, the Banks and the Agent have
agreed to amend and restate the Existing Agreement;

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that Guarantors execute and deliver to the Agent, for the benefit of
the Banks and the Agent, an amended and restated guaranty substantially in the
form hereof; and

 

WHEREAS, each Guarantor wishes to guaranty the Company’s obligations to the
Banks and the Agent under or in respect of the Credit Agreement as provided
herein;

 

NOW, THEREFORE, each Guarantor hereby agrees with the Banks and the Agent as
follows:

 

1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

 

2. Guaranty of Payment and Performance. The Guarantors hereby jointly and
severally guarantee to the Banks and the Agent the full and punctual payment
when due (whether at stated maturity, by required pre-payment, by acceleration
or otherwise), as well as the performance, of all of the Obligations including
all such which would become due but for the operation of the automatic stay
pursuant to §362(a) of the Federal Bankruptcy Code and the operation of §§502(b)
and 506(b) of the Federal Bankruptcy Code. This Guaranty is an absolute,
unconditional and continuing guaranty of the



--------------------------------------------------------------------------------

full and punctual payment and performance of all of the Obligations and not of
their collectibility only and is in no way conditioned upon any requirement that
the Agent or any Bank first attempt to collect any of the Obligations from the
Company or resort to any collateral security or other means of obtaining
payment. Should the Company default in the payment or performance of any of the
Obligations, the obligations of each of the Guarantors hereunder with respect to
such Obligations in default shall, upon demand by the Agent, become immediately
due and payable to the Agent, for the benefit of the Banks and the Agent,
without demand or notice of any nature, all of which are expressly waived by
each of the Guarantors. Payments by the Guarantors hereunder may be required by
the Agent on any number of occasions. All payments by the Guarantors hereunder
shall be made to the Agent, in the manner and at the place of payment specified
therefor in the Credit Agreement, for the account of the Banks and the Agent.

 

3. Guarantors’ Agreement to Pay Enforcement Costs, etc. Each of the Guarantors
further jointly and severally agrees, as a principal obligor and not as a
guarantor only, to pay to the Agent, on demand, all costs and expenses
(including court costs and legal expenses) incurred or expended by the Agent or
any Bank in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §3 from the
time when such amounts become due until payment, whether before or after
judgment, at the rate of interest for overdue principal set forth in the Credit
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 

4. Waivers by Guarantors; Bank’s Freedom to Act. Each of the Guarantors agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Bank with respect thereto. Each of the Guarantors
waives promptness, diligences, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Company or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally. Without limiting the generality of the
foregoing, each of the Guarantors agrees to the provisions of any instrument
evidencing, securing or otherwise executed in connection with any Obligation and
agrees that the obligations of such Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (i) the failure of the
Agent or any Bank to assert any claim or demand or to enforce any right or
remedy against the Company or any other entity or other person primarily or
secondarily liable with respect to any of the Obligations; (ii) any extensions,
compromise, refinancing, consolidation or renewals of any Obligation; (iii) any
change in the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Credit Agreement, the
Note, the other Loan Documents or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations, (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (v) the adequacy of any rights which the Agent or any
Bank may have against any collateral security or other means of obtaining
repayment of any of the Obligations; (vi) the impairment of any collateral
securing any of the Obligations, including without limitation the failure to
perfect or preserve any rights which the Agent or any Bank might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a release or discharge of such Guarantor, all of which may
be done without notice to such Guarantor. To the fullest extent permitted by
law, each of the Guarantors hereby expressly waives any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent the Agent or any Bank from bringing any action,
including any claim for a deficiency, or exercising any other right or

 

-2-



--------------------------------------------------------------------------------

remedy (including any right of set-off), against such Guarantor before or after
the Agent’s or such Bank’s commencement or completion of any foreclosure action,
whether judicially, by exercise of power of sale or otherwise, or (B) any other
law which in any other way would otherwise require any election of remedies by
the Agent or any Bank.

 

5. Unenforceability of Obligations Against Company. If for any reason the
Company has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Company by reason of the Company’s insolvency, bankruptcy or reorganization
or by other operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantors to the same extent as if the
Guarantors at all times had been the principal obligors on all such Obligations.
In the event that acceleration of the time for payment of any of the Obligations
is stayed upon the insolvency, bankruptcy or reorganization of the Company, or
for any other reason, all such amounts otherwise subject to acceleration under
the terms of the Credit Agreement, the Note, the other Loan Documents or any
other agreement evidencing, securing or otherwise executed in connection with
any Obligation shall be immediately due and payable by the Guarantors.

 

6. Subrogation; Subordination.

 

7. Waiver of Rights Against Company. Until the final payment and performance in
full of all of the Obligations, the Guarantors shall not exercise and hereby
waives any rights against the Company arising as a result of payment by the
Guarantors hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and will not prove any claim in competition with the
Agent or any Bank in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceedings of any nature; the Guarantors
will not claim any setoff, recoupment or counterclaim against the Company in
respect of any liability of the Guarantors to the Company; and each of the
Guarantors waives any benefit of and any right to participate in any collateral
security which may be held by the Agent or any Bank.

 

8. Subordination. The payment of any amounts due with respect to any
indebtedness of the Company for money borrowed or credit received now or
hereafter owed to the Guarantors is hereby subordinated to the prior payment in
full of all of the Obligations. Each of the Guarantors agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Company to such Guarantor until all of the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, either Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still outstanding, such
amounts shall be collected, enforced and received by such Guarantor as trustee
for the Banks and the Agent and be paid over to the Agent, for the benefit of
the Banks and the Agent, on account of the Obligations without affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

9. Provisions Supplemental. The provisions of this §6 shall be supplemental to
and not in derogation of any rights and remedies of the Banks and the Agent
under any separate subordination agreement which the Agent may at any time and
from time to time enter into with the Guarantors for the benefit of the Banks
and the Agent.

 

10. Security; Setoff. Each of the Guarantors grants to each of the Agent and the
Banks, as security for the full and punctual payment and performance of such of
the Guarantor’s obligations hereunder, a continuing lien on and security
interest in all securities or other property belonging to such Guarantor now or
hereafter held by the Agent or such Bank and in all deposits (general or
special, time or demand, provisional or final) and other sums credited by or due
from the Agent or such Bank to such

 

-3-



--------------------------------------------------------------------------------

Guarantor or subject to withdrawal by such Guarantor. Regardless of the adequacy
of any collateral security or other means of obtaining payment of any of the
Obligations, each of the Agent and the Banks is hereby authorized at any time
and from time to time, without notice to either Guarantor (any such notice being
expressly waived by such Guarantor) and to the fullest extent permitted by law,
to set off and apply such deposits and other sums against the obligations of
such Guarantor under this Guaranty, whether or not the Agent or such Bank shall
have made any demand under this Guaranty and although such obligations may be
contingent or unmatured. The Agent and the Banks shall endeavor to give the
Borrower prompt notice, in no event later than five (5) days after the
application of such deposits, of such application, provided, however, that
failure of the Agent or any Bank to give the Borrower such notice shall not
affect any of the Agent’s or Banks’ rights hereunder.

 

11. Further Assurances. Each of the Guarantors agrees that it will from time to
time, at the request of the Agent, do all such things and execute all such
documents as the Agent may consider necessary or desirable to give full effect
to this Guaranty and to perfect and preserve the rights and powers of the Banks
and the Agent hereunder. Each of the Guarantors acknowledges and confirms that
such Guarantor itself has established its own adequate means of obtaining from
the Company on a continuing basis all information desired by such Guarantor
concerning the financial condition of the Company and that such Guarantor will
look to the Company and not to the Agent or any Bank in order for such Guarantor
to keep adequately informed of changes in the Company’s financial condition.

 

12. Termination; Reinstatement. Notwithstanding any termination of this
Guaranty, upon the final payment in full, in cash, of the Obligations and the
irrevocable termination of the Total Commitment, this Guaranty shall continue to
be effective or be reinstated, if at any time any payment made or value received
with respect to any Obligation is rescinded or must otherwise be returned by the
Agent or any Bank upon the insolvency, bankruptcy or reorganization of the
Company, or otherwise, all as though such payment had not been made or value
received.

 

13. Successors and Assigns. This Guaranty shall be binding upon each of the
Guarantors, their successors and assigns, and shall inure to the benefit of the
Agent and the Banks and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing sentence, each Bank may assign
or otherwise transfer the Credit Agreement, the Note, the other Loan Documents
or any other agreement or note held by it evidencing, securing or otherwise
executed in connection with the Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to such Bank herein, all in accordance with
§20 of the Credit Agreement. The Guarantors may not assign any of their
obligations hereunder.

 

14. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by either Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Agent with the
consent of the Majority Banks. No failure on the part of the Agent or any Bank
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

15. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class, postage prepaid, or, in the case of telegraphic or telexed notice, when
transmitted, answer back received, addressed as follows: if to the Guarantors,
at the addresses set forth beneath their respective signatures hereto, and if to
the Agent, at the address for notices to the Agent set forth in §21 of the
Credit Agreement, or at such address as either party may designate in writing to
the other.

 

-4-



--------------------------------------------------------------------------------

16. Governing Law; Consent to Jurisdiction. THIS GUARANTY IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. Each of the
Guarantors agrees that any suit for the enforcement of this Guaranty may be
brought in the courts of the Commonwealth of Massachusetts or any federal court
sitting therein and consents to the nonexclusive jurisdiction of such court and
to service of process in any such suit being made upon such Guarantor by mail at
the address specified by reference in §12. Each of the Guarantors hereby waives
any objection that it may now or hereafter have to the venue of any such suit or
any such court or that such suit was brought in an inconvenient court.

 

17. Waiver of Jury Trial. EACH OF THE GUARANTORS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law,
each of the Guarantors hereby waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. Each of the Guarantors (i) certifies that neither
the Agent or any Bank nor any representative, agent or attorney of the Agent or
any Bank has represented, expressly or otherwise, that the Agent or any Bank
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which the Agent or any Bank is a party, the Agent and the Banks are
relying upon, among other things, the waivers and certifications contained in
this §14.

 

18. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

 

(Remainder of Page Intentionally Left Blank)

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be
executed and delivered as of the date first above written.

 

DIGITAS (EUROPE) LLC By:   MODEM MEDIA, INC., its sole member By:  

 

--------------------------------------------------------------------------------

Title:     Address:    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

-6-



--------------------------------------------------------------------------------

MODEM MEDIA, INC. (DE) By:  

 

--------------------------------------------------------------------------------

Title:     Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DIGITAS SECURITY CORP By:  

 

--------------------------------------------------------------------------------

Title:     Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

-7-



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

                    , 200  

 

Bank of America, as Agent

    for the Banks

100 Federal Street

Boston, Massachusetts 02110, USA

 

Attention: Christopher Allen, Senior Vice President

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of August 31, 2005 (as amended and in effect from time to
time, the “Credit Agreement”), by and among Digitas LLC (the “Borrower”),
Digitas Inc., Bronner Slosberg Humphrey Inc., the lending institutions which are
or may become parties thereto from time to time (collectively, the “Banks”), and
Bank of America, N.A., successor by merger to Fleet National Bank, as agent (the
“Agent”) for the Banks. Capitalized terms which are used herein and not
otherwise defined shall have the same meanings assigned to such terms in the
Credit Agreement.

 

Pursuant to §9.4(c) of the Credit Agreement, the principal financial or
accounting officer of the Borrower hereby certifies to you as follows: (a) the
information furnished in the calculations attached hereto was true and correct
as of the last day of the fiscal [quarter/year] ended                     ,
20    ; (b) as of the date of this certificate, there exists no Default or Event
of Default, or if there is a Default or an Event of Default, such Default or
Event of Default is listed on an Exhibit attached hereto; and (c) the financial
statements delivered herewith were prepared in accordance with generally
accepted accounting principles applied on a basis consistent with prior periods
except as disclosed therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has duly executed this Compliance
Certificate as of the date first written above.

 

DIGITAS INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

-2-



--------------------------------------------------------------------------------

Compliance Certificate Worksheet

 

DIGITAS INC.

 

As of                              (the “Compliance Date”)

 

1.    Fixed Charge Coverage Ratio (§11.1): for the Reference Period ended
                    , 20    .           (a)   EBITDA for the Reference Period
ended                     , 20     (calculated under certain circumstances on a
Pro
Forma Basis)               (i)   Consolidated Net Income   
$                              (ii)   depreciation    $                         
    (iii)   amortization    $                              (iv)   income tax
expense    $                              (v)   Consolidated Total Interest
Expense    $                              (vi)   other non-cash charges   
$                              (vii)   non-cash gains    $                      
       (viii)   Item 1(a)(i) plus the sum of Items 1(a)(ii) through 1(a)(vi)
minus Item 1(a)(vii)    $                          (b)   Consolidated Operating
Cash Flow               (i)   cash taxes    $                              (ii)
  *Capital Expenditures    $                    

--------------------------------------------------------------------------------

* Repeat for each tenant improvement project



--------------------------------------------------------------------------------

             (A)    expenditures for tenant improvements reimbursed or
reimbursed within the Next Fiscal Quarter made in fiscal quarter ended
                    , 20        $                                       (1)   
reimbursed in same fiscal quarter    $                                       (2)
   reimbursed in Next Fiscal Quarter    $                                  (B)
   unreimbursed expenditures for tenant improvements deducted in the prior
fiscal quarter    $                                  (C)    Item 1(b)(ii) minus
Item 1(b)(ii)(A) plus Item 1(b)(ii)(B)    $                              (iii)  
cash lease payments related to the Charge    $                              (iv)
  Item 1(a)(viii) minus the sum of Item 1(b)(i), Item 1(b)(ii)(C) and Item
1(b)(iii)    $                          (c)   (i)   Consolidated Total Interest
Expense    $                              (ii)   all scheduled payments of
principal on Indebtedness (including the principal component of Capitalized
Leases)    $                              (iii)   Item 1(c)(i) plus Item
1(c)(ii)    $                          (d)   Ratio of 1(b)(iv) to Item 1(c)(iii)
         :1.00      (e)   Required Minimum Ratio    1.50:1.00      (f)  
Compliance    ___________               yes/no 2.    Minimum Liquidity(§11.2):
as of the Compliance Date           (a)   cash after deducting all customer
prepayments    $                          (b)   Cash Equivalents   
$                          (c)   marketable securities maintained by the Parent
Companies, the Borrower and their Subsidiaries    $                          (d)
  sum of Items 2(a) through 2(d)    $                    

 

-2-



--------------------------------------------------------------------------------

     (e)   Minimum liquidity    $10,000,000      (f)   Compliance    _________  
            yes/no 3.    Ratio of Total Funded Indebtedness to EBITDA (§11.3):
for the Reference Period ended on the Compliance
Date           (a)   Total Funded Indebtedness as of the fiscal quarter then
ended               (i)   outstanding amount of Revolving Credit Loans   
$                              (ii)   Maximum Drawing Amount   
$                              (ii)   outstanding amount of all Subordinated
Debt    $                              (iii)   purchase money Indebtedness   
$                              (iv)   Indebtedness in respect of Capitalized
Leases    $                              (v)   Indebtedness in respect of
Synthetic Leases    $                              (vi)   other Indebtedness for
borrowed money    $                              (vii)   Total Funded
Indebtedness (sum of Items 3(a)(i) through 3(a)(vi))    $                      
   (b)   See Item 1(a)(viii)    $                          (c)   Ratio of Item
3(a)(vii) to Item 1(a)(viii)          :1.00      (d)   Maximum Required Ratio   
1.50:1.00      (e)   Compliance    _________               yes/no

 

-3-



--------------------------------------------------------------------------------

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                                          

 

2. Assignee:                                                           [and is
an Affiliate/Approved Fund of [identify Lender]1]

 

3. Borrower(s):                                                      

 

4. Administrative Agent: Bank of America, N.A., as the agent under the Credit
Agreement

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of August
    , 2005 among Digitas LLC, Digitas Inc., Bronner Slosberg Humphrey Inc. and
Bank of America, N.A., successor by merger to Fleet National Bank., as
Administrative Agent for itself and the other lending institutions party
thereto.

 

6. Assigned Interest:

 

--------------------------------------------------------------------------------

1 Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned


--------------------------------------------------------------------------------

  

Aggregate

Amount of

Commitment/
Loans

for all Lenders*

--------------------------------------------------------------------------------

  

Amount of

Commitment/
Loans

Assigned*

--------------------------------------------------------------------------------

  

Percentage

Assigned of

Commitment/
Loans

--------------------------------------------------------------------------------

    CUSIP Number


--------------------------------------------------------------------------------

__________    $                         $                        
                     %     __________    $                         $
                                             %     __________    $
                        $                                              %    

 

7. Trade Date:                     

 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Title:     ASSIGNEE [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Title:    

 

Accepted:

BANK OF AMERICA, N.A., as

Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

   

Consented to:

Digitas LLC

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF OPTIONAL CURRENCY NOTICE

 

                    ,         

 

Bank of America, N.A., as Agent

100 Federal Street

Boston, Massachusetts 02110

 

Re:      Loan Request

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement, dated as of August 31, 2005 (as the same may be amended and in effect
from time to time, the “Credit Agreement”), among Digitas LLC (the “Borrower”),
Digitas Inc., Bronner Slosberg Humphrey Inc., the lending institutions which are
or may become parties thereto from time to time (collectively, the “Banks”), and
Bank of America, N.A., as agent (the “Agent”) for the Banks. Capitalized terms
which are used herein without definition and which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement.

 

Pursuant to §2.9.1 of the Credit Agreement, we hereby request that a
Eurocurrency Rate Loan in the principal amount of $             with an Interest
Period of              and in              currency be made on
                         ,     . We understand that this request is irrevocable
and binding on us and obligates us to accept the requested Eurocurrency Rate
Loan on such date.

 

We hereby certify (a) that the sum of aggregate outstanding principal amount of
the Revolving Credit Loans and L/C Obligations on today’s date is $            ,
(b) that we will use the proceeds of the requested Revolving Credit Loan in
accordance with the provisions of the Credit Agreement, (c) that each of the
representations and warranties contained in the Credit Agreement or in any
document or instrument delivered pursuant to or in connection therewith was true
as of the date as of which it was made and is true at and as of the date hereof
(except to the extent of changes resulting from transactions contemplated or
permitted by the Credit Agreement and changes occurring in the ordinary course
of business that singly or in the aggregate do not have a material adverse
effect, and to the extent that such representations and warranties related
expressly to an earlier date) and (d) that no Default or Event of Default has
occurred and is continuing.

 

Very truly yours, DIGITAS LLC By:  

 

--------------------------------------------------------------------------------

Title:    